✓



                           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 1 of 69
                                             Conditional Acceptance for the Value/Agreement/Contract no.
                                       031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIG,ifff?ft

               ACCEPTANCE oF THE CORPORATE oFFERTO CONTRACT WITH FULL                                     lMMU·~·1~Y,2d'tM1f-~bur
    FILE ON DEMAND!!!!                                               RECOURSE-!                            20 I9AUG 19 A.H II: 36
                                                                                                            'I ;'[Tf:-,.;
                                                                                                                .. -11          u',.·;;,·.
    IN THE U.S. District Court for the Western
    District of Wisconsin, U.S. Attorney General,
                                                                                                           1, -   ER r{   Ii   s r Is ·, 'r; :- :, . .
                                                                                                                                  /   1 (.    ,   ;


                                                                                In Case No. 19 CR 90 WMGJ-S-es~ondents are
    U.S. Supreme Court, U.S. Treasury Dept.,
    U.S. Defense Dept.,                                              attempting to simulate a lawful process in contempt of
                                                                     FINAL ARBITRATION AWARD Contract No. SAAFK-
    Case Number: 19 CR 90 WMC
                                                                     A81A-061919-MEM (Exhibit 2 in said Case), wherein
    DEMAND A SHOWING OF CAUSE, WRIT                                  Respondents admitted want of jurisdiction, and further in
    OF CORAM NON JUDICE AND                                          contempt of the U.S. Supreme Court ruling in Henry Schein,
    EVIDENTIARY HEARING!
                                                                     Inc., et al. v. Archer and White Sales, Inc. (2019). It appears
    Parties:                                                         herein there is another attempt to claim that someone was
    Frederick George Kriemelmeyer                                    under contract, said contract was breached, and that said
                                     Complainant,                    breach could equate to a criminal liability. I, Special Counsel
    V.                                                               for and on behalf of the DEFENDANT, object- without
    THE PEOPLE OF THE U.S. of AMERICA,                               recourse, and demand proof be made to appear on the record
    Eric Kopp, Special Agent; Elizabeth                              as to the validity of such an erroneous presumption.
    Altman, AUSA; Stephen L. Crocker, Mag.
    Judge; William M. Conley, Judge; Ryan E.                                    I, Special Counsel for the defendant, hereby
    Plender,U.S Pretrial Services Officer;                           object to the Court's jurisdiction which is our right-
    Brian James, Probation Officer; United                           U.S. Supreme Court
                                 '
    States Depts. by and together with U.S.                          Rhode Island v. Massachusetts, 37 U.S. 12 Pet. 657 (1838)
                                                                     Rhode Island v. Massachusetts
    Attorney General,                                                37 U.S. (12 Pet.) 657
                                     Respondents,
                                                                     Syllabus

               " ... Jurisdiction is the power to hear and determine the subject matter in controversy between
               parties to a suit -- to adjudicate or exercise any judicial power over them. An objection to
               jurisdiction on the ground of exemption from the process of the court in which the suit is
               brought or the manner in which a defendant is brought into it is waived by appearance and
               pleading to issue, but when the objection goes to the power of the court over the parties or the
               subject matter, the defendant need not, for he cannot give the plaintiff a better writ, or bill,
               ... Its action (the court) must be confined to the particular cases, controve·rsies, and parties
               over which the Constitution and laws have authorized it to act; any proceeding without the
               limits prescribed is CORAM NON JUDICE, and its action a nullity.
               And whether the want or excess of power is objected by a party or is apparent to the Court, it
               must surcease its action or proceed extrajudicially.
                                                                                                  '
               Jurisdiction is the power to hear and determine the subject matter in controversy between
               parties to a suit, to adjudicate or exercise any judicial power over them; the qhestion is, whether on
               the case before a court, their action is judicial or extra-judicial; with or without the authority of law,
               to render a judgment or decree upon the rights of the litigant parties. If the law confers the power to
               render a judgment or decree, then the court has jurisdiction; what shall be adjudged or decreed
               between the parties, and with which is the right of the case, is judicial action, by hearing and
               determining it. 6 Peters, 709; 4 Russell, 415; 3 Peters, 203-7" Cited by STATE OF RHODE ISLAND
               v. COM. OF MASSACHUSETTS, 37 U.S. 657, 718 (1838)
               From the beginning this party has said, as stated, has objected to the Court's jurisdiction,
               documenting the unwillingness of the defendant to submit to the Court's jurisdiction leaving
               the court and the so-called prosecution in want of writ and/or bill- An objection to jurisdiction on the
               ground of exemption from the process of the court in which the suit is brought or the manner in which a defendant ls brought into it ...
               but when the objection goes to the power of the court over the parties or the subject matter, (as was the case and is the case at present)
                                                                    rendering the proceedings and any
               the defendant need not, for he cannot give the plaintiff' a better writ, or bill"
               orders, decrees, judgments, warrants, decisions any proceeding without the limits prescribed
               is CORAM NON JUDICE, and its action a nullity!'                         I
               Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 2 of 69
                               Conditional Acceptance for the Value/Agreement/Contract no.
                       031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8@

       "Where a Court has jurisdiction, it has a right to decide every question which occurs in the cause· and
       whether its decision be correct or otherwise, its judgment, until reversed, is regarded as binding i~
       every other Court. But, if it acts without authority, its judgments and orders are regarded as nullities.
       They are not voidable, but simply void; and form no bar to a recovery sought, even prior to a
       reversal, in opposition to them. They constitute no justification; and all persons concerned in
       executing such judgments or sentences, are considered, in law, as trespassers."

       Elliott v Peirsol, 1 Pet. 328,340, 26 U.S. 328,340, 7L.Ed. 164 (1828)

       WRIT OF CORAM NON JUDICE
       In presence of a person not a judge. When a suit is brought and determined in a court which has
       no jurisdiction in the matter, then it is said to be CORAM NON JUDICE, and the judgment is
       void.


       OBJECTION

      The act of a party who objects to some matter or proceeding in the course of a trial, or an
      argument or reason urged by him in support of his contention that the matter or proceeding
      objected to is improper or illegal. Used to call the court's attention to improper evidence or
      procedure.

               I accept your offer the contract under the following terms and conditions and this
      shall be construed as a counter offer, done with full immunity and without recourse with
      respects the undersigned and his avatar; I shall be deemed to have obtained the age of
      majority retroactively, and to have disaffirmed any and all contracts made in infancy,
      Nunc Pro Tune! I shall be deemed and it shall be held and adjudicated that I am a
      competent, natural Man, a natural person, that my words are never to be construed
      liberally, but contextually, Nunc Pro Tune. That the only law that shall apply to my person
      is the principles of the "Golden rule" otherwise known as The Comnwn Law. Acceptance of
      your offer is contingent on the aforementioned and your rebutting each and every one of
      the proof of claim herein, point by point with facts and conclusions of the law of the land,
      original jurisdiction, common law, and that I and my property and my Interest are to be
      considered and held fully indemnified against any and all consequences as this agreement
      entered into is without recourse on my behalf and interest, Nunc Pro Tune.


               It is believed that you are a commercial entity, conducting commercial business, an
      entity tbat files COMPREHENSIVE At~NUAL FL~ANCIAL REPORTS inclusive of
      references, notes, ledgers, term definitions and, by this conduct, you document that you do
      not represent the sovereign order, but a private organization, engaging in private contracts
      to offer and subscription and/or application. I, acting on my own beha'lf and on behalf of
      the defendant choose not to enter or engage in contract unless it's under my terms. My
      terms are spelled out within the body of this instrument, if you should except those/these
                                                                                        !
      terms in their entirety without exception and/or amendment and/or augmentation, then we
      shall proceed. If you choose not to accept the terms of this contract, then you have
      subjected my person, my interests, my estate, my assets, and my property to involuntary
      servitude, which is illegal in all venues within the borders of the United States of America, a
      crime for which it is punishable by imprisonment and a fine, and restitution for damage
' ,, •. \ done. This shall serve as notice upon yourself and upon the agents act;ng in agreement and
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 3 of 69
                         Conditional Acceptance for the Value/ Agreement/Contract no.
                 031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

 in conspiracy with you to accomplish the ends for which you presume justify the means.
 You are held liable under the terms of arbitration specified herein, arbitration is an
 administrative remedy that has not been exhausted as yet, a remedy that remains available
 to my person, to my interests, to my estate, with reference my property.


         I would therefore demand that there be a showing of cause, that a warrant, affidavit, and
 the contract be made to appear on the record immediately which would somehow under some
 felonious circumstances purport to grant the court jurisdiction.


         Now, just so that we have a clear understanding, I believe that someone held a hearing
 exparte' by which they sought to obtain a warrant, however, it must be known that no warrant
 shall issue unless upon probable cause, in accord with due process of law. The due process of
 law that is guarantee is every person in America be they legal person, Physical person, juristic
 person, and/or natural person, and or artificial person, is that of common-law. Common law was
 the law in operation at the time and reference when the due process clause was introduced. The
 so-called courts are not courts of original jurisdiction, under the constitution as that is reserved
 for the Supreme Court. So since it is an absolute necessity that a party be notified before being
 subjected to any significant deprivation of rights, and that the hearing not be fixed in form, I will
 need such to be produced on the record where notification was sent to the alleged defendant
 and/or his party representative, and I must demand that information be made to appear
 immediately!



                       A continuing and running challenge to jurisdiction!



        The most novice of the legally wise are aware that they have the right to challenge

jurisdiction, that they can challenge jurisdiction at any time, and that jurisdiction once challenged

must be proved. I, acting on behalf of the alleged defendant does not enter a plea, do not permit

anyone to enter a plea, shall never enter a plea, I have not, do not and shall not be forced and or

compelled to enter your jurisdiction and or a plea, Nunc Pro Tune!



        PROOF OF CLAIM, whereas the issue of a trial or hearing exists when the plaintiff and

defendant arrive at some specific or matter in which one affirms and the others denies [See:

Black's Law Dictionary, 2nd Ed., West Publishing, 1910, p.657], a court does not create the issue

by asking the "named" defendant how they dispute the "so-called" charges.


                                                                                  f
        PROOF OF CLAIM, if there is a statute/law within and upon the (ace of a charging

. document/instrument which alleges/charges a violation of an unconstitutional statute/law, or is
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 4 of 69
                          Conditional Acceptance for the Value/Agreement/Contract no.
                   031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

   from another State, or legal entity, or even a "un/non-constitutional legislative entity," such as

   those statutes/laws cited from the United States Code and specifically THE ACT OF MARCH

   9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42

   USC; C.F.R., THE FEDERAL REGISTRY, thereof within and upon the face of the warrant of

   arrest, charging document/instrument (Indictment), and affidavits in support thereof within the

   above referenced alleged Criminal Case/Cause, a defendant; and specifically the "named"

   defendant within the above referenced alleged Criminal Case/Cause, in the act of entering a plea

   or verdict thereto; and therein, does not thereby; and therein, admit to the geniuses of said

   "charging document/instrument (Indictment); and, does not admit to the validity of the

   statute(s)/law(s) cited therein; and, does not thereby fonn the issue for trial which would exist

   even without a plea, and without which there would be anything before the court or jury for trial.

   [See: Frisbe v. United States, 157 U.S. 160, 165; 39 L. Ed. 657 (U.S. La. 1895), which States:

   "The very act of pleading to it [an indictment] admits its geniuses as a record."; Koscielski v.

   State, 158 N.E. 902, 903 (Ind. 1927), which States: "The plea forms the issue to be tried, without

   which there is nothing before the court or jury for trial."; cf. Andrews v. State, 146 N.E. 817, 196

   Ind. 12 (1925); State v. Acton, 160 A 217,218 (N.J. 1932); United States v. Aurandt, 107 P.

   1064, 1065 (N.M. 1910)]



   PROOF OF CLAIM- The right to not enter a plea - entering a plea is the first step in granting the

   Court jurisdiction to hear a matter:

                 a. "It is an elementary rule of pleading, that a plea to the jurisdiction is the first
                     (step) in the order of pleading, and that any (other or additional) plea which

                     refers to the Court any (additional proof and or acknowledgment) other

                     question, is a tacit admission that the Court has the right (jurisdiction) to judge

                     in the cause (i.e. subject matter jurisdiction), and is a waiver of all

                     exceptions (i.e. acquiescence, whereby no challenges can be allowed
                                                                                 j

                     respecting) to the jurisdiction." Girty v. Logan, 6 Bush Ky. 8

  PROOF OF CLAIM- "Whenever it appears upon the record that the Court has no jurisdiction

  (i.e. "in want of jurisdiction"), nothing which the parties may do or omit to do will give it (that

  is, jurisdiction to the Court); but where want of jurisdiction may exist consistently with the

. · . record (fingerprints, presumptions, assumptions, photographs, affidavits, documents,
        Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 5 of 69
                        Conditional Acceptance for the Value/Agreement/Contract no.
                   031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

Statements); a plea to the action (either entered by the Court or by counsel/attorney or by a

party) is a waiver of any exception to the jurisdiction (i.e. the party waived his rights and

submits to the jurisdiction of the Court)." Lawrence v. Bassett, 5 Allan 140



        PROOF OF CLAllvI, it appears within and upon the face of the record of the alleged

court of record in the above referenced alleged Criminal Case/Cause, the nature of the

statute(s)/law(s) cited within and upon the face of the warrant of arrest, charging

document/instrument (Indictment), and affidavits in support thereof, as relied upon by said court

to assume its jurisdiction in the case/cause and over and upon the parties therein; and, the

consequences of entering a plea; as established supra at Proof of Claim were disclosed to the

"named" defendant within the above referenced alleged Criminal Case/Cause, and the

Undersigned by ANY "officer" of said court and/ or United States; and, was not rather actively

concealed and hidden from the "named" defendant and the Undersigned by said "officers"; and,

such concealment does not operate to constitute/establish acts of fraud upon and against the

"named" defendant and the Undersigned within the above referenced alleged Criminal

Case/Cause.



       PROOF OF CLAIIvl, the proceedings in which the "named" defendant and the

Undersigned were subjected to within the above referenced alleged Criminal Case/Cause, were

not in equity/chancery; and, the conflict was not with a "un/non-constitutional" source of

authority for the existence of the statute(s)/law(s) alleged/charged as violated within and upon

the face of the warrant of arrest, charging document/instrument (Indictment), and affidavits in

support thereof.


                                                                                 '
                                                                                 I
       PROOF OF CLAIM, courts and the legal system today; and specifically the alleged court

of record within the above referenced alleged Criminal Case/Cause, can ahd
                                                                        I
                                                                           do recognize and

proceed upon common-law crimes/offense, and therefore acts, which are µiade crimes/offenses,
                                                                                !
are not made so by statute, or rather "Code."



       PROOF OF CLAIM, that all crimes are not commercial. [See: Cohstitution of/for the

United States of America ( 1789, as amended 1791) Art. I, § 8, cl. 3 and 1,8; accord specifically
        Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 6 of 69
                        Conditional Acceptance for the Value/Agreement/Contract no.·
                031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15,

16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY, USC; Title 27 CFR                   § 72.11;

and United States V. Volungus, 595 F.3d 1. 4-5 (1 st Cir. 2010); United States V. Pierson, 139 F.3d

501, 503 (5 th Cir.), cert. denied, 525 US 896, 142 L Ed 2d 181, 119 S Ct 220, 1998 U.S. LEXIS

5985 (1998).]



        PROOF OF CLAIM, the lack/want of subject-matter jurisdiction cannot stop a court; and

specifically the alleged court of record within the above referenced alleged Criminal Case/Cause,

from proceeding; and, does not void ALL orders, decisions, judgments, and the like of said court

as it cannot be waived, may be asserted at anytime; even after trial for the first time, and is not

affected by NOR negated by the act of entering a plea; not even a guilty plea, as such would

confess nothing; and, this lack/want of subject-matter jurisdiction, whether ensuing from a fatally

defective warrant of arrest or charging document/instrument; e.g., an Indictment as in the above

referenced· alleged Criminal Case/Cause, for employing/using and citing "unconstitutional

statute(s)/law(s); or, "un/non-constitutional" statute(s)/law(s)/Code(s) without nexus

(relationship); e.g., contract or otherwise, established and existing between the parties, does not

effectuate the same result; i.e., the judgment is VOID and a complete nullity ab initio,

unenforceable, and without binding force and effect, even before reversal.



       PROOF OF CLAIM, whereas other State Supreme Courts have held these so-called

"Revised Codes," or however termed/styled, not to be the law of their respective States, the

United States Code is any different from these other so-called "Revised Codes"; and, is the law

of the United States of America. [See: In re Selfv. Rhay, 61 Wash.2d 261,264,265,377 P.2d

885 (1963); cf. Oakley v. Aspinwall, 3 N.Y. 547,568; Village of Ridgefield Park v. Bergen Co.

Bd. of Tax, 162 A.2d 132, 134, 135, 65 N.J.Super. 133 (1960), citing: S~te v. Burrow, 104 S.W.

526, 527, 119 Tenn. 376 (1907)]



       PROOF OF CLAIM, all jurisdiction with; and of, the United States/UNITED STATES is
                                                                                I


not by "contract"; and, said contractual constraints are not binding upon ANY and ALL courts
                                                                                I
                                                                                !

within said juridical constructs and the jurisdiction exercised therein.
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 7 of 69
                         Conditional Acceptance for the Value/Agreement/Contract no.
                  031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

          PROOF OF CLAIM, the "Executive Power"; i.e., the administrative branch of

Government; State and federal/national, as created, ordained, and established within the written

document/instrument for its existence, is not limited and guided by the "law of the land."



          PROOF OF CLAIM, the "law of the land" and "due process oflaw" do not have the

same meaning; and, the law intended by the Constitution; State and federal/national, is not the

common-law. [See: State v. Doherty, 60 Maine 504,509 (1872), which States: "The expressions

'due process oflaw' and 'law of the land' have the same meaning ... The 'law' intended by the

constitution is the common law that was handed down to us from our forefathers, as it existed

and was understood and administered when that instrnment was framed an~ adopted."]



          PROOF OF CLAIM, the "due process of law' clause as expressly written within the

Constitution for the United States of America, does not make and establish the common-law the

"law of the land." [See: U.S. Const. 4th Amendment; Walter Anderson, A Treatise on the Law of

Sheriffs, Coroners, and Constables, vol. I,§ 166, p. 160 (1941), which States: "Heed should ever

be paid to the voice of common law as it has echoed down through the ages, loudly proclaiming

in the interests of the rights of the citizen, that it must not be forgotten that there can be no arrests

without due process of law ... "]



          PROOF OF CLAIM, the common-law is not the foundation of"due process oflaw."

[See: 6 R.C.L., § 434, which States: " .. .it is clear that the common law is the foundation of which

is designated as due process of law.']



          PROOF OF CLAIM, "due process of law" and "the law of the land" does not declare
                                                                               I
                                                                               '
that, a Private Citizen, cannot be deprived of his liberty or property unless by the judgment of

his peers or the law of the land. [See: Constitution of/for the United State~ of America (1789, as

amended 1791) article in amendment V; Thomas Cooley, Constitutional (imitations, 364 and

notes].



          PROOF OF CLAIM, "due process of law" and what constitutes same is determined by

the "Legislative Power" of Government; State and/or federal/national, and specifically that as
        Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 8 of 69
                         Conditional Acceptance for the Value/ Agreement/Contract no.
                 031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8@

 exercised by the General Assembly of the present existing Government of the United States

 within and/or through its Statutes; and, is not a restraint upon the legislative as well as the

 executive and judicial powers of Government. [See: Murray's Lessee v. Hoboken Imp. Co., 18

How (U.S.) 272,276 (1855), which States: "It is manifest it was not left to the legislative power

to enact any process which might be devised. The [due process] article is a restraint on the

legislative as well as the executive and judicial powers of Government, and cannot be so

construed as to leave congress free to make any process 'due process,' by its mere will."; State

ex rel. v. Billings, 55 Minn. 466,474 (1893)]



        PROOF OF CLATM, whereas the Congress of the federal Government is not free to make

any process it deems fit as constituting "due process oflaw," the General Assembly of the

United States is free to make any process it deems fit as constituting due process of law.



        PROOF OF CLAIM, what constitutes "due process of law" is not to be ascertained by an

examination of the settled usages and modes of proceeding in the common and statute laws of

England before the immigration of The People to this land and adoption of any Constitution.

[See: Twining v. New Jersey, 211 U.S. 78, 100 (1908)].



        You see, I realized the onus is not on me, it's not my responsibility to prove you have no

jurisdiction, it's your responsibility to prove you have jurisdiction. In times past these so-called

ministerial clerk's otherwise known as judges for the administrative.courts, have sidestepped,

ignored, have avoided responding directly to challenges. You don't get to do that, not in this

instance you do not, you will prove your standing, you will prove your capacity, you will prove

your jurisdiction, you will prove your authority, you will prove that you represent the sovereign.
                                                                                      I




       I know my estate shall never consent to involuntary servitude, and'yes all of your actions

or actions of involuntary servitude unless you can show that there is a contract, a subscription to

license, that wasn't entered into knowingly, willingly, intentionally, deliberately, with full

knowledge and awareness at the time of its engagement.


                                                                                  I
       You will prove that this party has not attained the age of majority. ·
                Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 I Page 9 of 69
                                                                                                I
                                  Conditional Acceptance for the Value/Agreement/Contract no ..
                          031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

                 You will prove that this party does not have the right to be at liberty.

                 You will prove that your so-called defendant is a natural person.

                 You will prove that the captioned name any you are complaint represented by all capital

                 letters is a natural person, and not a legal person and/or legal name.



                What is meant by "you will prove", is that your presumption of Law is hereby

        challenged, there is no foundational principle and presumption of Law. There is a foundational

        principle in an unrebutted affidavit, that there is no foundational principle for an unrebutted

        assumption, presumption. Just because you raise a point does it mean that another party is

        obligated to counter your point, if you raise a point it must be supported by facts and conclusions

        of law in the first instance or is construed in law as an invalid point. There must be validity to

        your claims, and yet you produce documents that are neither certified, backed by full faith and

        credit, which are facsimiles, copies, not evidence. And then you allow your so-called officers of

       your so-called courts to testify, to introduce evidence, and this contrary to the very same

       decisions handed down by your very same courts. For instance, an attorney, cannot testify, nor

       can an attorney introduce evidence into a case, you cannot do it on his behalf, and or on the

       behalf of another. Either he is an attorney, or he is a witness, but he cannot be both. If he offers

       testimony, the net testimony can be impeached, ifhe introduces evidence, that so-called evidence

       must be supported by facts and conclusions of law, not know so-called rules of evidence. The

       courts don't get to create rule, they are servants, can't create a rule that governs the people, there

       is no delegation of authority, and if there is please provide such with specificity, these rules that

       are completely spelled out within the framework of the Constitution and the Northwest ordinance

       of 1879. So I bring forth this my running objection to anyone claiming that they have introduced

       any evidence, especially if they're claiming to introduce things such as fin,gerprints, photos,
                                                                                            '
       documentation, and or testimony of any kind. The information produced riiust
                                                                               I
                                                                                    be supported by an
                                                                                            '
       affidavit, sworn testimony under penalty, by an individual having firsthand knowledge of facts,
                                                                                            I




       not firsthand knowledge of presumptions.



               The only thing that a party can do is to make objection the following:

                Your jurisdiction comes from the entering of a plea, the subscripti~m and/or license the

··.•·. , .· . contract! I nor my property shall, will, ever consent to such a subscription', to such a license, to
       Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 10 of 69
                        Conditional Acceptance for the Value/ Agreement/Contract no. -
                 031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©
                                                                                      i
such a contract quasi-or otherwise, under any circwnstances whereby the benefit does not equate

to a requirement. You see your contracts, your agreements, requires servitude, which is in

violation of my right to not be subject tjsuch. Your contract of involuntary servitude is

interfering with my contract ofvolunta         servitude to my God. Your practices interfere with my

right to practice my religious/spiritual Jliefs as I choose and as directed by my God. You cannot

.   . my contract wit"h my Gd
impair                                     I
                            o , you capnot interfere and or attempt to negate the obligations of

my voluntary contract with my God. Thil is how I know that there is no possible way you could

have a contract with myself, whereby I lould have volunteered to be in servitude, because I am
                                           I

                                           I
prohibited by my God from serving another or another God.
                                           I
                                           I
        So a show of cause hearing is deianded and the following attached proof of claims by
                                           !

way of government must be responded td a claim by claim for which you are making with facts,

conclusions oflaw, specificity, without ~onjectme, without Statements unsupported by facts or
                                           t

conclusions of law. Please keep in mind bnly Congress in the United States has the authority to
                                           I
make law, so the courts and their so-canJd case law is inadmissible in every court, because case
                                           I
law has never been the law, and a ruling by a judge is not a ruling by a common-law jury, for the
                                           i
Constitution only recognizes the decisiorls of a common-law jury as being on rebuttable, so once
                                           I




again I place my running objection to th~ aforementioned arguments, standing capacity, and
                                           I
lawful application. Your courts are debt ¢ollectors the United States is deemed in law to be a
                                           I
debt collector, these proceedings take pldce under an act which identifies the procedures for
                                           I


collecting a debt (28 USC 3002).
                                           I
                                           I
                                           I
        The law grants myself, my persoti the right to offset, the damage that has been suffered,
                                                                                  I
                                           I


the void judgment that has not been corrected, despite the fact that this Court in the appeals court
                                           I                                      I

had an obligation to correct the void judgment. The denial of due process,: the denial of the right
                                                                              '
to an evidentiary hearing, the denial of the right to subpoenas, the denial   Jr the right to medical
                                           :                                  I

treatment, the denial of the right to bail, ~he denial of the right to access t~e Court, the denial of
                                                                              j



the right to access the mails, the denial of the right to practice a religion of choice, the denial of
                                             '                                   '
                                             I                                   I
the right to be at liberty, the denial of th~ right to contract, the denial of t~e right to speak, the
                                           i



denial of the right to not be subjected to fruel and unusual punishment, tie denial of the right to

not be subjected to the invasive examination of one's capacity, the denial of the right to
                                                I
       Case: 3:19-cr-00090-wmc Document
                                 I      #: 21 Filed: 08/19/19 Page 11 of 69
                                                I
                        Conditional Accepta1ce for the Value/ Agreement/Contract no.
                031849-TOALPHABETAG,NCIESEVERYWHERE-4MYRIGHTSNO:8©
                                                i
challenge the jurisdiction of your courts !and every other complaint associated with this matter

presented to this body by this person.



        You and this Court and the other'officers of this court have taken an oath, you are under

oath while sitting in the capacity of your office, anything you say can and will be used against

you under that oath of office, and it is udder that oath that I will bring forth my claim against

you, an d we WI·11 contmue
                       .   my cIaim   .I ducmg
                                 . by mtro  . th"1s mto
                                                    . your courts and proceeding with an
                                            I
                                            I
administrative remedy known as arbitration. You will have 10 calendar days from the date of
                                            I

receipt of this communication to respon4, 10 calendar days whereby you will have to rebut each

and every one of the accompanying govJming "proof of claims" and/or provide facts and
                                            I
                                            I
conclusions of law supporting your positiion. Your failure to do so will be construed as a
                                            I
violation of your old of office, acting in bad faith, and such would be construed as bad behavior

during the commission of your duty of clre of office.
                                            I
                                            I
        ... We said in Western Lawrence County Road Improvement District v. Friedman-

D'Oench Bond Co., 162 Ark. 362,258 SlW. 378,382: 'At section 537 of Page on Contracts (2d

Ed.), it is said: 'One who has entered int, a contract which (he or she) might avoid because of

personal incapacity, such as an infant,   J         insane person, a drunkard, and the like, has the election

to affirm such contract, or to disaffirm itj and when (he or she) has exercised (his or her)

election, with full knowledge of the factJ, such election is final...An infant's contracts relating to
                                            I
personal rights or personality may be dishffirmed
                                         I
                                                  by him while (he or she) is still an infant..
                                            I
'The general rule, ... is that the disaffifl11ance of a contract made by an infant nullifies it and
                                            i
renders it void ab initio, ... and an infant may disaffirm contract during (his or her) minority or
                                            I

                                            I


within a reasonable time after reaching (his or her) majority. The general rule, ... is that the

disaffirmance of a contract made by an ihfant nullifies it and renders it void ab initio, and that the

rights of the parties are to be determined! as though the contract had not been made, the parties
                                            :                                         I


being restored to the status quo* * ... 1nj21 Am. Jur. Infants,§ 11, p. 75~; ... 43 C.J.S. Infants
                                            :
                                            i                                         .
§ 76 c, at page 183; In 43 C.J.S. Infants § 75 b, at p. 171; 43 C.J.S. lnf~nts § 75f, p. 176,

Executors and Administrators, § 189; ~n 43 C.J.S. Infants § 75, p. 176~ 43 C.J.S., Infants, §
                                                                      I


                                       l                                              I
                                                                                      I

18, pp. 190, 192....

        I further attest, affirm, DECL              , as well as certify that I have fitsthand actual
                                            !                                         •

knowledge of all of the events described/ herein. That the legal document, ~ertificate of title,
                                            I
        Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 12 of 69
                                               I
                        Conditional Acceptarice for the Value/ Agreement/Contract no. ·
                 031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8@
                                               I
 security instrument noted above carries Auormation of my name as well as other credentials that

 of no other person, I am the owner. Thatjl have resigned as registered agent for the agency

 associated with this instrument, and did o by sending proper notification to Responsive parties.

 That I hereby withdraw any and all peJissions extended to any and every party at any and

 every time to oversee my properties wiJ reference to this instrument, my securities, and/or my

 interest. I am the true holder in due courle, and disaffirm any and all contracts to the contrary,

 (Document No. A616408, Office of the bounty Recorder, Carver County, Minnesota) (United
                                           I
 States, Department of State, #15051373-12), Nunc Pro Tune.

         I have attained the age ofmajorii, I am competent, and capable of handling my own

 affairs and require/request that this be rehected in an records associated thereto/hereto

 immediately! I hereby ofmy own accord and in compliance with the Age o~Majority Act and

 the associated local act[s] assume, coJandeer, seize control of any and all accounts, assets,

 affairs associated with the minor accounl[s] and any and all primary account[s], heretofore,

 forthwith, retroactively, and perpetually,INunc Pro Tune.

        The record shall reflect the attaiJng of the age of majority/adulthood, binding upon all

 jurisdictions, that I am a Native Americl, born in North America on the date indicated on the

 certificate of live birth, and this is my wi1 1, and I place this information as a Memorial of my



 aforementioned information is accurate    j       I DO HEREBY ATTEST, DECLARE AS WELL

 AS AFFIRM THAT I HAVE NOTICE (!)F ESTOPPEL AND STIPULATION OF
                                           I
 coNSTITIITIONAL CHALLENGE, T c PRO TUNC.



        This affidavit is completed with thy hand sign, which shall serve as a self-authenticating
                                           I




 notary i.e. evidence.


                                           I                                   I

                                           i                                  1
                                           I                                  :
         SHOW OF CAUSE PROOF OF CLAIM DEMAND                                   1




                                           I                                  :
                        SERVED BY: UNITED STATES POSTAL SERVICE by the
                      UNITED STATES POST OFFICE via First Class Postage Prepaid
                    Conditional Acceptancef9f
                                           the Value/Agreement/Contract no. 03~849-
                    TOALPHABETAGENO ESEVERYWHERE-4MYRIGHTSNO:8©

                                                                              I
, ·PARTIES
              Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 13 of 69
                               C,on d't'
                                     I tonaI Acceptar ce tior t h e Value/Agreement/Contract no.'
                        031849-TOALPHABETAGJ ~NCIESE VERYWHERE-4MYRIGHTSN0:8®

     RESPONDENTS/OFFEREES:                                    CLAIMANT/OFFEROR:
     UNITED STATES                                            Freiderick George Kriemelmeyer
     ATTORNEY GENERAL at                                      C/O; General-Post Office
     U.S. Department of Justice                               319 Main Street, Suite 400
     950 Pennsylvania Avenue,                                 Nati on: La Crosse, Wisconsin, Near [54601]
     DC 20530-000lWashington".                                United States Minor, Outlying Islands

     And additionallv acting on behalf of:
      UNITED STATES

       UNITED STATES SUPREME COURT

       UNITED STATES SECRETARY OF STATE

      UNITED STATES EXECUTIVE OFFICE OF rnrn
      PRESIDENT
      UNITED STATES DEPARTMENTS OF DEF ENSE,
      INTERIOR AGRICULTURE TRESURY

     Eric Kopp, Special Agent; Elizabeth G. Altman, IAUSA; Stephen L. Crocker, Magistrate Judge; William M. Conley,
     Judge; Ryan E. Plender, U.S. Pretrial Services Officer; Brian James, Probation Officer

     August 12, 2019                                 j    I




     IN THE MATTER OF: CONDITIONAL A CEPTANCE FOR VALUE FOR PROOF OF CLAIM AS TO
                                                          I

     THE NATURE AND SOURCE OF THE LAW, VENUE, JURISDICTION, AUTHORITY, AND
     RELATIONSHIP THERETO; NATURE ~ND CAUSE OF ARREST, CRIMINAL PROCEEDINGS
     PROCESSES, LAWFULNESS THEREOF, A!ND PROCEDURAL LEGALITY THEREIN; VALIDITY AND
     ENFORCEABILITY OF JUDGMENT(S), 0RDER(S), WARRANT(S), UNLAWFUL IMPRISONMENT,
                                                          I

     AND THE LAWFULNESS THEREOF, POSSIBLE CONTRACT VIOLATION, FRAUD; ASSUMPTION OF
     DEBT, AND OTHER RELATED MATTERSJ AS ALL SUCH RELATE TO AND BEAR UPON CRIMINAL
     CASE/CAUSE # 19 CR 90 WMC, BEING VOID AB INITIO.

    "Statement of Purpose. The general court findJ that the authority of the department of safety i.e. Department of
                                                      I

    Transportation/motor vehicles, THE UNITED STATES, the DISTRICT OF COLUMBIA, THE EXECUTIVE
                                                      I

    BRANCH, the UNITED STATES LEGISLATURE, the UNITED STATES COURTS is limited to only the
    commercial users of the public ways and that thejcorporate State employees have, by their silence, failed to fully
    inform the sovereign people of the United States of America that an automobile, a Trust, Legal Person has been
    confirmed by UCC 9-102, 9-109, to be "private ~roperty"
                                                      I
                                                               defined as "household goods" and "consumer goods"
    not for commercial use or for profit or gain. ~urther, the courts have found that corporate public servants who
    ignore their accountability as mandated in Bill o~Rights, have by their silence and failure to fully inform the
    sovereign people of the consequences arising froI the corporate "offer to contract," is deemed silent deception and
    inducement by fraud."

    Dear Messer Attorney General and all other Res ondent Parties:
                                                      !
    I. INTRODUCTION                                   I
    1.1 I have recently, through exhaustive study and !research, come across certain information and apparent facts relating
    to and bearing upon matters within and arising fFom, the above referenced CIVIVCOMMERCIAVCrinunal
                                                      I
    Case/Cause beginning with the arrest of My Self; hereinafter "Undersigned, and the subsequent prosecution and
    criminal procedures resulting in the conviction a~d subsequent imprisonment of the Undersigned for what appears to
    be alleged violation(s) of alleged statute(s)/lat(s) as contained within the United States Code (Statutes); and
    specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18,
    28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY, USC; thereof, which may, or may not be constitutional in
    accordance with and pursuant to the ConstitutioA for/of the United States of America; unless otherwise specifically
    noted, therefore creating the presumption that codstitutional impermissible acts and misapplication of statute/law have
    occurred within; and throughout, the above refe~enced CIVIVCOMMERCIAVCrinunal Case/Cause ab
    initio in which your court, office, and the United States participated within; and, the~ein proceeded against the
    Undersigned to achieve the conviction and imprisonment.                                     ·
                                                      I                                        i
    1.2 In the Undersigned's review of the above re~erenced CIVIVCOMMERCIAVCrinunal Case/Cause in
    light of information, and apparent facts relating to and bearing upon same, which have sJrfaced as a result of Stated
    studies and research as to matters referenced above, such have left the Undersigned confused; to say the least, and
    uncertain as to the validity and lawfulness of said proceedings within said Criminal Case/Cause, the nature of such,
    and the Undersigned's present State ofimprisondient.                                     ;
                                                      I                                        I
     1.3 Please know, and understand, that it is NOT the Undersigned's intent, desire, NOR design to hinder the
     operation/function of your office, court, NOR thci United States of America, NOR to cause embarrassment, disgrace,
     NOR to detract from the Honor and Dignity of slune, NOR same invested within the Respondents. Be it known by
     Respondents, that the Undersigned herein; and lhereby, agrees, consents, and covenants with the Respondents to
     perform the balance of the obligation on the term 6fimprisonment as imposed by the court within the above referenced
:, : Criminal Case/Cause, and to pay/perform ALL Iother; and additional, obligations; of ;hatever nature, pertaining


                                                      I
                                                      I
                                                      I
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 14 of 69
                             C,0nd;tional AcceptaL, fo,- the Value/Agreemeot/Contract no. :
                    031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8(!}

 thereto, therein, and arising therefrom, as well J
                                                  to cease and desist in pursuing the matters contained herein in this
 manner, conditioned upon Respondents tenderink the requested Proofs of Claim.                                '

 L4 The Undersigned seeks Proofs of Claim ih the nature of discovery and validation of debt in exhausting the
 Undersigned's Private Administrative Process for remedy (in the nature of an article in amendment I Petitio~ for
Redress of Grievance, and article in amendment    iJxreservation for resolution and equitable settlement under necessity)
from Respondents, within their respective offic<ls, and requests the tender of these Proofs of Claim with respect to;
inter alia, the warrant of arrest, charging docu~ent/instrument (Information), and the affidavits in support thereof
which the United Attorney's Office for the Witern District of Wisconsin by and through United States Attorney
General, within the court denoted within the above referenced CIVIVCOMMERCIAVCriminal
Case/Cause relied upon in its prosecution of · e Undersigned, and thereby; and therein, established that the arrest
and ALL proceedings and processes ensuing th refrom ARE lawful, proper, valid, constitutional, and thereby; and
therein, procedurally legal so that the Utidersigned may determine that the court, and ALL parties
participating/involved within the above referencdd Criminal Case/Cause, did/not commit constitutional impermissible
acts and misapplication of statutes/laws in thiJ matter, and did establish upon the face of the court's record its
jurisdiction in said CIVIVCOMMERCii.iJrCriminal Case/Cause in accordance with and pursuant to due
process oflaw or the law of the land; and the Undersigned was accorded proper and valid process and service therein,
and the court's jurisdiction therein as to both iti personam jurisdiction and subject-matter jurisdiction; wherein the
court acquires/obtains its authority to act and th~reby enter/render valid and enforceable judgments, orders, and the
like in any matter before it, claimed thereinJ by the court within the above referenced Quasi-CIVIL/Quasi-
COMMERCIAL/CIVIVCOMMERCIAVl:riminal Case/Cause was complete and not fatally flawed.
1.5 Further, in-as-much, as the Undersigned is Lnfused by the copyright symbol contained within what appears to
be ALL books, codes, references, reporters, and the like dealing with "law", and such a symbol's use and employment
in giving notice that the contents therein are the brivate property of the copyright owner, and the Undersigned freely
admitting that the Undersigned has neither granl franchise, license, NOR letters-patent to use said contents, NOR
practice same; please be advised that ALL cites thereto, and excerpts therefrom, are used and employed herein merely
for educational purposes; to show from where thb Undersigned's present understanding and confusion inheres from;
and, due to the depth of the matters with which ~is document attempts to cover, the Undersigned has provided the
excerpts there from to facilitate and ease the time burdens of the Respondents which the Undersigned understands is
precious and limited.                      .       I

                                                  l                                          :
                                                                                                 1

1.6 As the Undersigned wants, wishes and desires to resolve this matter as soon as possible, it is of"necessity" that
the Undersigned can only to do so conditioned bpon Respondents providing the requested; and required, Proofs of
Claim which are set-forth herein below, to wit:

II. PROOFS OF CLAIM                                                                              I
1. PROOFS OF CLAIM, whereas the concept be ind a law implies a command; in order for, a Private Citizen, to
be bound to obey and follow some law/command, there must not of necessity be an authority created and established
within a specific source for said law/commandtto exist; and, must come not only from the source which has the
authority to issue and enact said law/command. [See: Black & White Taxi Transfer Co. v. Brown & Yellow Taxi
Transfer Co., 276 U.S. 518, 533; 72 L.Ed. 681, : 8 S Ct 404 (1928), which States: "Law in the sense in which the
courts speak of it today, does not exist without some definite authority behind it."]

2. PROOF OF CLAIM, in order for the law of a lpecific source to have any binding force or effect over and upon, a
Private Otizen, a Private Citizen, a relationship; which acts to subject, in some manner or degree, said, a Private
Citizen, to said source, is not necessary and doeJ not need to exist between said parties in brderto create and establish
the authority within said source to issue and ena~ law.                                      '

3. PROOF OF CLAIM, it is not relationship; beJeen a source of law and, a Private Citizen, bound thereby, which
creates and establishes the authority of a source t~ issue and enact law of a binding force or effect over and upon said
man, and this authority to so act is not solely dependent upon relationship for its existence, and binding force or effect
~~~~~-                                            i                                          i
4. PROOF OF CLAIM, in the absence/want of )elationship between, a Private Citizen, and a specific source of
authority for law, there does exist the authority kthin said source to issue and enact law of binding force or effect
over and upon said man.                           !                                          !
5. PROOF OF CLAIM, a child being a produbt of a parent and entirely dependent ihereon, which creates and
establishes a relationship between same, and in   furn
                                                     generates and establishes the authority within said parent to act
over and upon said child as a source of authority, this same authority does and would extend over and upon a child

the parties.                                      l
which is not said parent's own due to lack/want of authority created and established by relationship existing between
                                                                                             j
6. PROOF OF CLAIM, the law of Jehovah the Li ing God (YHWH/JHVH) does not stand; and has not always stood,
in pre-eminence in relation to human, a Priv~te Citizen, law. [See: Borden v. State, 11 Ark. 519, 526 (1851),
which States: "Man's laws are strength-less before Jehovah the Living God's Law, consequently a human, a
Private Citizen, law, directly contrary to the 1kw of Jehovah the Living God, would be an absolute nullity."]
7. PROOF OF CLAIM, the Law making authoril of Jehovah the Living God (YHWH/JHVH), does not rest solidly
and soundly upon the foundation of the relati1ship existing between Him and, a ~vale                 CTtiz,,n, as man's



                                                  I
             Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 15 of 69
                                  Cond;tional Acceptaj,,, fo, the Value/Ag.-.ement/Cont,act no.
                         031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8®

     C,e~to, and P<ovide,. [See, I Blacksrone Com+.entaries, § 38, p. 39, whe,ein Sfr WHliam mackstone States "Man,
     considered as a creature, _must nec_e~sanly be sutJ~ect to the laws ofh1s Creator, for he 1s entirely a dependent being ...
     Consequently, a~ a Pnvate Citizen, depen~s absolutely upon his Maker for everything, it is necessary that he
     should conform m all points to his Maker's will.[']

     8. PROOF OF CLAIM, there is not a higher lo~alty man; and specifically the Undersigned owes in this world than
     loyalty to his country; which is to say, loyalty to Jehovah the Living God (YHWH/JHVH). [See: United States v.
     Seeger, 380 U.S. 163, 172, 13 L. Ed. 2d 733, 85 SCt 850 (1965), which States: "There is a higher loyalty than loyalty
     to this country, loyalty to Jehovah the Living Gdct."]

     9. PROOF OF CLAIM, in accordance with the drinciple of "authority and law''; set-forth herein above, the fact does
     not emerge that true Lawful authority is derivejfrom a relationship existent and established between the parties and
     not power, force, or wealth.

     10. PROOF OF CLAIM, a State of despotism d/or tyranny does not exist in which authoritative law is sacrificed
     and abolished when law exists because; and throhgh, force and power.

     11. PROOF OF CLAIM, the fundamental conce~l of American Government; i.e., a Government, which is both de jure
     (Lawful), and de facto (Present/Established), is nbt that ALL political power which exist, resides in The People. [See:
     Constitution of/for the United States of Americai(l 789, as amended 1791 ); Preamble; Art. I, § 2, cl. l; Art. I, § 3, cl.
     1.][ .. .in pari materia to all other State constitutio s.]
                                                           1
     12. PROOF OF CLAIM, The sovereign politibil power of The People (The People- ~ommon Community not
    individual) did not create a "Constitutional Entity" within their written (expressed) Constitution (contract); i.e.,
    originally, in which they created, established, and ordained the general assembly; to which they delegated a "specific"
    portion of their political power thereto, and iliereby; and therein, constituting the general assembly as the sole
    legislative power (authority) for the Governmedt. [See: Constitution of/for the United States of America (1789 as
    amended 1791) Preamble; Art. I, § 1] [ ... in pari tnateria to all other State constitutions.) r

    13. PROOF OF CLAIM, the Declarations of Je sovereign will of The People, as exp~essed within their written
    Constitution originally creating a Government fot the several united States of America in the exercise of their political
    power does not reveal the relationship between fhe People and those in Government service to be that the latter are
    the substitutes, agents, or servants of the form1er ensuing from a contractual relationship created, ordained, and
    instituted through; and by, the instrument (Constitution) for the Government's creation and existence.

    14. PROOF OF CLAIM, a codification - i.e., thl process of collecting and arranging the laws of a country or State
    into a Code (a compilation of existing laws, systematic arrangement into chapters, subheads, table of contents, and
    index, and a revision to harmonize conflicts, supply omissions, and generally clarify and make complete a body of
    laws to regulate completely subjects to which they relate. [See: Gibson v. State, 214 Ala. 38, 106 So. 231, 235]); i.e.,
    into a complete system of positive law, scientifically ordered, and promulgated ( i.e., to publish; to announce officially;
    to make public as important or obligatory [See: ftice v. Supreme Home of the Ancient Order of Pilgrims, 285 S.W.
    310, 312 (Tex.Com.App.)]) by legislative authori!ty of the statutes/laws of a State and/or the United States of America;
    and specifically the United States Code and speci5cally THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039,
    2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28,131 and 42 USC; C.F.R., THE FEDERAL REGISTRY, thereof as
    employed and used within the above referenced alleged Criminal Case/Cause, is not a redrafting and simplification of
    the entire body of a statute which effects a revisibn, and a complete reStatement of the law which is then substituted -
    i.e. put in place of the former; exchanged, servinglin lieu of and displaces and repeals the former law as it stood relating
    to the subjects within its purview. [See: MacLeah v. Brodigan, 41 Nev. 468, 172 P. 375; Elite Laundry Co. v. Dunn,
    126 W.Va. 858, 30 S.E.2d 454, 458]; and, is ndt drastically different in nature and scope that a mere compilation.
    [Fidelity & Columbia Trust Co. v. Meek, 171 S.~.2d 41, 43-44 (Ky. 1943), which States: "A compilation is merely
    an arrangement and classification of the legislation of a State in the exact form in which it was enacted, with no change
    in language. It does not require a legislative action in order to have the effect it is intended to have. A revision, on
    the other hand, contemplates a redrafting and simplification of the entire body of a statute. A revision is a complete
    reStatement of the law. lt requires enactment by/the legislature in order to be effective ... "]
                                                       I


    15. PROOF OF CLAIM, a "bill" passed by the g~neral assembly/General Assembly of the United States of America;
    hereinafter "General Assembly"; in order to be ih accord with and pursuant to constitutional provisions, must not be
    presented to the President for signature; or ifretur3ed by him with objections, must not be passed by a two-thirds vote
    of both Houses, in order for the "bill" to become law; or, if the President fails to return said "bill" within ten (10) days
    it thereby becomes law. [See: Constitution of/for the United States of America, Art. 1; § 7, cl. 1, 2, 3] [ ... in paia
    materia to all other State constitutions.]         I                                           I
                                                       I                                          I
    16. PROOF OF CLAIM, these codifications/codes; and specifically The United States :code and specifically THE
    ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC;
    C.F.R., THE FEDERAL REGISTRY, thereof employed and used upon the warrant of arrest and charging
    document/instrument (Indictment) and affidavjts in support thereof in the above referenced alleged Criminal
    Case/Cause, are not the products of some department, bureau, commission, committee, council, or some sub-whatever
    thereof, which represents in nature an entity created and established by the General Assembly; and, therefore is not a
    "un/non-constitutional legislative entity" created by statute and therefore is bound by constitutional provisions and
    prohibitions; and is not operating, functioning! and laboring outside, and foreign to,' the Constitution; and, any
    semblance/appearance of constitutional restraint is not by virtue of statutory constraint; and, is not legislating and
    promulgating foreign law which is then passed dff as that of the sole provided legislative power created, established,
· . and ordained by express constitutional provision~ provided by the sovereign political will of The People.
.                                                                                                :
               Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 16 of 69
                                 C.onditional Accepta1, for the Value/Agreement/Cootrnct no.                i
                          031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8®

       17. PROOF OF CLAIM, whereas the General Lsembly's approval of a corporation's b~-laws does not make nor
       constitute said by-laws those of the General AssJmbly, its approval of the laws ofa "un/non-constitutional legislative
       entity" (corporation/quasi corporation) is diffenfut from approving a corporation's by-laws and therefore does make
       and constitute these laws as those of the General/Assembly.

      18. PROOF OF CLAIM, the enactment, by the (ii-eneral Assembly, of these "complete reStatements of the Jaw;" and
      specifically the United States Code and specifi9aIIy THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039,
      2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and42 USC; C.F.R., THE FEDERAL REGISTRY, thereof employed,
      used, and cited within the above referenced hlleged Criminal Case/Cause, written, drafted, redrafted, revised,
      promulgated, and the like by a "un/non-constitiltional legislative entity" is not an act of adoption - i.e. to accept,
      a~prop_riate; to make that one~ own (pr?~erty orlact) which was n?t so originally - of said law; and, is in accordance
      with - 1.e., complete accord with the spmt; substknce; essence; obJect and law - and pursuant to - i.e., in compliance
      with the "forms" of law (legal) - the expressed Jovereign political will of The People whom in the exercise thereof,

                                                         J
      created, established, and ordained the Governmbnt for the United States of America by their act evidenced by the
      Coo~~oo.
      19. PROOF OF CLAIM, these codifications/co es; and specifically The United States Code and specifically THE
      ACTOFMARCH9TH, 1933Proclamation203 ,2039,2040ANDTitles4, 7, 11, 12, 15, 16, 18,28,31 and42USC;
      C.F.R., THE FEDERAL REGISTRY, thereof as employed/used and cited within the above referenced alleged
      Criminal Case/Cause, are not enacted (approved) into law by the General Assembly by a "single statute bill"; and,
      whereas the 1789, as amended 1791 Constitutiorl expressly provides for every "bill" to be read at length on three (3)
      different days in each House before a final vote ils taken on the 'bill," and the Constitution of the Government of The
     United States of America, where or was revised to strike the reading at length requirement to read that every "bill" is
     to be considered -i.e., to fix the mind on, with a tiew to careful examination [See: East, a Private Citizen, Kodak
     Co. v. Richards, 204 N.Y.S. 246, 248, 123 Misce~: 83]; to deliberate about and ponder over [See: People v. Tru-Sport
     Pub. Co., 291 N.Y.S. 449, 457, 160 Miscel. 628] - on three different days in each House, a reading of the "single
     statute bill" employed/used to enact these codifibations/codes into law; and specifically the United States Code and
     specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18,
     28, 31 and 42 USC; C.F.R., THE FEDERAL RE bISTRY, thereof, would not be a mandatory requirement; not just
                                                         1
     a mere option, in order to actually, and substanti~ly accomplish the inherent meaning of the term/word "considered,"
     and thereby meet and comply with this official duty and obligation imposed upon the members of the General
     Assembly as expressly provided for within this tevised provision of their employment contract. [See: Constitution
     of/for the United States of America (1789, as aniended 1791) Art. I, § 7, cl. 1, 2, 3; Harvey Walker, Law Making in
     the United States, N.Y., 1934, p. 272, which S~es: "The usual practice is to introduce the revision [of statutes] as a
     single bill. Obviously, however, the members of the legislature cannot give such a comprehensive measure adequate
     consideration. It is almost as difficult for a com ittee to do so."] [ ... in pari materia to all other State comstitutions.]

      20. PROOF OF CLAIM, the Constitution of the jUNITED STATES OF AMERICA was not revised at Article I, § 7,
      cl. 1, Form of bills - revised to allow the use of a "bill" embracing more than one subject and title to be enrolled as a
     single statute "bill," and at Article I, § 7, cl. 2, Chnsideration of bills - revised to remove the requirement that "Every
     bill shall be read at length on three different da:ls in each House;" in part because of the shear enormity, difficulty,
     and impossibility of complying with such prior pievisions in enacting (approving/adopting) these codifications/ codes;
     and specifically the United States Code and specit1cally THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039,
     2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28,311 and 42 USC; C.F.R., THE FEDERAL REGISTRY, thereof, into
     law; and, this practice does not constitute and eqJate to mere "convenience"; and, these prior constitutional provisions
     do not tacitly; if not expressly, Declare and Affib that neither this present day practice, mode, NOR basic concept
     employed/used by the General Assembly in enatting these codifications/codes into law; and specifically the United
     States Code and /or specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7,
     11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., ITHE FEDERAL REGISTRY, thereof, is in accordance with and
     pursuant to proven, acceptable, traditional, and J;stomary usages, NOR constitutional methods of law making. [See:
     Harvey Walker, supra, ibid, at 19, which States: i"Many revised statute bills are voted through only for the members
     to find later numerous 'jokers' and unwise provisions which must then be repealed or amended - and the process of
     change goes on."]                                   I                                              ,
     21. PROOF OF CLAIM, these "revision committees" or "code commissions" or by whate{rer name known, operating,
     and functioning as "un/non-constitutional legislative entities," which may be composed of some legislative members
     - as well as attorneys, judges, and non-Governmehtal types are not exercising legislative power in drafting, redrafting,
     revising, amending, promulgating, and the like! the law they produced; and, where th~re is a lack/want of nexus
     creating/establishing a relationship therewith; an~ thereto, such laws do have a binding force or effect over an~ upon
     a private man; e.g., the Undersigned as such relates to and bears upon the above referenced alleged Cnmmal
     Case/Cause. [See: State v. Mauer, 164 S.W. 551, 552, 255 Mo. 152 (1914), which States: " ... revisers have no
     legislative authority, and are therefore powerless,to lessen or expand the letter or meanin1 of the law."]            .

     22. PROOF OF CLAIM, a title, and enacting clause, and a body are not essentials to the form and style of all valid
     law, whether by express constitutional provisions; or, by fundamental concepts, requisites, solemnities, and proven
     usages from tradition and custom as practiced by !Lawful societies in ALL centuries. [See: Harvey Walker, supra, ibid.

     (3) the body."]                                    j
     at 19, p. 316, which States: "The three essential parts of every bill or law is: (1) the title, :(2) the enacting clause, and

                                                                                                    l
                                                                                                     I

       23. PROOF OF CLAJM, the enacting clause: and necessity for it, is not to give iti jurisdictional identity and
       constitutional authenticity - ensuing from the ole legislative power as constitutionally created and provided for
·>    through express constitutional provisions reflecting the sovereign political will of The People - whether prescribed
 , · therein or not; and, is not to establish the act; an~, is not to give it permanence, uniformity and certainty; and, is not
    ··.to provide evidence of its legislative nature; and, is not to prevent in adventure, possible mistake, and fraud. [See:
                                                                                                    I
              Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 17 of 69
                                                                                                               I

                                 Conditional Acceptance for the Value/ Agreement/Contract no.
         .                031849-TOALPHABETAGtCIESEVERYWHERE--4MYRIGBTSNO: ..

     Joiner v. State, 155 S.E.2d 8, 10, 223 Ga. 3671 (1967), NOTE: This case/cause arose in Georgia, a State whose
     Constitution contains no express provisions for tll.e use and employment of an enacting clause just as the United States
     Constitution does not contain such an express Arovision; Ferrill v. Keel, 151 S.W. 269, 272, 105 Ark. 380 (1912);
     State v. Reilly, 95 Atl. 1005, 1006, 88 NJ.Law ~04 (1915); Harvey Walker, supra, ibid at 19, p. 346, which States:
     "The enacting clause is a short formal Statement, ppearing after the title, indicating that all which follows is to become
     law, and giving the authority by which the law is made. There is no excuse for not using it."; Title 1 USC § 101]
     [ ... and pari materia to all other State constitutions.]

     24. PROOF OF CLAIM, an enacting clause is nJt mandatory for a law to have authority behind it.

     25. PROOF OF CLAIM, whereas the employmJnt and usage of an enacting clause has an ancient and time honored
     history of usage in law making, its employment !and use upon the face of each and every law validly enacted by the
     General Assembly of The United States of ~erica and then made law in accordance with and pursuant to
     constitutional provisions, is not absolutely necesJary and mandatory for a law to have any binding force or effect over
     and upon, a Private Citizen, subject to the so?rce of authority for the laws existence. [See: 73 Am.Jur.2d, Statutes,
     § 93, which States: "The almost unbroken custom for centuries has been to preface laws with a Statement in some
    form declaring the enacting authority. The purdose of an enacting clause of a statute is to identify it as an act of
    legislation by expressing on its face the authorify behind the law."; Sjoberg v. Security Savings & Loan Ass'n, 73
    Minn. 203, 212-213 (1898), which States: "Writtlen laws, in all times and all centuries, whether the edicts of absolute
    monarchs, decrees of King and Council, or the ehactments of representative bodies, have almost invariably, in some
    form, expressed upon their face the authority        9~
                                                          which they were promulgated or enacted. The almost unbroken
    Custom for Centuries has been to preface laws with a Statement in some form declaring the enacting authority."; State
    v. Burrow, 104 S.W. 526, 529, 119 Tenn. 376 (19b7), which States: "The propriety of an enacting clause in conformity
    to this ancient usage was recognized by several States of the Union after the American Revolution, when they came
    to adopt constitutions for their Governments, and without exception, so far as we can ascertain, express provision was
    made for the form to be used by the legislativeldepartment of the State in enacting laws."; cf. Title 1 USC§ 101;
    Commonwealth v. Illinois Cent. R. Co., 170 S.W. 171, 175, 160 Ky. 745 (1914); State v. Kozer, 239 P. 805, 807
    (Oregon 1925); Joiner V. State, 155 S.E.2d 8, 9,1223 Ga. 367 (1967); City of Carlyle v. Nicolay 165 N.E. 211, 216-
    217 (Ill. 1929); Cane v. Robbins, 131 P.2d 516, 5 18, 61 Nev. 416 (1942), which States: "A declaration of the enacting
                                                       1
    authority in law is a usage and custom of grea~ antiquity.. . and a compulsory observance of it is found in sound
    reason."; Ruling Case Law, vol. 25, Statutes,§ 22, p. 776, which States: "In recognition of this custom [of using an
    enacting clause], it has sometimes been declared that an enacting clause is necessary to the validity of a statute, though
    there no provision in the fundamental law reqJiring such a clause."; Cushing's Law and Practice of Legislative
    Assemblies (1819), § 2102, which States: "(2)1 Where the enacting words are not prescribed by a constitutional
    provision, the enacting authority must notwiilistanding be Stated, 1md any words which do this to a common
    understanding are doubtless sufficient, or the wotds may be prescribed by rule. In this respect much must depend on
    usage." 82 C.J.S., Statutes, § 65, p. 104, whichlStates: "Although there is no constitutional provision requiring an
    enacting clause, such a clause has been held to be tequisite to the validity of a legislative enactment."; Harry Bettenson,
    Documents of the Christian Church, 2nd ed., Oxford Univ. Press, 1963, p. 65; Select Documents of the English
    Constitutional History, edited by G. Adams and H. Stephens, MacMillian Co., London, 1926, p. 68, 124; Thorpe,
    Federal and State Constitutions, Washington, 19@9, vol. T, p. 46; (George TTT, 1792) 32 George TTT.c.60; Documents of
    American History, edited by Henry S. CummagJ, Appleton, N.Y., 1949, p.13, op. cit., p. 40]

    26. PROOF OF CLAIM, a motion by a membej of either House of the General Assembly to strike out the enacting
    clause of a "bill" is not the most common methokl adopted to kill a "bill" and prevent its becoming law; and as such,


                                                          l                                                ,
    does not reveal the necessity, importance, and v~ue of an enacting clause in relation to what is able to become law, is
    considered law, and is law. [See: Nevada v. Rogers, 10 Nev. 250,255,256 (1875); approved: Caine v. Robbins, 131
    P.2d 516, 518, 61 Nev. 416 (1942)]

    27. PROOF OF CLAIM, the enacting clause doe not go to the substance - i.e., essence; the material or essential part
    of a thing, as distinguished from mere "form";~·ts spirit, worth, and value of a law; and therefore, does not have
    s.ubs~tial - i.e_., importance; cons~derable value; real as opposed to imaginary; solid; true; not merely nomi~al validity
    creatmg, enacting, and promulgating law. [See: organ v. Murray, 328 P.2d 644, 654 (Mont. 1958), which States:
    "The enacting clause of a bill goes to the substance of that bill, it is not merely procedural."]
                                                          I                                                .

    28. PROOF OF CLAIM resolutions; and specifilany as this matter may pertain to the actual method employed/used
    in "enacting" the United States Code and/or spedfically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039,
    2040ANDTitles4, 7, 11, 12, 15, 16, 18,28, 31 bd42USC; C.F.R., THEFEDERALREGISTRY, thereofintolaw,
    do have any force or effect as law; and, are not rrierely expressions of opinion; and alteration of the rules; or a vote of
    tl1anks or of censure as to a given matter, the shbject-matter of which would not properly constitute a statute, and
    which has only a temporary effect on such mahers, whereas a law, is intended to permanently direct and control
    matters. [See: Scudder v. Smith 331 Pa. 165, 200~. 601, 604; McDowell v. People, 68 N.E. 379, 204 Ill. 499; Conley
    v. Texas Division of United Daughters of the t:onfederacy, Tex.Civ.App. 164 S.W. 21, 26; Ex parte Hague, 104
    N.J.Eq. 31, 144 A. 546, 559; Chicago & N.P.J}. Co. v. City Of Chicago, 51 N.E. 59~, 598 (ill. 1898; Village of
    Altamont v. Baltimore & O.S.W. Ry. Co., 56 N.E. 340, 341, 184 Ill. 47; Van Hovenberg v. Holeman, 144 S.W.2d
                                                                                                 1
    718,721,261 Ark 370 (1940); 73 Am.Jur.2d, Statutes,§ 3, p.270, cases cited.]

               29. PROOF OF CLAIM, the Judicial Branch   J        the national Governments, working fr&m the Constitution for the
               United States of America; which contains no express provision for the use and employment of an enacting clause in
               the form of its "bills/laws"; nevertheless, did Jnot determine, hold, and forever establish the necessity for; and
               mandatory employment and use of an enacting clause upon the face of each and every law in the matter of"In re Seat
  , of Government," wherein the Supreme Court fbr Washington Territory in considering an Act to move the seat of
·. ·• ·..· .. Government; which contained no enacting elausk, and said territory having no Constitution of its own; and therefore,
                                                                I
          .· · generally governed by that for the United States f America held said Act invalid for want'. of an enacting clause. [See:
      ·.,,                                                                                             j
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 18 of 69
                                Conditional Acceptajce for the Value/Agreement/Contract no.
                      031849-TOALPHABETAGiNCIESEVERYWHERE-4MYRIGHTSN0:8©

  ~n,re ~eat ofGovern~~n~ 1 W~sh. Ter. 115, 1231 (1861), w~ch Stat~s; "Strip this act of its outside appendages, leave
  1t solitary and alone, 1s 1t possible for any human, a Pnvate C,t,zen, being to tell by what authority the seat of
  Gove:ii~ent of Washington Territory was to te removed from Olympia to Vancouver? The [ ... ] fact that the
  const1tu:10ns of so ~any. States, made and perfe, • ed by the wisdom their greatest legal lights, contain a Statement of
  an enactmg clause, m which the power of the ena ·ng authority is incorporated, is to our minds a strong, and powerful
  argu?1ent of its nec_essity. _It is fortified and strJngthened by the further fact that Congress, and other States, to say
  nothmg of the E~gl1sh _Par~1ament, _have, by almJ_st unbroke~ custom and usage, prefaced all their laws with some set
  form of words, m which 1s contamed the enacting authonty. Guided by the authority of such eminent jurists as
  Blackstone, Kent, and Cushing, and the precede s of national and State legislation, the Court arrives with satisfaction
  and consciousnesses of right in declaring, that here an act like the one now under consideration, is wanting in the
  essential formalities and solemnities which hav been mentioned, it is inoperative and void, and of no binding force
  or effect."]

   30. PROOF OF CLAIM, whereas; and specific ly as this relates to and bear upon the United States Code and/or
  specifically THE ACT OF MARCH 9TH, 19~3oclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18,
  28, 31 and 42 USC; C.F.R., THE FEDERAL            GISTRY, thereof, only "bills" exist within the General Assembly;
  and, no "bill" shall become "law" except by av te of a majority; and, every "bill" which passes both Houses of the
  General Assembly shall be presented to the Pr~ident for signature (authentication); and, every "bill" he approves
  shall become "law" and, whereas the Maxim of aw States: "A law is not obligatory unless it be promulgated," the
  usage and employment of an enacting "upon the ace" of every law is not mandatory, and does not apply to "bills" as
  they make their way through the General Assem ly; and, are not required "upon the face" of every law when and as
  published; and, can be removed from laws in tlieir published/promulgated form as is the case with laws appearing
  within the United States Code and specifically TIIE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040
  AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and ~2 USC; C.F.R., THE FEDERAL REGISTRY, thereof; and, 'on its
  face' does not mean to be in the same plain of view; and, this requirement of an enacting clause to be on the face of
  all laws; from conception and gestation as "bills!" to birth in published/promulgated form as laws, is not made clear
  by authorities of law. [See: State v. Naftalin, 74 N.W.2d 249, 261, 246 Minn. 181 (1956); Cunningham v. Great
  South_ern Life I~s. Co., 66 S.W.2d 765, 773 (Tef-Civ.App.), which Sta~es: "Fa~e has been de~ned as the s~rface of
  anythmg; especially the front, upper, or outer part of surface; that which parti~ularly offers itself to the view of a
                                                      1

  spectator." cf. In re Stoneman, 146 N.Y.S. 172, 174, which States: 'The face ofan instrument is shown by the language
  employed without any modification or addition lorn extrinsic facts of evidence.']

  31. PROOF OF CLAIM, whereas a law if 'prpmulgated' by its being printed, published and made available or
  accessible by a public document such as an official Statute and/or Code Book as; e.g., the United States Statutes at
  Large and/or the United States Code, the rcmovll and absence of this essential, necessary, and, mandatory requisite
  for the enacting clause to be "on its face" of the la~ in its promulgated/published form does not apply to its appearance
  within said "official books"; and, can be in somelother record book; and, its removal or otherwise mysterious absence
  from said book as in the United States Code is thhefore a valid and lawful publication/promulgation of the law of the
  United States of America. [See: Preckel v. Byrne! 243 N.W. 823,826, 62N.D. 356(1932), which States: "The purpose
  of an enacting in legislation is to express in the face of the legislation itself the authority behind the act and identify it
  as a~ ~ct oflegi~lation." State v. B~1rrow, 104   slw.   526, 529, 119 Tenn. 376 (1907), ~hich States: "The ~urpose of
  provis10ns of this character [enacting clauses] 1s that all statutes may bear upon their faces a declaration of the
  sovereign authority by which they are enacted Jd declared to be the law, and to promote and preserve uniformity in
 legislation. Such clauses also import a commana of obedience and clothe the statute with a certain dignity, believed
 in all times to command respect and aid in the erlforcement of law."; People v. Dettenhalwer, 77 N.W. 450,451, 118
 Mich. 595 (1898), citing: Swan v. Bank 40 MiJs. 268 (1866), which States: "It is necessary that every law should
  show on its face the authority by which it is adopted and promulgated, and that it should clearly appear that is intended
 by the legislative power that enacts it that it should take effect as law."; Sjoberg v. Security Saving & Loan Ass'n, 73
 Minn. 203, 213, 75 N.W. 1116 (1898), which Sfutes: "If an enacting clause is useful and important, if it is desirable
 that laws shall bear upon their face the authority by which they are enacted, so that people who are to obey them need
 not search legislative and other records to ascert!in the authority ... "; Vinsant, Adm'x v. Knox 27 Ark. 266, 284, 285
 (1871), which States: "[A] legislative act, whep made, should be a written expression of the legislative will, in
 evidence, not only of the passage, but of the ailithority of the law-making power, is nearly or quite a self-evident
 proposition. Likewise, we regard it as nec~ssaryJ that e~ery act, thus expressed, shoul~ show_on its ~ace the auth~rity
 by which it was enacted and promulgated, m order that 1t should clearly appear, upon simple mspectJ.on of the wntten
 law, that it was intended by the legislative powet, which enacted it, that it should take etyect as law. These relate to
 the legislative authenticity of the legislative will[ These are features by which courts of justice and the public are to
 judge of its authenticity and validity. These thenJ are essentials of the weightless importance, and the requirements of
 their observance, in the enacting and promulgati~n of laws, are imperative. Not the least important of these essentials
 is the style or enacting clause."]                   I                                         i
 32. PROOF OF CLAIM, whereas enacting clauses are required in the promulgation of l~w; and, to be on the face of
 each and every law; and, a law is not obligatoryjuntil promulgated; and, the legislative       rmcannot be ascertained in
 the absence of an enacting clause, nor the authori~, nor the nature of the law by those to tie bound thereby; such goals,
 aims, and purposes of an enacting clause in its re~oval or otherwise apparent absence; as well as all titles, on the face
 of the laws/statutes contained within the_ publisHed form known as t~e United States Code; and/or specifically THE
 ACTOFMARCH9TH, 1933ProclamatJ.on2038,2039,2040ANDT1tles4, 7, 11, 12, I~, 16, 18,28,31 and42USC;
 C.F.R, THE FEDERAL REGISTRY, thereof, ate met, achieved, and accomplished; and, are in full accordance with
 and pursuant to the fundamental requirements, }equisites, solemnities, concepts, and proven usages of tradition and
 custom, and fundamental constitutional law-mal!:ing; and, are the valid and lawful laws/statutes of the United States

 of America.                            .   .        I     .                         . .        !.
  33. PROOF OF CLAIM, the pubhcation/promulgation of a statute/law withm the Umted States Code; and/or
. specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18,
                                                                                               I
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 19 of 69
                            Conditional Accepta~ce for the Value/ Agreement/Contract no.
                   031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8c

28, 31 and 42 USC; C.F.R., THE FEDERAL RE1ISTRY, thereof, which remove and or otherwise omit the enacting
clause(s); ~s well as all titles, and are then ~hed within and upon the face of the warrant of arrest, charging
document/mstrument (Indictment), and the affijdavits in support thereof, for a criminal/public offense, that said
statute/law is not void for lack/want of said clau e; and title, and thereby; are therein, representing an invalid and un-
lawful publication/promulgation of said statute aw; and, said documents therefore, do charge a valid and lawful
offense. [See: Joinerv. State, 155, S.E.2d 8, 10, 23 Ga. 367 (1967), in which the Supreme Court of Georgia; a State
whose Constitution contains no express provi ion for using and employing enacting clauses upon the face of
"bills/laws"; nevertheless, in considering an act ontaining no enacting clause, held the act to be: " ... a nullity and of
no force and effect as law.", for its lack/want of an enacting clause.; cf. Walden v. Town of Whigham, 48 S.E. 159,
120 Ga. 646 (1904); In re Swartz, 27 P. 839, 840 47 Man. 157 (1891 ), which States: "The publication of an act of the
legislature, omitting the enacting clause or any o her essential part thereof, is no publication in law. The law not being
in force when the indictment was found against t e petitioner, nor when the acts complained of therein were done, the
petitioner could not have been guilty of any cri e under its provisions, and is therefore, so far as this indictment is
concerned, entitled to his discharge."; State v. Kearns, 623 P.2d 507, 509, 229 Kan. 207 (1981), which States: "In [the
case of] In re Swartz, Petitioner, 47 Kan. 157, 27:P: 839 (1891), this court found the act in question was invalid because
it had been mistakenly published without an ena¢ting clause. We again adhere to the dictates of the opinion."; Ruling
Case Law, vol. 25, Statutes, § 133, p. 884, citing: LR.A. 1915B, p. 1065, which States: "The publication of a statute
without the enacting clause is no publication."; bommonwealth v. Illinois R. Co., 170 S.W. 171, 175, 160 Ky. 745
(1914), which States: "It will be noticed that the!act does not contain an enacting clause.... The alleged act or law in
question is unnamed; it shows no sign of autho1ty; it carries with it no evidence that the General Assembly or any
other lawmaking power is responsible or answer hie for it."]

34. PROOF OF CLAIM, the United States Code; and/or specifically THE ACT OF MARCH 9TH, 1933 Proclamation
2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY,
thereof, is not only "prima facie evidence" of e law of The United States of America.
                                                                                            ;
35. PROOF OF CLAIM, an act of the General ssembly to enact the United States Code; and/or specifically THE
ACT OF MARCH 9TH, 1933 Proclamation 203 , 2039, 2040 AND Titles 4, 7, 11, 12, 15; 16, 18, 28, 31 and 42 USC;
C.F.R., THE FEDERAL REGISTRY, thereof, in~o "positive law," i.e., a general designation for a law that is actually
ordained or established, under human, a PriJate Citizen, sanctions, as distinguished from the law of nature or
natural law [See: Bouvier's Law Dictionary, Ban s-Baldwin Law Pub., Cleveland 1948, p. 955] does change or effect
anything regarding the nature of the statute/law contained therein aside from its weight of evidence; i.e., as "legal
evidence," of the law therein. [See: United Stat s v. Zuger, 602 F.Supp. 889, 891 (1984); Ryan v. Bilby, 764 F.2d
1325, 1328 (C.A. 9 (Ariz.) 1985)]

36. PROOF OF CLAIM, the United States Code; and/or specifically THE ACT OF MARCH 9TH, 1933 Proclamation
2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY,
thereof, were not already "positive law" in accordance with and pursuant to the definition from Bouvier's Law
Dictionary cited supra; and, any such enactment lof such on the part of the General Assembly does raise said statutes
contained therein to the level of acts of the Genetal Assembly as would occur with a validly enacted "bill" as "law."

37. PROOF OF CLAIM, any enactment of the Jnited States Code; and/or specifically THE ACT OF MARCH 9TH,
1933Proclamation2038,2039,2040ANDTitlesl4, 7, 11, 12, 15, 16, 18,28,31 and42USC;C.F.R., THEFEDERAL



                                                  l
REGISTRY, thereof, into "positive law" is not! solely a designation which declares and translates to the contents
therein having undergone extra proofreading and checking to remove the errors, inconsistencies ("jokers"), and unwise
provisions.

38. PROOF OF CLAIM, "legal evidence" is no a general term for most types of evidence which includes "prima
facie evidence," "circumstantial evidence," and Jven "hearsay evidence" when relevant to an issue. [See: Hornick v.
Bethlehem Mines Corp., 161 A. 75, 77, 307 Pa. 64; Oko v. Krzyzanowski, 27 A.2d 414, 419, 150 Pa. Super. 205]

39. PROOF OF CLAIM, the "greatest evidence' of a true law is not one, which contains and carries upon its face a
valid enacting clause.

40. PROOF OF CLAIM, the United States Code; and/or specifically THE ACT OF MARCH 9TH, 1933 Proclamation
2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY,
thereof, was in fact validly enacted as a statue(s) aw(s) and can be construed as such. !

41. PROOF OF CLAIM, the drafting of a "bill"; bra "resolution" by the General Assem~ly to enact the United States
Code; and specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2940 AND Titles 4, 7, 11, 12,
15, 16, 18, 28, 31 and 42 USC; C.F .R., THE FEDERAL REGISTRY, thereof, into law; or 'positive law,' does factually
and substantially render same law simply becauke the General Assembly says it is; and, that the General Assembly
did in fact draft a "bill" for such purpose, and did not rather draft and employ/use resolution for such a purpose. [See:
Cane v. Robbins, 131 P.2d 516 518 (Nev. 1942)) which States: "[N]othing becomes a law simply and solely because
men who possess the legislative power will thatlit shall be, unless they express their determination to that effect, in
the mode pointed out by the instrument which invests them with power, and under all the forms which that instrument
has rendered essential."; VinsantAdm'x v. Knox) 27 Ark. 266,277 (1871), which States: \'These rules and solemnities,


                                                  l
whether derived from the common law or prescribed by the Constitution, which are of,the essentials of lawmaking,
must be observed and complied with, and, withbut such observance and compliance, the will of the legislature can
have no validity as law."]                                                                 j
42. PROOF OF CLAIM, a single enacting clause mployed in the publication/promulgati~n of the United States Code;
                                            I
and/or specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 1AND Titles 4, 7, 11, 12, 15,
fo,   18, 28, 31 and 42 USC; C.F.R, THE     FED1RAI. REGISTRY, thereof, is sufficifnt for the entire text of this


                                                  I
                                                  i
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 20 of 69
                           Conditional Acceptance for the Value/ Agreement/Contract no.
                    031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8©

 multi-volume, multi-subject, and diverse Code; and, such; if not cited from the "Session/Pamphlet Laws" can be
 called and considered valid law.                   .                                                   '

 43. PROOF OF CLAIM, whereas all "bills" of e General Assembly must be presented to the President for signature
 for them to become laws, ALL of the single statute "bills" employed/used for the enactment into law· or 'positive
 law," of the "Codification/Code" published/projulgated as the United States Code; and/or specifically       THE
                                                                                                         ACT OF
 MARCH 9TH, 1933 Proclamation 2038, 2039, 040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R.,
 THE FE~ERAL REGISTRY, thereof, were in£ ct so presented to any President; and, were signed (authenticated) by
 any President, and therefore, were validly; and IJwfully ordained and established as law(s).

 44. PROOF OF CLAIM, there is not a "Code" rtuirement for the employment and use of an enacting clause to be in
 evidence upon the face of every law of the Unite States of America as allegedly published/promulgated as the United
 States Statutes. [See: Title 1 USC§ 101].

 45. PROOF OF CLAIM, in order for a court; an4 specifically the alleged court ofrecord within the above referenced
 alleged Criminal Case/Cause, to have the jurisdidtional right/authority to decide/act in a matter brought before it, and
 !herein procee~ t? i~su~/enter orde~(s), decisio~(!) j~d~ent(s), and !he like, s~d court does not have to acquire both
 m; personam Junsd1ct10n and subject-matter JU sd1ctton over and m the parties and "thing" (res) involved in the
 matter/controversy. [See: Thomas M. Cooley,            Treatise on the Constitutional Limitations, Little, Brown & Co.,
 Boston, 1883, p. 493, which States: "The proceeqings in any court are void if it wants jurisdiction of the case in which
 it has assumed to act. Jurisdiction is, first, of the subject-matter; and, second, of the persons whose rights are to be
 passed upon."; 21 Am.Jur., Criminal Law, § 338, Ip. 558, which States: "To try a person for the commission of a crime,
 d1e trial court must have jurisdiction of both the Jubject-matter and the person of the defendant."]

~6. PROOF ~F CLAIM,}f a "n8;?1ed" party in a lsui~, a~tion, proceeding, indictment, co~pl_aint, information: and the
hke; and specifically the named party/defendant withm the above referenced alleged Cnmmal Case/Cause, 1s absent
from court, there does not exist a want of jurisdiction over said "named" party, and the court; and specifically the
alleged court of record within the above referented alleged Criminal Case/Cause, can proceed with the trial and all
related proceedings. [See: State v. Brown, 64 S.W.2d 841, 849 (Tenn. 1933), which States: "Personal jurisdiction, or
the authority to judge a person, is primarily oneffvenue or procedure. Generally, if one is standing in a court, it has
some degree of jurisdiction over the person. Thu , if one is named in suit, but is 'absent' from court by being either in
prison or by escape, there is a want ofjurisdictio over the person, and the Court cannot proceed with the trial."]

47. PROOF OF CLAIM, a courts' jurisdiction o er the person "named' in a matter brought before it; and specifically
as this relates to and bears upon the "named'talleged defendant within the above referenced alleged Criminal
Case/Cause, is not conferred upon the court by/ ough consent, waiver, pleading to the merits, and by the "named'
party/defendant/person appearing through couns I. [See: Smith v. State, 148 S. 858, 860 (Ala. App. 1933); State v.
Smith, 70 A.2d 175, 177, 7 N.J.Super. 85 (l 949)D

48. PROOF OF CLAIM, whereas the subject-maher jurisdiction of the court; and specitic~ly that of the alleged court
of record within the above referenced Crimina~Case/Cause, involves the actual thing involved in the controversy;
e.g., property, money, tort or wrong one comm tted against another, a contract, marriage, bankruptcy, lien; or, the
crime or public offense that is allegedly commi ~. subject-matter jurisdiction would exist if the "thing" involved in
the controversy does not, and never did exist. [Sbe: Stilwell v. Markman, 10 P .. 2d 15, 16 (Kan. 1932), which States:
"The subject-matter of a criminal offense is the drime itself. Subject-matter in its broadest sense means the cause; the
object, the thing in dispute."; Black's Law Dictipnary, Rev. 4th Ed., 1968, p. 53 at ACTUAL, which States: "Real;
substantial; existing presently in act, having a valid objective [of/or having to do with a material object as distinguished
from a mental concept; having actual existence ot,eality] existence [as opposed to artificial;. e.g. corporations, L.L.C.s,
franchises, ens legis entities existing only in co templation of/or by force of law; i.e., in the mind only, a mental
concept, and its "by-laws' which are; ipso facto, artificial laws of the artificial entity existing only in contemplation
of/or by force of law, a mental concept] as opposed to that which is merely theoretical or possible ... Something real,
in opposition to constructive or speculative." NdTE: bracketed material added by the Undersigned.]

49. PROOF OF CLAIM, whereas the courts sJject-matter jurisdiction; and specifically that of the alleged court of
record within the above referenced alleged Criminal Case/Cause, is dependent upon and acquired by the subject-
matter; whether by constitutional grant or valid st'.atute, and the subject-matter of a criminal case/cause being the actual
crime or offense alleged/charged against the "barned" defendant itself, a court does not still lack subject-matter
jurisdiction if the crime/offense alleged/charged ~s a violation(s) oflaw(s) within and upon the face of the warrant of
arrest, charging document/instrument (Indictme1t) and affidavits in support thereof is/are'. invalid, void, and a nullity
by reason the violations oflaw complained of are unconstitutional; or un-un/non-constitutional for lack/want of nexus
(contract), and therefore non-existent and alleginWcharging no cri~e/offense. [See: Brown v. State, 37 N.E.2d 73, 77
(Ind. 1941), which States: "Jurisdiction over th9 subject matter of action is essential to P,ower of court to act, and is
conferred only by constitution or by valid statute."]                                          I
50. PROOF OF CLAIM, a law which is invalid,and void for being unconstitutional; or un-un/non-constitutional for
lack/want of nexus (contract), does not fail in creating and establishing a subject-matter within which a court; and
specifically the alleged court of record within! the above referenced alleged Criminal Case/Cause, can exercise
jurisdiction due to said alleged statute/law failing to create and establish an actual crime; 9r thing (res), which is itself
the subject-matter of a criminal proceeding. [Sef 22 C.J.S., Criminal Law, § 157, p. 189, citing: People v. Katrinak,
185 Cal.Rptr. 869, 136 Cal.App.2d 145 (1982), which States: "Ifa criminal statute is unconstitutional, the court lacks
subject-matter jurisdiction and cannot proceed tt try the case."]                             !
  51. PROOF OF CLAIM, a law that is unconstitutional; or a un/non-constitutional law employed/used without nexus
                                                   1

: (contract) between the authority and the, a P 'vate Citizen, alleged to be bound ~hereby, is not void and, a
            Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 1 Page 21 of 69
                                Conditional Acceptale for the Value/Agreement/Contract no
                      031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©

   conviction under such can be a lawful/legal cduse of imprisonment and or even sanction· and a conviction and
   imprison~ent imposed/ordered therein under stich law is not void [See: Kelley v. Meyers: 263, P. 903, 905 (Ore.
    1~28), which Sta!es: "If these sections are uncohstitutional, the law is void and an offense created by them is not a
   cnme and a convictlon ~nder them clll1D:ot _be a tgal cause of imp?so_nment, for no court can acquire jurisdiction to
   try a person for acts which are made cnrnmal o ly by an unconstltutlonal law."; State v. Christensen, 329 N.W.2d
   382, 383, 110 Wis.2d 538 (1983), which State : "Where the offense charged does not exist, the trial court lacks
   jurisdiction."; cf. State ex rel. Hansen v. Rigg, 114 N.W.2d 553, 258 Minn. 388 (1960)]

   52. PROOF OF CLAIM, subject-matter jurisdi · on: and specifically within the above referenced alleged Criminal
   Case/Cause, which is the most critical aspect of the courts authority to act; and specifically the alleged court ofrecord
   within the above referenced alleged Criminal cJse/Cause, can be waived, or can be conferred by consent, or cannot
   be objected to at any time, even after judgment tor the first time; and, there is anything that Undersigned can do, or
   fail to do, which would cause the issue of subjec -matter jurisdiction to be lost, not even a guilty plea or verdict in
   the criminal proceeding ( or alleged criminal pro±eding); which, is only a record admission to whatever is well alleged
   in the indictment. [See: Singleton v. Commonw alth, 208 S.W.2d 325, 327, 306 Ky. 454 (1948), which States: "The
   law creates courts and defines their powers. Co ,sent cannot authorize a judge to do what the law has not given him
   the power to do."; cf. Brown v. State, 37 N.E.2d 73, 77 (Ind. 1941); 21 Am.Jur.2d, Criminal Law,§ 339, p. 589, which
   States: "Jurisdiction of the subject matter is derited from the law. It can neither be waived nor conferred by consent
   of the accused. Objection to the court over the shbject matter may be argued at any stage of the proceedings, and the
   right to make such an objection is never waived!"; cf. Harris v. State, 82 A.2d 387, 389, 46 Del. 111 (1950); Matter
   of Gre~n, 313 S.E.2d 193, 1_95 ~.C.App. 19~~), which States: "It is element~ that the j~risdiction of the court over
   the subJect-matter of the actlon is the most cntlc~l aspect of the court's authonty to act. Without it, the court lacks any
   power to proceed; therefore, a defense based ~pon this lack cannot be waived and may be asserted at any time.
   ~~~ording~y, the appellant_may raise the issu~ of~urisdiction over the matter for the first time on appeal although they
   imnally faded to raise the issue before the tnal court."; cf. Monaco v. Carey Canadian Mines, Ltd., 514 F.Supp. 357
   (D.C. PA 1981); Babcock & Wilcox Co. v. Par~ons Corp., 430 F.2d 531 (1970); Athens Community Hosp., Inc. v.
   Schweiker, 686 F.2d 989 (1982); Edwards on B~half of Nagel v. Department of the Army, 545 F.Supp. 328 (1982);
   Zenith Radio Corp. v. Matsushita Elec. Indus. do, Ltd., 494 F.Supp. 1161 (D.C.PA 1980); Basso v. Utah Power &
   Light Co., 494 F.2d 906, 910; Hill Top Developlls v. Holiday Pines S.ervice Corp., 478 So.2d 368 (Fla.2d DCA 1985);
   People v. McCarty, 445 N.E.2d 298, 304, 94 Ill. d 28 (1983), (cases cited), which States: "Subject matter jurisdiction
   cannot be conferred by a guilty plea if it does n otherwise exist.... The guilty plea or verdict must confess some
   punishable offense to form the basis of a senten4e. The effect of a plea or verdict of guilty is a record admission
   of whatever is well alleged in the indictment. If the latter is insufficient the plea or verdict confesses nothing."] ·

   53. PROOF OF CLAIM, if a Jaw is invalid andlvoid for being unconstitutional; e.g., containing no enacting clause
   and or title, or un-un/non-constitutional when ef ployed/used where there exists a lack/want of nexus; e.g., contract
   creating and establishing a relationship between the authority for the un/non-constitutional law and, a Private
   Citizen, bound thereby, and said law is employrd/used in alleging/charging a criminal/public offense by citing such
   law/statute within and upon the face of the Iarrant of arrest, charging document/instrument (Indictment), and
   affidavits     in     support     thereof;    and      specifically    within     the    above      referenced      alleged
   CIVIVCOMMERCIAVCriminal Cas 'Cause which alleges/charges criminal/public offences cited from
   the United States Code and/or specifically THE1CT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND
   Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 US ; C.F.R., THE FEDERAL REGISTRY, thereof, within and upon the
   face of the warrant, charging document/instru ent (Indictment), and affidavits in support thereof therein, such
   employment/use, and citing of said laws(s)/statltte(s) does not effect the validly, sufficiency, and lawfulness of said
   documents/instruments, and such do in fact chatge an actual crime/offense; and, such law/statutes do not render all
   such warrants, charging documents/instruments, l~nd affidavits in support thereof insufficient and "fatally defective,"
   and therefore VOID; and, such law(s)/statute(s) tited within and upon the face of said warrants, charging documents,
   instruments, and affidavits in support thereof dbes create a legal; or lawful, cause of punishment for a conviction
   thereunder; and, such law(s)/statute(s) citJd within and upon the face of said warrants, charging
   documents/instruments does not fail to esta~lish/confer subject-matter jurisdiction upon the court; and, the
   employment/use and citing of such law(s)/ihatutes within and upon the face of such warrants, charging
   documents/instruments, and affidavits in support thereof does not therefore render ALL proceedings prior to filing of
   a proper instrument (if it's possible) void ab initib. [See: State v. Dungan, 718 P.2d 1010, 1014, 149 Ariz. 357 (1985),
   which States: "When a criminal defendant is itidicted under a not-yet-effective statute, the charging document is
   void."; cf. 42 C.J.S., Indictments and Informatidn, § 1, p. 833; 22 C.J.S., Criminal Law, § 324, p. 390, which States:
   "The want of a sufficient affidavit, complaint,   dr  information goes to the jurisdiction of the court, ... and renders all
   proceedings prior to filing of a proper instrumeht void ab initio."; Ex parte Waldock, 286 P. 765, 766 (Oki. 1930),
   which States: "The allegations in the instrument or infom1ation determines the jurisdiction of the court."; People v.
   Hardiman, 347 N.W.2d 460,462, 132 Mich. App. 382 (1984); 22 C.J.S., Criminal Law,:§ 157, p. 188, citing: People
   v. McCarty, 445 N.E.2d 298, 94 Ill.2d 28, which States: "Where an information charges no crime, the court lacks
   jurisdiction to try the accused, and a motion totquash the information or charge is always timely."; Honomichl V.
   State, 333 N.W.2d 797, 798 (S.D. 1983), which tates: "Without a formal and sufficien~ indictment or information, a
   court does not acquire subject matter jurisdictio and thus an accused may not be punished for a crime."]

                                                     L
   54. PROOF OF CLAIM, the term/word "may" employed by the judge handing dow!i the decision of the court in
   Honomichl v. State, supra, does not mean "SHALL" or "MUST" to the end that justice may not be the slave of


                                                     1
   grammar. [See: Black's Law Dictionary, Rev. 4 Ed. (1968), p. 1131 at "MAY," case cites given.]        ·

          55. PROOF OF CLAIM, a court, and specifically the alleged court of record within the above referenced alleged
          Criminal Case/Cause, which has proper jurisdiction within and over the subject-matter and the "person(s)" in a
       .· criminal proceeding; and, therefore, has the ri t to decide in the matter and decide wrongly in its judgment; which
>.•·••· would only be found upon appeal as "error," a court lacking/wanting subject-matter j~risdiction for lack/want of a
            ..•                                                                                  I
            Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 22 of 69
                           Conditional Acceptarice for the Value/ Agreement/Contract no. ·
                    031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8ei

"su!ficient" warrant of arrest, charging instrum~nt/document; e.g., an Indictment, and affidavits in support thereof
which allege/charge a violation(s) of a non-e ,istent criminal/public offense(s) for lack/want of a valid lawful,
constitutional, _and exis?ng law(s); or, which al ege/charge a vi?lation(s) of _a un/no~-constitutional crimin~l/publi~
offense(s) lacking/wantmg nexus; e.g., contract, between the parties, does not m such ctrcumstances; therefore, render
ANY AND ALL orders, decisions, and judgmen s of said court VOID, unenforceable, and without any force or effect
whatsoever ab initio. [See: Hooker v. Boles, 345 .2d 285, 286 {1965), which States: "[N]o authority needs to be cited
for the proposition that, when a court lacks jurisd ction, any judgment rendered by it is void and unenforceable, ... and
without any force and effect whatever."; cf. Hon, michl v. State, 333 N.W.2d 797, 799 (S.D. 1983); 21 C.J.S., Courts,
§ 18, p. 25, which States: "Where judicial tribun ls have no jurisdiction of subject matter, the proceedings are void.";
cf. People v. McKinnon, 326 N.W.2d 809, 812           ·ch. App. 1985); Elna Ffeffer, et al v. Alvin Meissner, et al., 286
S.W.2d 241 {1955); State ex rel. Latty, 907 S. .2d 486; United States v. Boch Oldsmobile, Inc. 909 F.2d 657, 661
{1 st Cir. 1990); Puphal v. Puphal, 105 Ida. 647; Irnham v. Superior Court of California, County of Marin, 110 S.Ct.
2105, 109 L.Ed.2d 631 (1990); Wahl v. Round alley Bank, 38 Ariz. 411,300 P. 955 (1931); Tube City Mining &
Milling Co. v. Otterson, 16 Ariz. 305, 146 P. 20 {1914); Milliken v. Mayer, 311 U.S. 457, 61 S.Ct. 339, 85 L.Ed.2d
278 {1940); Long v. Shorebank Development C, rp., 182 F.3d 548 (C.A. 7 Ill. 1999); Triad Energy Corp. v. McNell,
110 F.R.D. 382 (S.D.N.Y. 1986); F.R.Civ.P., R le 60(b)(4), 28 U.S.C.A.; Klugh v. U.S., 620 F.Supp. 892 (D.S.C.
1985) City of Los Angeles v. Morgan, 234 P.2~ 319 (Cal.App. 1951); Ward v. Terrier, 386 P.2d 350 (Colo. 1963);
Davidson Chevrolet, Inc. v. City and County ofDenver, 330 P.2d 116, cert. den. 79 S.Ct. 609, 359 U.S. 926, 3 L.Ed.2d
629 {Colo. 1958); People v. Wade, 506 N.W.2di954 (Ill. 1987). Eckel v. MacNeal, 628 N.E.2d 741 (Ill.App. 1993);
People v. Sales, 551 N.E.2d 1359 {Ill.App. 199©); Hays v. Louisiana Dock Co., 452 N.E.2d 1383: (Ill.App. 1983);
Matter of Marriage of Welliver, 869 P.2d 653 <:Kl~ 1994); In re EState of Wells, 983 P.2d 279 (Kan 1999); Lange v.
Johnson, 204 N.W.2d205 (Minn. 1973); Mills;. ~chardson, 81 S.E.2d (N.C. 1954); Statev. Blankenship, 675 N.E.2d
1303 (Ohio App. 1996); State v. Richie, 20 S.~.2d 624 (Tenn. 2000); State ex rel. Dawson v. Ilomar, 354 S.W.2d
763 (Tenn. 1962); Underwood v. Brown, 214 S.W.25 168 (Tenn. 1951); Richardson v. Mitchell, 237 S.W.2d 577
{Tenn. App. 1950); State ex rel. Turner v. Briggs, 971 P.2d 581 (Wash. 1999); In re Adoption ofE.L., 733 N.E.2d
846 (ill. App. 2000); B & C Investments, Inc. v. IF & M Nat. Bank & Trust, 903 P.2d 339 (Oki. 1995); People ex rel
Brzica v. Village of Lake Barrington, 664 N.E.2~ 66 (Ill. App. 1994)]                         ;

56. PROOF OF CLATM, the court's "plenary Jcwer"- i,e, entire, complete, absolute, plrfect, unqualified inherent
authority to; inter alia, not only decide, but to m11ke binding orders and judgments [See: Fewell v. Fewell, 23 Cal.2d
431, 144 P.2d 592, 594) and specifically the t"plenary powers" of the alleged court of record within the above
referenced alleged Criminal Case/Cause, are no resident in the "office of a/the judge," which upon "perfection of
title" thereto by a judge taking and subscribing valid and lawful "oath of office" secured by a "fidelity bond" (or
however termed/styled) thereupon are then con~ ed upon the judge; and, in the absence of such acts to "perfect title"
to said "office" by a judge, said powers are coriferred; and, said office is not vacant and, all orders, decisions, and
judgments rendered by the judge having so failed to "perfect title" to the office s/he holds are not Void ab initio,
therefore, unenforceable, and without force or effect. [See: State ex rel. Latty v. Owens, 907 S.W.2d 484 486 {Tex
 1995); Mapco, Inc. v. Forest, 795 S.W.2 700, 703 (Tex. 1990); ElnaFfeffer et al. v. Alvin Meissner, et al. 286 S.W.2d
241 {1955); Long v. Shorebank Development cbrp., 182 F.3d 548 (C.A.7 (Ill) 1999); People v. Wade, 506 N.W.2d
954 {Ill. 1987); People v. Sales. 551 N.E.2d 1359i (Ill.App. 1959); People v. Rolland, 581 N.E.2d 907 (Ill. App. 1991);
 State v. Richie, 20 S.W.2d 624 (Tenn. 2000); Rook v. Rook, 353 S.E.2d 756 (Va. 1987); State ex rel. Turner v. Briggs,
971 P.2d 581 (Wash. 2000); ln re Adoption of EfL., 733 N.E.2d 846 (lll. 2000); Irving v. Rodriquez, 169 N.E.2d 145
(Ill. App 1960); B & C Investments, Inc. v. F & MNat. Bank & Trust, 903 P.2d 339 (Oki. 1995); People ex rel. Brzica
v. Village of Lake Barrington, 664 N.E.2d 66 (Ii.App. 1994); Williamson v. Berry, 8 How 945, 12 L.Ed. 1170, 1189
(1850))

57. PROOF OF CLAIM, a judge, without havin perfected title to his "office" and, therefore, without right to NOR
right to exercise/use tl1e "plenary powers" resi ent therein; and specifically the judge witl1in the above referenced
alleged Criminal Case/Cause, is not committidg thereby; and therein, acts of "False Personation," "Usurpation,"
"Fraud," "False Pretenses," "Deceptive and Fdudulent Business Practices"; and, operating; alone or in concert, a
"Confidence Game"; for which, any or all such Acts would not operate to render void ab initio, unenforceable, and of
no binding force or effect ALL decisions, order~, and judgments of such a judge. [See: Black's Law Dictionary, Rev.
4th Ed. (1968), p. 723 at "FALSE PERSONATI©N'' and "FALSE PRETENSES," pp. 788-789 at "FRAUD," p. 1713
at "UStJRPATION''; Pa.C.S.A. Title 18, CrimeJ Code," §4107; 4 Steph.Comm. 181,290; 22 C.J.S., Criminal Law,§
150, p. 183; Harrigan v. Gilchrist, 99N.W. 909,1934, 121 Wis. 127 (1904))                ,

58. PROOF OF CLAIM, a judge who has failed to "perfect title" to his/her "office" and thereby; and therein, has no
lawful NOR legal right to NOR right to exerci~e/use the "plenary powers" resident therein; and specifically as this
matter relates to and bears upon the judge within the above referenced alleged Criminal Case/Cause, is not therein
acting and holding said "office" in the charac~er fhus u~-l_awfully ass~med to deceive oth~rs, and thereby; and th~rein,
gain some profit or advantage and/or some ngHt or pnvilege belongmg to the one so falsely personated; and, 1s not
thereby; and therein, acting and holding the "office of a judge" under "color-of-law" i.e,., an appearance, semblance
as distinguished from that which is real, valid, Jnd lawful; a prima facie or apparent authority (not actual authority,
but that which a Principal holds agent out as po~sessing [See: Mutual Life Ins. Co. v. St~ckel, 216 la. 1189 250 N.W.
476; Herbert v. Langhoff, La.App., 164 So. 262, 266)) and, is not therefore operating and functioning as a "judge de
facto" i.e., having no authority and right therjto by lawful title and would not render all decisions, orders, and
judgments of such a judge void ab initio, unenfi rceable, and of no force or effect.      ;

  59. PROOF OF CLAIM, a judge who has failed to "perfect title" to his "office" and ther~by; and therein, has no right
  to NOR right to exercise/use the "plenary powers" resident within the "office of a/the judge," and specifically as this
  relates to and bears upon the judge and said "office" within the above referenced allege~ Criminal Case/Cause, is not
  operating and functioning in the capacity of a jhdge through trespass of title and "usurpation" of powers; and, such
  acts of"usurpation" and trespass do not constitute acts offra~d (extrin~ic and/or collateral) by~ "_agent" ofa principal
.·and power appearing of a foreign nature and character, actmg to gam an undue or unconsc1ent1ous advantage over
: another; and specifically the Undersigned as his matter relates to and bears upon the above referenced alleged
 •...·. .                                                                                   I
            Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 23 of 69
                                                      I
                              Conditional Accepta ce for the Valuel Ag,eement/1',mtract n~
                       031849-TOALPHABETAGiNCIESEVERYWHERE-4MYRIGHTSN0:8©

    Criminal Case/Cause, for which said acts of "frld" do not vitiate and render void ab iniio, unenforceable and of no
    force or effect ALL decisions, orders, and judgrdents of such a trespassing, usurping, and de facto judge. [See: Joiner
    v. Joiner (Tex.Civ.App.) 87 S.W.2d 903, 914-91 ; Long v. Shorebank Development Corp., 182 F.3d 548 (C.A. 7 (Ill.)
    1999); Rook v. Rook, 353 S.E.2d 756 (Va. 19 7); Irving v. Rodriquez, 169 N.E.2d 145 (Ill. 1960); People ex rel.
    Brzica v. Village of Lake Barrington, 644 N.E.2 66 (Ill. 1994)]

    60.    PROOF       OF     CLAIM,       the    "pr siding    judge"     within     the    above     referenced    alleged
    CIVIUCOMMERCIAVCriminal Cas 'Cause was not acting therein without having "perfected titled" to
   his/her office; and, thereby; and therein, was not"trespassing upon title" to said "office"; and, thereby; and therein,
   was not "usurping" the right of and right to exerc se/use (falsely holding out possession coupled with use) the "plenary
   powers" resident within said "office;" and, did possess lawful title to said "office", and the right of and right to
    exercise/use of said powers; and, was not t~~ refore acting under "color-of-law," "False Personation," "False
   P~~tenses," "Usurpa~?n," "Fr~ud," "Deceptive ~d Fr~udulent 1:3usiness_Pr~ctice~," and ~pe~ating alone; or in con_cert,
   a Confidence Game ; and, did not thereby; and herem, commit "constitutional 1mperrmss1ble acts"; or, "ultra v1res"
   acts; or, "illegal" acts upon; and against, the Un, ersigned within the above referenced alleged Criminal Case/Cause;
   and, all decisions, orders, and the judgment en red/rendered within said CIVIUCOMMERCIAUCriminal
   Case/Cause are valid, enforceable, and of bi ding force or effect. NOTE: Response to this Proof of Claim will
   require the Respondent(s) to provide "CERT IED" true, correct, and complete copies of those documents and
   "Credentials" which Respondent(s) may be rely ng on to support any and all claims that Respondent(s) brings forth
   to include but not limited to Oath(s) of office b nding of the "presiding judge" within the above referenced alleged
   Criminal Case/Cause.

    61. PROOF OF CLAIM, a "void judgment" is ot an absolute and complete nullity from the beginning (ab initio)
   even before reversal; and, acts performed unde it are not also nullities; and, it is in law a judgment at all; and, is
   entitled to any respect whatsoever, as it does affi ct, impair, or create legal rights; and, is not mere waste paper; and,
   it does have binding force or effect; and, does bind anybody or anyone; and, is good anywhere; and, is not bad
   everywhere; and, is capable therefore of enforce ent in any manner or to any degree. [See: Ex parte Seidel, 39 S.W.2d
   221, 225 (Tex. 2001); Ex parte Williams, No. ~,845 (Tex. 2001); Ex parte Spaulding; 687 S.W.2d 745; Ex parte
   Myers, 121 Neb. 56, 236 N.W. 143, 144; Billy unklin v. A.J. Land, et ux., 297 S.W.2d 360 (1956); Williamson v.
   Berry, 8 How. 945, 12 L. Ed. 1170, 1189, (185 ); Commander v. Bryan, 123 S.W.2d 1008 (Tex.Civ.App. 1938);
   Maury v. Turner, 244 S.W. 809 (Tex.Civ.App. 922); Reynolds v. Volunteer State Life Ins. Co., 80 S.W.2d 1087,
   1092 (Tex.Civ.App. 1935); Gentry v. Texas Depkment of Public Safety, 379 S.W.2d 114, 119, (Tex.Civ.App. 1964);
   Luben v. Selective Service System Local Bd. No 27 et al., 453 F.2d 645,649, 14 A.L.R. Fed. 298; 15 Fed.R.Serv.2d
   865 (C.A. (Miss.) 1972); Hobbs v. US Office o Personal Management, F.Supp. 205, recons. den. 149 F.R.D. 147,
   afrmd. 29 F.2d 1145 (N.D. Ill. 1992); Ruben v. ohns, 109 F.RD. 174 (D. Virgin Islands 1985); Loyd v. Director,
   Dept. of Public Safety, 480 So.2d 577 (Ala.Civ. pp. 1985); Allcock v. Allcock, 437 N.E.2d 392 (Ill.App. 1982); In
   re Marriage of Parks, 630 N.E.2d 509 (Ill.App. 994); Stidham v. Whelchel, 698 N.E.2d 1152 (Ind. 1998); City of
   Lufkin v. Mcvicker, 510 S.W.2d 141 (Tex.Civ. p. 1973); Thompson v. Thompson, 238 S.W.2d218 (Tex.Civ.App.
   1951); In re Marriage of Hampshire, 261 Kan. 54, 862, 934 P.2d 58 (1997); Black's Law Dictionary, Rev. 4th Ed.
   (1968), p. 1745 at "VOID JUDGMENT"]

  62. PROOF OF CLAIM, "!aches" and "lapses in 'me" are applicable to void judgments; and, such do create any form
  of estoppel which operates/functions to preven ar a party bound under a void judgment from obtaining relief and
  remedy therefrom; and, void judgments are capa le of confirmation or ratification; specifically as this matter relates
  to and bears upon the above referenced alleged riminal Case/Cause. [See: Commander v. Bryan, 123 S.W.2d 1008
  (Tex.Civ.App 1938); Maury v. Turner, 244 S. . 809 (Tex.Civ.App. 1922); Garcia v. Garcia 712 P.2d 288 (Utah
  1986); Lucas v. EState of Stavos, 609 N.E.2d 1114 (Ind.App. 1933); Commonwealth v. Miller, 150 A.2d 585
  (Pa.Super. 1959); Ex parte Meyers, 121 Neb. 56]

  63. PROOF OF CLAIM that "void judgments" cannot be attacked collaterally (i.e., an' attempt to impeach (i.e., to
  dispute, disparage, deny, or contradict; as, to imp ach a judgment or decree) the judgment by matters dehors (i.e., out
  of; without; beyond; foreign to; foreign to the recbrd [See: 3 Bl. Comm. 38]) the record in an action other than that in
  which it was rendered; an attempt to avoid, ddfeat, or evade it, or deny its force and effect in some incidental
  proceeding not provided by law for the express hurpose of attacking it and specifically as this relates to and bears
  upon the above referenced alleged Criminal Casd/Cause. [See: Ex parte Williams, No. 7;3,845 (Tex.Civ.App. 2001);
  Ex parte Shields, 550 S.W.2d 675; Glunz v. Herbandez, 908 S.W.2d 253, 255 (Tex.App. 1995); Tidwell v. Tidwell,
  604 S.W.2d 540, 542 (Tex.Civ.App. 1980); Bill~ Dunklin v. A.J. Land, et ux., 297 S.Wl2d 360 (1956); Reynolds v.
  Volunteer State Life Ins. Co., 80 S.W. 2d 1087 qrex.Civ.App. 1935); Gentry v. Texas Department of Public Safety,
  379 S.W.2d 114, 119 (Tex.Civ.App. 1965); Lonj v. Shorebank Development Corp., 182 F.3d 548 (C.A. 7 Ill. 1999);
  People v. Wade, 506 N.W.2d 954 (Ill. 1987); People v. Sales, 551 N.E.2d 1359 (Ill.App. 1990); People v. Rolland,
  581 N.E.2d 907 (Ill.App 1991); City of Lufkih v. McVicker, 510 S.W.2d 141 (Tex.Civ.App. 1973); Irving v.
  Rodriquez, 169 N.E.2d 145 (Ill.App 1960); In re . State ofSteinfield, 630 N.E.2d 801; Pe~ple ex rel. Brzica v. Village
  of Lake Barrington, 644 N.E.2d 66 (Ill. App. 994); Sanchez v. Hester, 911 S.W.2d 173 (Tex.App. 1995); 46
  Am.Jur.2d, Judgments, §25, pp. 388-389; John . Vanfleet, The Law of Collateral A~ck on Judicial Proceedings,
  Callagham & Co., Chicago, 1892, p.25]                                                     1
                                                                                              I

  64. PROOF OF CLAIM, a "collateral attack" a ainst/upon a "void judgment" is not any proceeding or "procedure"
  out of /foreign to the record; and specifically the record of the alleged court of record within the above referenced
  Criminal Case/Cause, in an action/process other an that in which the void judgment w~s rendered, in an attempt to
  avoid, defeat, evade, or deny the force and effect of the void judgment. [See: Glunz v. J;Iernandez, 908 S.W.2d 253,
  255, and see fn. 1 therein (Tex.Civ. App. 1995); avis v. Boone, 786 S.W.2d 85, 87 (Tex.App. 1990))


                                                                                              r
    65. PROOF OF CLAIM, "procedure" is not de ned as a "Series of Symbolic Actions: generally accompanied by
. . words, and in developed societies, by the Exhibrn of Written Documents, by means which Rights or Liberties




                                                     iI
            Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 24 of 69
                             Conditional Accepta ce for the Value/Agreement/Contract no.
                      031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8®

   guaranteed by a society are reasserted by its ind· idual members. Reassertion is the Essertce of Procedure· for in the
   sense in which we shall use the term ... it assum s an already violated right." [See: Greenidge, The Legal Procedures
   of Cicero'~ Time, Intro, 1 (Oxford 1901); PoyseJ v. Minors, 7 Q.B.Div. 329, 333 (1881); Maine, Ancient Law, ch. V;
   Roman Pnvate Law. Founded on the Institutes of Gauis and Justian, 2nd Ed. 1930, Macmillan & Co., Ltd .. St. Martin's
   Street, London, wherein it States: "This is what ir Henry Maine means by saying that the progress of s~ciety is from
   status to contract. .. Wherein a modem society .. the ordinary citizen is free to alter his legal position by express
   contract."]

   66. ~ROOF OF CLAIM, there is a specific or set procedure for a "collateral attack" against/upon; and in
   relation/regards to, a "void judgment"; and speci cally within the above referenced Criminal Case/Cause. [See: Glunz
   v. Hernandez, 908 S.W.2d 253, 255, fn. 1 (Tex. pp. 1995); F.R. Civ. P. Rule 60(b) re "independent action"]

    67. PROOF OF CLAIM, this Conditional Accep ce for Value and counter offer/claim for Proof of Claim, Item No.
    511328-DK, as a "Private Administrative Proce ure" in the nature of Discovery and Validation of Debt, cannot be
   utilized/employed/used, and the like by the Und rsigned as a "collateral attack" against/upon; and in relation/regards
   to, a "void judgment" to "set the agreement" of e "parties"; i.e., the Respondents and the Undersigned; specifically
   in application to/with the above referenced alleged Criminal Case/Cause, and thereby; and therein, avoid, defeat,
   evade, and deny the validity, lawfulness, procedural legality, enforceability, and force and effect of said judgment
   entered/rendered in said CIVIVCOMMER~1AVCrimi.nal Case/Cause and thereby; and therein, acquire
   relief and "remedy"; which includes "rights," a d thereby; and therein, reassert a Right already violated to obtain
   relief through the "personal repleving" of the co us, Liberty, and all property of the Undersigned's un-lawfully (and
   illegally) taken, seized, detrained, and the lik resulting from the "void judgment" of said court within said
   CIVIVCOMMERCIAVCrimi.nal Case}Cause and currently warehoused within the "field warehouse", also
   known by any and all derivatives and varia · ons in the spelling of said name, operating/functioning as an
   instrument/arm/unit of the alleged "Bonded" " DERAL" warehousing agency d.b.a. Federal Bureau of Prisons/
   FEDERAL BUREAU OF PRISONS a foreign to the United States body, a Private Corporation, Military Based
   Operation, also known by all derivatives and v ations in the spelling of said name.       '

  68. PROOF OF CLAIM, the jurisdiction; and specifically that of the alleged court of record within the above
  referenced alleged Criminal Case/Cause, of the c urt; i.e., in personam and subject-matter jurisdiction, does not have
  to be proven; and, all jurisdictional facts related t the jurisdiction asserted does not have to be proven upon the record;
  and, once jurisdiction is raised, the burden doe not shift to the court; and specifically the alleged court of record
  within the above referenced Criminal Case/Cau e, to prove jurisdiction; and, the court; and specifically the alleged
  court of record within the above referenced riminal Case/Cause, does have any discretion to ignore lack of
  jurisdiction; and, the court; and specifically the lcgcd court of record within the above referenced alleged Criminal
  Case/Cause, can proceed once jurisdiction is rais d; and, the court; and specifically the alleged court of record within
  the above referenced alleged Criminal Case/Cau e, does have authority to reach merits, and should not rather dismiss
  the cause of action; and, jurisdiction can be assunlied, and does not have to be proven to exist and decided. [See: Melo
  v. U.S., 505 F.2d 1026; Joyce v. U.S., 474 F.2d 15; Rosemond v. Lambert, 469 F.2d 416;. Lantana v. Hopper, 102
  F.2d 188; Chicago v. New York, 37 F.Supp. 150; Stuck v. Medical Examiners, 94 Ca.2d 751, 211 P.2d 389; Maine v.
  Thiboutot, 100 S. Ct. 250; Hagans v. T,avine, 415 U.S. 533]

  69. PROOF OF CLAIM, the court; and specific ly the alleged court of record within the above referenced alleged
  Criminal Case/Cause, does not have the powe and duty to vacate a "void judgment" and, relief from a "void
  judgment" is a discretionary matter and ~s not mandatory; and, principles of res judicata and the
  concomitant/subsequent consequences thereof ~11 be applied to a "void judgment"; and, a "void judgment cannot be
  vacated any time." [See: Thomas, 906 S.W.2d 62; Harrison v. Whiteley, 6 S.W.2d 89 (Tex.Civ.App.); Neugent v.
                                                    4
  Neugent, 270 S.W.2d 223; Bridgham v. Moore, 143 Tex. 250, 183 S.W.2d 705, 707; Omer v. Shalala, 30 F.3d 1307,
   1310 (C.A. 10 (Colo.) 1994), quoting V.T.A.~c. v. Airco Inc., 597 F.2d 220, 224, n. 8 (C.A. 10 (Colo.) 1994);
  Athens Community Hospital, Inc. v. Schweiker, 686 F.2d 989 (1982), F.R.Civ.P., Rule 12(h); Hobbs v. U.S. Office
  of Personnel Management, 485 F.Supp. 456         .D.Fla. 1980); Rubin v. Jones, 109 F.R.D. 174 (D. Virgin Islands
  1985); Loyd v. Director, Dept. of Public Safety, 80 So.2d 577 (Ala.Civ.App. 1985); Allcock v. Allcock, 437 N.E.2d
  392 (Ill.App. 1982); In re Marriage of Parks, 63d N.E.2d 509, 122 Ill.App.3d 905, 909 (1984); Stidham v. Whelchel,
  698 N.E.2d 1152 (lnd.1998); Graffv. Kelly, 814 P.2d 489 (Okl. 1991); ln re Marriage of Hampshire, 261 Kan. 854,
  862, 934 P.2d 50 (1997)]
                                                                                          I'
  70. PROOF OF CLAIM, it is necessary for one to take any steps to have a "void judgment",· reversed/vacated/set aside.
  [See: Holder v. Scott, 396 S.W.2d 906 (Tex.Civ. pp. 1965)]

  71. PROOF OF CLA1M, a judgment ofa court attd specifi~ally the judgment ~ftl1e alleged cou~ ofrecord_within the
  above referenced alleged Criminal Case/Cause, s not v01d as long as there 1s an arguable basis for subJect-matter
  jurisdiction. [See: Kocher v. Dow Chemical Co. 132 F.2d 1225, 1230-1231; 39 Fed.R.Serv.3d 1148 (C.A. 8 (Minn.
  1997)]                                                                                       I
                                                                                               I
  72. PROOF OF CLAIM, that "judgments" of a court and specifically the judgment of the alleged court of record
  within the above referenced alleged Criminal ase/Cause, is not a form of "bond" - i.'e., a negotiable instrument
  evidencing debt and then sold for raising revenud.                                  I
     73. PROOF OF CLAIM, whereas the "test of julsdiction" of a court is its right to deci~e, the judgment of a court;
     and specifically the judgment of the alleged co~of record within the above referenced Criminal Case/Cause, which
     had no jurisdiction at the time the judgment was tered/rendered is not therefore absolutely void and subject to defeat
     collaterally, as in this Conditional Acceptance for Value and counteroffer/claim For Proof of Claim, Item No. 511328-
     DK [See: United States v. U.S. Fidelity & Gu antee Co., 24 F.Supp. 961, 966 (1938), which States: "The test of
·. 'jurisdiction is the right to decide, not right deci ion. Judgments of courts, which at the time the judgments were
  . .                                                                                          I
                                                                                               I
             Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 25 of 69
                               Conditional Accepta ce for the Value/Agreement/Contract no.
                        031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8©

    rendered had no jurisdiction, ... are absolutely vo d, and may be attacked and defeated collaterally."; cf. 47 Am.Jur.2d,
    Judgments, §916]

    74. PROOF OF CLAIM, even if a "void judgme t" is affirmed on appeal, it is thereby rendered valid. [See: Ralph v.
    Police Court of City of El Cerrito, 190 P.2d 632, 634, 84 Ca.App.2d 257 (1948))

    75. PROOF OF CLAIM, when jurisdiction; i.e.,f personam and or subject-matter jurisdiction, is lacking/wanting by
    a court; and specifically the alleged court of re, ord within the above referenced alleged Criminal Case/Cause, the
    court does not have to dismiss the cause of actio ; and, its neglect or refusal to do so is not usurpation. [See: Garcia
    v. Dial, 596 S.W.2d 524, 528 {Tex.Civ.App. 19 0), which States: "Lack of jurisdiction and the improper exercise of
    jurisdiction are vitally different concepts. . .. W~ere the court is without jurisdiction it has no authority to render any
    judgment other than one of dismissal."; 22 c..t.S., Criminal Law, § 150, p.183, which States: "Jurisdiction is a
    fundamental prerequisite to a valid prosecutiontd conviction, and a usurpation thereof is a nullity."; Harriigan v.
    Gilchrist, 99 N.W. 909, 934, 121 Wis. 127 (1904 , which States: "If [excessive exercise of authority] has reference to
    want of power over the subject matter, thejudgm nt is void when challenged directly or collaterally. Ifit has reference
    merely to the judicial m~thod of ~he exercise off pow~r, _the result is ~inding upon the parties to th~ !itigation unti~
    reversed ... The former 1s usurpation; the latter brror mJudgment."; Voorhees v. The Bank of the Umted States, 3:,
    U.S. 449, 474 (1836), which States: "The line w ich separates error in judgment from the usurpation of power is very
    definite."]

   76. PROOF OF CLAIM, whereas the parties inv lved within the above referenced alleged Criminal Case/Cause; and,
   the Respondent(s) d.b.a. "Judge," "District Atto ey," and "Attorney General" may be in a "legal" sense immune from
   any claims that they arc guilty of corruption du to their "proper" exercise of jurisdiction, this same immunity docs
   hold and shield said parties; and Respondent(s) for their acts; whether of commission or omission, wherein they
   lack/want jurisdiction; perfection of title to "offibe," right to and right to exercise/use the "plenary powers" resident
   therein; and, in fact without Lawful/legal authori~, once this lack/want of right/power/authority, and the like has been
   raised through NOTICE and WARNING as withfJ         n this Conditional Acceptance for Value and counter offer/claim For
   Proof Of Claim, Item No. 511328-DK relating to d bearing upon the above referenced alleged Criminal Case/Cause,
    and said parties; or Respondent(s), therein choos . to ignore said Notice and Warning, and essentially proceed as if the
   said judgment is valid by refusing to perform their duty/obligation to vacate said judgment upon agreement; whether
   expressed or tacit, with the Undersigned that ju~gment is in fact VOID ab initio, unenforceable, and of no binding
   force or effect; and, would not thereby establish d demonstrate Respondent(s) failure to perform in accordance with;
   and pursuant to, the terms and conditions of t~I ir voluntary commercial indenture through failure to/of duty and
   obligation to vacate the judgment in the atiove referenced alleged CIVIVCOMMERCIAVCrinunal.
   Case/Cause an "Order of Release" (termin ·on Statement) which would not constitute and establish acts of
   "usurpation," and conspiracy therein; and theret .

   77. PROOF OF CLAIM, courts; and specifical y the alleged court of record within the above referenced alleged
   Criminal Case/Cause, will not and do not make u e ofa concept/rule known as "Constitutional Avoidance" in deciding
   matters to avoid conflict with the Constitution or ill of Rights; and, will not and do not always adopt the interpretation
   of the alleged statute/law (or matter under consideration before the court) which avoids a conflict with the Constitution;
   or, will not dispose of matters by some other feans which avoids the Constitution altogether if possible. [See:
   Ashwander v. Tennessee Valley Authority, 297 .S. 288, 347 (1935), which States: "The Court will not pass upon a
   constitutional question although properly prese ted by the record, if there is also present some other ground upon
   which the case may be disposed of."; Silver v.        uisville & Nashville R.R. Co., 213 U.S. 175, 193 (1908), which
   States: "Where a case in this court can be decidedilwithout reference to questions arising under the Federal Constitution,
   that course is usually pursued."; cf. Light v. Uni ed States, 222 U.S. 523, 538 (1910); Panama R.R. Co. v. Johnson,
   264 U.S. 375, 390 (1928), which States: "Asta te must be construed, iffairly possible, so as to avoid not only the
   conclusion that it is unconstitutional but also gr ve doubts upon that score."; cf. United States v. Standard Brewery,
   251 U.S. 210,220 {1919); Hagans v. Levine, 41 U.S. 533,547 (1973), which States: ''[The ordinary rule [is] that a
   federal court should not decide federal constitut~nal questions where a dispositive un/non-constitutional ground is
   available."; Kurtz v. Erie, 389 pa. 557, 565, 133 A.2d 172, 176 (1957); Fortson v. Commonwealth, Crime Victim's
   Compensation Board, 512 A.2d 734, 738 (Pa.Co m. 1986)]

   78. PROOF OF CLAIM, a court; and specificjly the alleged court of record within the above referenced alleged
   Criminal Case/Cause, when confronted with a calse/cause brought before it which appears "on its face" to be founded
   upon unconstitutional statute/law, will not tacitlf; if not expressly, look to a "contract" or "quasi contract," real or
   presumed, expressed or implied, revealed or unrevealed which will act as a nexus (rel~tionship) between the parties
   from which the court can assume its right to d~cide and thereby; and therein, bind the "named" defendant to the
   "un/11011-constitutional" source of authority for tl~e existence of the statute/law acting a$ tl1e terms/conditions of said
   contract, in which the "named" defendant is allegbd/charged as violating; or, being in breach thereof, and thereby; and
   therein, avoid the constitutional conflict/questiottogether.                                I
   79.   PROOF       OF     CLAIM,          th':   alleged   court  of. record within the lbove referenced alle~ed
   CIVIVCOMMERCIAVCrznunal Cas 'Cause   0
                                                                      did not look to; and rtely thereupon, a chargmg
        document/instrument (Indictment), and affidavit~ support thereof, by which; and through which, said court assumed
        its right to decide which was not "fatally defecti e" for alleging/charging violation(s) o_'f statute(s)/law(s) cited from
        the United States Code; and specifically Title 15 "Commerce and Commercial Transactions"), and Title 18 ("Crimes
        and Criminal Procedure") thereof which on thei face contain NOR exhibit no enacting clause(s) evidencing the will
        of the General Assembly that such is to exist        Statute(s)/law(s) of United States, _NOR any authority for their
        existence, NOR titles and thereby; and therein, broviding no evidence as to their nature, which in accordance with;
        and pursuant to, the lex non scripta and fundamintal concepts, requisites, essentials, ru'.id solemnities of law-making
-... ·. derived from the usages of time honored, proved, and ancient traditions and customs and fundamental constitutional
       Jrinciples of law-making do not render sa·1d alleged/charged violation(s) of said statute(s)/law(s) VOID,
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 26 of 69
                             Conditional Accepta ce for the Value/Agreement/Contract no.
                      031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8©

  unenforceable, and of no binding force and effect for their failure to create a criminal/public offense for which the
  "named" de~endant and the Undersigned can ~ convicted and punished for; therefore, failing to create a subject-
  matter     (cnme)      for     the     allege     cou      of record      within   the   above     referenced    alleged
  CIVIVCOMMERCI4L/Criminal Cas 'Cause to assume any jurisdiction in, over, upon, and the like. [See:
  H.R. 3190 (80t1t Congress, 1947-1948). Pub.L. 8~-772; specifically April 24, 1947, H.R. Rep. No. 304, sot1t Cong., }81
  Sess., 100 app. (1947); 93 Cong. Rec. 5048-49, 5121; May 12, 1947, 93 Cong. Rec. 5049 (no quorum present, cf. U.S.
  Cons. Art. I, § 5, cl. 1, Art. I, § 7, cl. 2); S. Con. Res. 33, 93 Cong. Rec. 10522, 10439, July 26, 1947; 94 cong. Rec.
  8075, June 14, 1948; S. Rep. 1620, sot1t Cong., d Sess. 2430, June 18, 1948; 94 Cong. Rec. 8864; Daily Digest, 94
  Cong. Rec. D556-557, sot1t Cngress, June 18, 19 8; 94 Cong. Rec. 8864-65: see S. Rept. 1620, 80th Cong., 2d Sess.
  2430 (1948); 94 Cong. Rec. 9158; 94 Cong. Rec 9354, 9363, 9365, June 19, 1948; and 94 cong. Rec. 9367, June 25,
  1947.]

  80.   PROOF       OF    CLAIM,      the   alleged       court   of   record   within   the       above   reference   alleged
  CJVII./COMMERCIAVCriminal Cas .. 'Cause did not tacitly determine; and assume, its jurisdiction in the
                                                      1

  subject-matter; and over and upon the parties, Within said CIVII./COMMERCJAI./Criminal Case/Cause
  based upon some "contract," real or presumJd, expressed or implied, revealed or unrevealed as a "un/non-
  constitutional other ground" within; and upon,twhich it proceeded to exercise its right to decide, render/enter a
  judgment therein, and thereby avoid the constitu · onal conflict/question altogether. .

  81. PROOF OF CLAIM, contracts do not super ede the Constitution, the law therein; and thereof, as well as ALL
  constraints, prohibitions, and provisions therein pressed, because contracts arise not from the Constitution, but from
  without the Constitution, based upon a man or w man's unalienable; and unlimited, Right to privately contract which
  cannot be impaired.

 82. PROOF OF CLAIM, the alleged court of re ord within the above referenced alleged Criminal Case/Cause, did
 fully disclose; in good faith and with clean hand~, to the "named" defendant within said Criminal Case/Cause; or, the
 Undersigned, any contract; or, quasi contract, rdal or presumed, expressed or implied, revealed or unrevealed from
 which said court formed for itself a "un/non-con~titutional other ground" upon which; and within which, it assumed
 its jurisdiction; i.e., its right to decide, and there~y; and therein exercise its power to enter/render a judgment therein
 and avoid the constitutional conflict/question altlgether.

 83. PROOF OF CLAIM, the alleged court of r cord within the above referenced alleged Criminal Case/Cause; by
 resorting to a contract or quasi contract, real or resumed, expressed or implied, revealed or unrevealed between the
 parties; i.e., the "named" defendant and sourte of authority for the existence of said "un/non-constitutional"
 Statute(s)/law(s), acting therein; and thereby, tolbind the "named" defendant and the Undersigned to said source of
 authority and thereby to said statute(s)/law(s) alleged/charged to have been violated/breached by the "named"
 defendant and or the Undersigned, does not th~eby; and therein, Declare and Affirm tacitly; if not expressly, the
 unconstitutional nature of the alleged statute(s)/law(s) cited within; and upon the face of, the charging
 document/instrument (Indictment), and affidavit~·n support thereof, provided by the United States Attorney's Office;
 and, does not conversely Declare and Affi              the "un/non-constitutional" nature of said statute(s)/law(s)
 alleged/charged as having been violated or breac ed.

 84. PROOF OF CLAIM, the source of authorityjfor the existence of the statutes(s)/law(s) alleged/charged as having
 been     violated/breached     by    the    "nam -d"   defendant     within   the    above     referenced    alleged
 CIVII./COMMERCJAI./Criminal Casi!/Cause as cited within and upon the face of the charging
 document/instrument (Information); and affidavit in support thereof, employed/used by the District Attorney's Office
 and the alleged court of record within said cntVCOM1UERCIAVCrimh1a[ Case/Cause is not and does
 not represent a "foreign source of authority" to e "named" defendant and the Undersigned without there existing a
 contract creating a relationship and establishing nexus with/to said source of authority and the "named" defendant
 in said CIVIVCOMMERCIAI./CriminatCase/Cause and the Undersigned, and the Undersigned's "State-
 In-Being," and "State-In-Fact."

 85. PROOF OF CLAIM, whereas a "relationshi " must exisl and be established belween a source of authority for a
 statute's/law's existence and, a Private Citize , to be bound thereby; and, whereas the "relationship" presumed to
 have been established and existing between thd "named" defendant within the above referenced alleged Criminal
 Case/Cause, and the source of authority for thJ existence of the "un/non-constitutional" statute(s)/law(s) as cited
 within and upon the face of the warrant of arrest, tharging document/instrument (Indictment), and affidavits in support
 thereof within same Criminal Case/Cause, preslimed to have arisen from some "contracf'; or, "quasi contract," real
 or presumed, expressed or implied, revealed or j1revealed which creates and establishes ~aid "relationship/ne,n1s" as
 one of contractual obligations between the parties to said contract, such does not define and reveal the nature and
 cause of said Criminal Case/Cause; and ALL p oceedings therein, as some form of suit in equity/chancery, arising
 from some alleged/charged violation(s) of terms1 and conditions of said alleged contract for a tort, fault, misconduct
 or malfeasance arising therefrom on the part oft e "named" defendant in said Criminal Case/Cause, alleged/charged
 as being in "breach" of duty/obligation arising fr m said "contract" as an action ex delictb.
                                                                                               I
                                                                                               I

 86. PROOF OF CLAIM, the actual nature and ca se of the above referenced CIVIVCOMMERCIAI./Crimina[
 Case/Cause and ALL proceedings, procedure , and processes therein, were in fact fully disclosed and explained to
  the "named" defendant in said Criminal Case/[ause; or, the Undersigned, by the Presiding Judge, United States
  Attorney (or his Assistant), and or the alleged c urt of record appointed Defense Attorney; and, such full disclosure
  does appear upon the face of the record of the al eged court of record, but said facts relating to the actual nature and
  cause of said CIVII./COMMERCIAI./C "minal Case/Cause were not rather actively and purposely
. concealed and hidden by said "Officer(s)" of "the United States" and or "Court" thich thereby; and therein,


                                                                                               I
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 27 of 69
                            Conditional Acceptjlce for the Value/Agreement/Contract no.
                     031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8©

 constituted   and    established   ~cts. of frau        against and upon. the "named" defendant                within   said
 CJVIVCOMMERCIAVCnnunal Cas                            'Cause and the Undersigned by said "officers."
87. PROOF OF CLAIM, the legal status of thes "un/non-constitutional legislative entities" operating/functioning as
sources of authority for these so-called "Revis d Codes/Statutes"; and specifically the United States Code and/or
specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18,
28, 31 and 42 USC; C.F.R., THE FEDERAL                GISTRY, thereof, is not that of a corporation/quasi corporation;
which, is also created by statute. [See: 73 CJ. · ., Public Administrative Law and Procedures, § 10, p. 372, citing:
Parker v. Unemployment Compensation Com ission, 214 S.W.2d 529, 358 Mo. 365, which States: "The powers
granted to an administrative body may be such a to establish it as a legal entity, and, although not expressly declared
to be a corporation, it may be considered a ublic quasi corporation."; Texas & Pacific Railway v. InterState
Commerce Commission, 162 U.S. 197 (1895) which States: "The InterState Commerce Commission is a body
corporate, with legal capacity to be a party plain 'ff or defendant in the Federal courts."; 2 Am.Jur.2d, Administrative
Law, § 32, p.56, which States: "Some administr tive agencies are corporate bodies with legal capacity to sue and be
sued."]

88. PROOF OF CLAIM, that the Legislative eference Bureau, created by Act of April 27, 1909, P.L. 208, and,
reorganized by Act of May 7, 1923, P.L. 158, s a legislative "agency' with the primary function to draft and pass
upon legislative bills and resolutions for introdubtion in the General Assembly, and to prepare for "adoption" by the
General Assembly, "Codes" by topics, of the exifting general statutes for which it was handed over statutory authority
in 1974 to publish an "official publication" of he United States Code, is not operating/functioning as a "un/non-
constitutional legislative entity"; and, is not op rating or functioning as a foreign corporate entity representing the
source of authority for the existence of statute s)/law(s) known as the United States .Code, in the capacity of an
"administrative law agency" administering the cbrporate affairs and public of that which created it by statute.

89. PROOF OF CLAIM, these alleged statute~)/law(s) of this "un/non-constitutional legislative entity"; i.e., the
Legislative Reference Bureau, operating/functioning as a foreign corporate "administrative law agency" are not by
nature the private "by-laws" of a "corporation"!£r the administration of its internal Government and public; and, are
binding and of force or effect over and upon the p ·vate, non-enfranchised, and non-assumpsit' s thereto; and therewith,


thereby; and therein, representing commercial     Ii
living, breathing, flesh-and-blood man or worn , i.e. a natural person/man or woman; and, as such, are not ultimately
governed by, through, and within the realm of co mercial law as adopted and codified within The United States Code
                                                     for operating/functioning in commerce.

90. PROOF OF CLAIM, whereas the Constitut on for the United States of America at Article I, Section 8 and 10
clearly prohibits the Congress from printing a d issuing Federal Reserve Notes as it is a constitutional entity, or
purportedly so, and its actions are limited thereb ; and therein, a corporation or trust is not; e.g., the Federal Reserve
System, created by Congressional Act in 1913, and as a "un/non-constitutional Congressional entity" without the
Constitution, and therefore not bound NOR encu bered by said document/instrument, may proceed to print and issue
money (currency) which would be an uncons 'tutional form of money for Congress; restrained as it is, by the
instrument/document of its creation, these "un/n n-constitutional legislative entities"; e.g., the Legislative Reference
Bureau, and the alleged statute(s)/law(s) they er ate/generate is not a "un/non-constitutional" issue having no nexus
with the Constitution; and, the binding force or ffect of said statute(s)/law(s) is not established/created solely from;
or by, contract between the parties; which, once silent judicial notice of said contract is taken by the presiding judge,
whether real or presumed, expressed or impli d, revealed or unrevealed, therein operates/functions to bind the
"named" defendant in the case/cause; and spec fically the "named" defendant within the above referenced alleged
Criminal Case/Cause, to the alleged/charged vi lation(s) of Statute(s)/law(s) cited within and upon the face of the
warrant of arrest, charging document/instrument Indictment), and affidavits in support thereof; and specifically within
the above referenced alleged Criminal Case/Cau e, unless said judicial presumption of a contract is rebutted.

    a.   Please note that although it is the United tates Treasury Department who prints the so-called Federal Reserve
         notes, these notes have no value and are ot backed by anything-

~Federal Reserve notes are not r deemable, and receive no backing by anything
This has been the case since 193 . The notes have no value -for themselves,"
this is taken from the official                        ebsite of the United States financial
expert, the United States Departbent of the Treasury whose/job it is to print
the money to be utilized by the bublic, and note how they ~ay that since the
government declared bankruptcy                    ib    1933 their notes have had no value.

 An official website of the United Statbs Government                                          :
--·---·----------------1-----------------+i-----------,

  An official website of the United States Government
                                                                                              I'
t~~~~~•~i<J!~~~-·---~:"'."=~•~•~~--~~~~-. ,~-,:.,tt~-'.'i.<~~'l"~''-ti'IWl'~~~,~•~~~•~\i:~~-~~~~~--~~~-·"r~~--~_,~,~-

,:, ·•, ,;~~~:J~~~ r ®.Y ~r~:~t1r~~~t :h:,. •,., •;•• ·
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 28 of 69
                           Conditional Accepta ce for the Value/ Agreement/Contract no.
                    031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8©
                                                                                               '
the Federal Reserve issues bookkeeping entry credit, ere is no constitutional amendment permitting the Federal Reserve and/or
the treasury to create worthless items and declared th m to be currency. The Constitution has held that the monies created by
Congress must have a value, and this is not a market alue but a national currency value. Federal Reserve bookkeeping entry
credit is not regulated by Congress, making this procdss by the Federal Reserve, the issuance of bookkeeping entry credit,
unconstitutional. That is, unless and until you ~an profide facts and conclusions oflaw and not opinion to the contrary.

91. PROOF OF CLAIM, where an Amencan Jfendant before an American court, charged with the violation of a
statute/law of the French Parliament, to which htmounts a defense upon an "unconstitutional" issue of a law violating
his alleged 4th and 511t Amendment rights, and its being repugnant to the Constitution, the presiding judge would have
committed an "error in judgment" were s/he to old that said law (regardless of how apparently corrupt and fascist
this holding may seem to paint said court and judge) is not "unconstitutional"; and, such a holding and Statement of
the judge is not a tacit affirmation on the p rt of said judge that the matter was improperly presented as an
"unconstitutional issue" when it should have be presented as a "un/non-constitutional" issue; i.e., a law outside and
foreign to the Constitution, which would have ac ed to focus upon and address the nature of said law and the lack/want
ofrelationship (contract or otherwise) existing b tween said defendant and the source of authority for the existence of
said law to which; for said lack/want of relatio ship, said defendant has no duty NOR obligation to follow, comply
with, NOR obey.                                                                            '

92. PROOF OF CLAIM, whereas the issue of a ." al or hearing exists when the plaintiff and defendant arrive at some
specific or matter in which one affirms and the oUters denies [See: Black's Law Dictionary, 2nd Ed., West Publishing,
1910, p.657], a court does not create the issue b)/ asking the "named" defendant how he ~sputes to the charges.

93. PROOF OF CLAIM, if there is a statute/la within and upon the face of a charging document/instrument which
alleges/charges a violation of an unconstitutio al statute/law, or is from another State, or legal entity, or even a
"un/non-constitutional legislative entity," sue as those statutes/laws cited from the United States Code and
specifically THE ACT OF MARCH 9TH, 1933 roclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18,
28, 31 and 42 USC; C.F.R., THE FEDERAL             GISTRY, thereof within and upon the face of the warrant of arrest,
charging document/instrument (Indictment), an affidavits in support thereof within the above referenced alleged
Criminal Case/Cause, a defendant; and specifi ally the "named" defendant within the above referenced alleged
Criminal Case/Cause, in the act of entering a p ea or verdict thereto; and therein, does not thereby; and therein,
admit to the geniuses of said "charging documett/instrument (Indictment); and, does not admit to the validity of the
statute(s)/law(s) cited therein; and, does not the eby form the issue for trial which would exist even without a plea,
and without which there would be anything befi re the court or jury for trial. [See: Frisbe v. United States, 157 U.S.
160, 165; 39 L.Ed. 657 (U.S.La. 1895), which St tes: "The very act of pleading to it [an indictment] admits its geniuses
as a record."; Koscielski v. State, 158 N.E. 902, 903 (lnd. 1927), which States: "The plea forms the issue to be tried,
without which there is nothing before the court or jury for trial."; cf. Andrews v. State'. 146 N.E. 817, 196 Ind. 12
(1925); State v. Acton, 160 A. 217, 218 (N.J. 19 2); United States v. Aurandt, 107 P. 1064, 1065 (N.M. 1910)]

94. PROOF OF CLAIM, it appears within and u on the face of the record of the alleged court of record in the above
referenced alleged Criminal Case/Cause, the n ture of the statute(s)/law(s) cited within and upon the face of the
warrant of arrest, charging document/instrument (fodictment), and affidavits in support tl1ereof, as relied upon by said
court to assume its jurisdiction in the case/cau e and over and upon the parties therein; and, the consequences of
entering a plea; as established supra at Proof of laim No. 92 and 93, were disclosed to the "named" defendant within
the above referenced alleged Criminal Case/Cause, and the Undersigned by ANY "officer" of said court and/ or United
States; and, was not rather actively concealed !d hidden from the "named" defendant and the Undersigned by said
"officers";_ and, such concealment does not oper te to constitute/establish acts of fraud upon and against the "named"
defendant and the Undersigned within the above referenced alleged Criminal Case/Cause.

95. PROOF OF CLAIM, the proceedings in w ich the "named" defendant and the Undersigned were subjected to
within the above referenced alleged Criminal Cate/Cause, were not in equity/chancery; and, the conflict was n?t with


                                                  l
a "un/non-constitutional" source of authority fi r the existence of the statute(s)/law(s) alleged/charged as v10lated
within and upon the face of the warrant of arrest, barging document/instrument (Indictment), and affidavits in support
thereof.
96. PROOF OF CLAIM, courts and the legal s stem today; and specifically the alleged court of record within the
above referenced alleged Criminal Case/Cause, qan and do recognize and proceed upon ?ommon-law crimes/offense,
and therefore acts, which are made crimes/offenses, are not made so by statute, or rather/ "Code."

97. PROOF OF CLAIM, all crimes are not comJercial. [See: Constitution of/for the Un~ted States of America (1789,
as amended 1791) Art. I, § 8, cl. 3 and 18; accor4 specifically THE ACT OF MARCH 9Tff, 1933 Proclamation 2038,
2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY, USC; Title
27 CFR § 72.11; and United States v. Volungul 595 F.3d 1. 4-5 (1 st Cir. 2010); United States v. Pierson, 139 F.3d
501, 503 (51h Cir.), cert. denied, 525 US 896, 14 L Ed 2d 181, 119 S Ct 220, 1998 U.S.ILEXIS 5985 (1998).]

98. PROOF OF CLAIM, the lack/want of subje t-matter jurisdiction cannot stop a court; and specifically the alleged
court of record within the above referenced alle~ed Criminal Case/Cause, from proceeding; and, does not void ALL
orders, decisions, judgments, and the like of sai!court as it cannot be waive~, may be a~serted at an~time; even after
trial for the first time, and is not affected by NO negated by the act of entenng a plea; not even a guilty plea, as such
would confess nothing; and, this lack/want of s bject-matter jurisdiction, whether enshing from a fatally defective
warrant of arrest or charging document/instrum~nt; e.g., an Indictment as in the abovd referenced alleged Criminal
Case/Cause, for employing/using and citin "unconstitutional statute(s)/law(s); : or, "un/non-constitutional"
statute(s)/law(s)/Code(s) without nexus (relatio ship); e.g., contract or otherwise, esta?lished and existing between
                Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 29 of 69
                                  Conditional Accepta ce for the Value/Agreement/Contract no.
                           031849-TOALPHABETAG NCJESEVERYWHERE-4MYRIGHTSNO:8©

       the parties, does not effectuate the same res It; i.e., the judgment is VOID and a complete nullity ab initio,
       unenforceable, and without binding force and effect, even before reversal.

       99, PROOF OF CT ,ATM, whereas other State Su Ireme Courts have held these so-called "Revised Codes," or however
       termed/styled, not to be the law of their respecti!e States, the United States Code is any different from these other so-
       called "Revised Codes"; and, is the law of the nited States of America. [See: In re Selfv. Rhay, 61 Wash.2d 261,
       264, 265, 377 P.2d 885 (1963); cf. Oakley v. A pinwall, 3 N.Y. 547, 568; Village of Ridgefield Park v. Bergen Co.
       Bd. of Tax, 162 A.2d 132, 134, 135, 65 N.J.Sup r. 133 (1960), citing: State v. Burrow, 104 S.W. 526, 527, 119 Tenn.
       376 (1907)]

        100. PROOF OF CLAIM, all jurisdiction with; d of, the United States/UNITED STATES is not by "contract"; and,
       said contractual constraints are not binding up n ANY and ALL courts within said juridical constructs and the
       jurisdiction exercised therein.

       101. PROOF OF CLAIM, the "Executive P wer"; i.e., the administrative branch of Government; State and
       federal/national, as created, ordained, and establilshed within the written document/instrument for its existence, is not
       limited and guided by the "law of the land."

       102. PROOF OF CLAIM, the "law of the land" d "due process of law" do not have the same meaning; and, the law
       intended by the Constitution; State and federal/ ational, is not the common-law. [See: State v. Doherty, 60 Maine
       504, 509 (1872), which States: "The express.ions 'due process oflaw' and 'law of the land' have the same meaning ...
       The 'law' intended by the constitution is the c mmon law that was handed down to us from our forefathers, as it
       existed and was understood and administered wf ' n that instrument was framed and adopted."]

       103. PROOF 0~ CLAIM, the "due process ofl~ ' clause as expressly written within th~ Constitution for the United
       States of Amenca, does not make and estabh h the common-law the "law of the land." (See: U.S. Const. 4th
       Amendment; Walter Anderson, A Treatise on e Law of Sheriffs, Coroners, and Constables, vol. I, § 166, p. 160
       (1941 ), which States: "Heed should ever be paid o the voice of common law as it has echoed down through the ages,
       loudly proclaiming in the interests of the rights o the citizen, that it must not be forgotten that there can be no arrests
       without due process of law ... "]                                                            ;
                                                                                                    I
       104. PROOF OF CLAIM, the common-law is no the foundation of"due process oflaw." [See: 6 R.C.L., § 434, which
       States: " .. .it is clear that the common law is the ii undation of which is designated as due process oflaw.']

       105. PROOF OF CLAIM, "due process oflaw" d "the law of the land" does not declare that, a Private Citizen,
       cannot be deprived of his liberty or property u less by the judgment of his peers or the law of the land. [See:
       Constitution of/for the United States of America (1789, as amended 1791) article in amendment V; Thomas Cooley,
       Constitutional Limitations, 364 and notes].

       106. PROOF OF CLAIM, "due process of law" nd what constitutes same is determined by the "Legislative Power"
       of Government; State and/or federal/national, and specifically that as exercised by the General Assembly of the present
       existing Government of the United States within nd/or through its Statutes; and, is not a restraint upon the legislative
       as well as the executive and judicial powers of overnment. [See: Murray's Lessee v. Hoboken Imp. Co., 18 How
       (U.S.) 272, 276 (1855), which States: "It is maniqest it was not left to the legislative power to enact any process which
       might be devised. The [due process] article is a restraint on the legislative as well as the executive and judicial powers
       of Government, and cannot be so construed as td leave congress free to make any process 'due process,' by its mere
       will."; State ex rel. v. Billings, 55 Minn. 466, 47 (1893)]

   107. PROOF OF CLAIM, whereas the Congress of the federal Government is not free to make any process it deems
   fit as constituting "due process of law," the Ge era! Assembly of the United States is free to make any process it
   deems fit as constituting due process of law.

   108. PROOF OF CLAIM, what constitutes "due process of law" is not to be ascertained by an examination of the
   settled usages and modes of proceeding in the dommon and statute laws of England before the immigration of The
   People to this land and adoption of any Constitution. [See: Twining v. New Jersey, 211 U.S. 78, 100 (1908)]

   109. PROOF OF CLAIM, the "due process of!Jw" clause; i.e., the common-law as de~ned herein above, does not
   govern what the law on arrest is in the land; and, *here it exists, the most statutes can be; and specifically as contained
   within the United States Code, is not declaratciv of the common-law; and, if there i§ no direct language in the
   constitution of a State; and specifically as this "J;lates to and bears upon said Constitution of the United States of
   America, directing what procedure or process is tb be followed, the common-law; made t~e "law of the land" through
   the due process clause of the national/fed_eral _CoJtitution, is n?t to be the "due proce~s oflaw" ~ollow~d and enforced
   within the States as opposed to some legislatJ.ve atute(s) (validly enacted or otherwise), ;er a city ordinance.

   110. PROOF OF CLAIM, that law enforcement officers; however such may be termed/ityled, who do not abide by
   the "law of the land"; i.e., the common-law a adopted through the due process clause of the .national/federal
   Constitution, are not trespa.ssers.            .       I       .                     .          ! .               .      ..
   111. PROOF OF CLAIM, m matters relatJ.ng to and beanng upon arrests, fundamental law; 1.e., the orgamc law, 1.e.,
   the Constitution, is not controlling over and upoti legislative statutes; and specifically the_ United States Code; and, is
   not therefore the prevailing law.                                                              j

 .· 112. PROOF OF CLAIM, "due process of law" y which, a Private Citizen, may be' deprived of his liberty and
; property is not that process which existed at com on-law. [See: 4 Bl .Comm. 292] ;
·,·'    •,
                                                               '
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 30 of 69
                           Conditional Acceptanl foe the Value/Agrnement/Contract n~
                    031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8®



113. PROOF OF CLAIM, a Private Citizen,              can be arrested upon a warrant without "due process of law." [See:
2 R.CL., Constitutional Requirements as to W         ants, § 21, p. 463, which States: "[T]he fundamental constitutional
guarantees of personal liberty protect private i     dividuals in the right of enjoyment of personal freedom without
unlawful restraint, and it is universally recogniz    that no one may be arrested except by due process of law."]

114. PROOF OF CLAIM, "due process of law" !oes not have the same meaning throughout America.

115. PROOF OF CLAIM, in a criminal proceedi g where an arrest is made without warrant, an invalid warrant, or a
warrant illegally/un-lawfully executed, the burd n is not upon the United States as this matter relates to and bears
upon the above referenced alleged Criminal Cas /Cause, to justify the arrest upon said warrant; or lack thereof, and
subsequent criminal proceedings, as one not viol ting of constitutional provisions, and the invalidity of the arrest will
not render any search invalid and ALL evidence obtained inadmissible. [See: Testolin v. State, 205 N.H. 825 (Wis.
1925)]

116. PROOF OF CLAIM, the warrant used/emp oyed by an arresting officer in executing said arrest must not be in
said officer's possession. [See: Alexander v. Lin sey, 230 N.C. 663, 55 S.E.2d 470, 474 (1949), which States: "In 6
C.J.S., Arrest, § 4, p. 576 et seq., we find the gen ral rule Stated as follows: 'The warrant must at the time of arrest be
in the possession of and with the person purportin to act there under or of one with whom he is acting in conjunction ...
Accordingly, where the warrant is at the officers house some distance from the scene of arrest, or in the hands of
another who is not at the scene of arrest, or in th central office of a city detective bureau, the arrest is unlawful."']

117. PROOF OF CLAIM, "possession" of aw ant of arrest by the arresting officer executing said warrant does not
mandate it must be in the hand or pocket of said o. 1cer; and, said "possession" does not mandate, require, and establish
that said warrant must be so nearby as to show it upon request with reasonable promptness. [See: State v. Shaw, 104
S.C. 359, 89 S.E. 322,323 (1916); O'Halloran v.f 'Guirk, 167 F. 493,495, 93 C.C.A. 129 (1909); People v. Fischetti;
273 Ill.App. 215 (1933); Crosswhite v. Barnes, 1 9 Va. 471, 124 S.E. 242, 245 (1924), which States: "The text-books
generally State, and many cases hold, that it is ne essary not only that a warrant of arrest should have been issued, but
that the officer making the arrest shall have it wi him and show it on request ... In 1 Bish. New Crim. Proc. § 190, it
is said, 'To justify an arrest under a warrant, the~fficer must have it in possession; and, if though delivered to him, he
leaves it at his office or station house, it will not p otect him."', NOTE: This court in deciding the matter of Crosswhite
v. Barnes, also referred to, and relied upon, a pr vious case in Virginia; i.e. Muscoe v. Commonwealth, 86 Va. 443,
10 S. 534 (1890), wherein a police, a Private itizen, undertook to arrest Muscoe for a past misdemeanor, without
warrant, and was shot and killed by Muscoe. M111scoe was convicted of murder and in the appeal; the court reversed
the conviction stating: "Indeed, not only must thdrc be a warrant in the class of cases last mentioned [misdemeanors],
but, to justify the arrest, the officer must have tht warrant with him· at the time."]

118. PROOF OF CLAIM, where an offense is not committed in the presence ofan officer; as in the above referenced
alleged Criminal Case/Cause, in making an arre!rt for said offense, said officer does not need to have the warrant for
arrest in his actual possession if the arrest is to btawful. [See: Smith v. State, 208 So.2d 746, 747 (Miss. 1968)]

119. PROOF OF CLAIM, knowledge of the issu ce and existence of a warrant of arrest by the party named therein
does relax or even do away with the requirement that the arresting officer must be in possession of the warrant. [See:
Walter H. Anderson, A Treatise on the Law of S eriffs, Coroners, and Constables, vol. I, § 133, p. 128 (1941), which
States: "Where arrest is being made under the aut ority of a warrant, the officer attempting to execute same, and arrest
the party named therein, must be in possession f said warrant or it affords him no protection. The necessity for the
possession of the warrant is not relaxed by rea on of the fact the party to be arrested knows of the issuance and
existence of such warrant for his arrest."]

120. PROOF OF CLAIM, a warrant of arrest mu t not be shown and read to, a Private Citizen, named therein and
being placed under arrest, or informed of being u der arrest, if requested to do so. [See: Smith v. State, 208 So.2d 746,
747 (Miss. 1968) wherein the Supreme Court of Mississippi Stated that the warrant must be in the actual possession
of the officer; and: " ... he must show it to the ac used, if requested to do so."; State v. Shaw, 104 S.C. 359, 89 S.E.
322 (1916), wherein the court Stated the reason the warrant is to be in the actual possession of the arresting party is
that: " ... if demanded, he produce the warrant anti read it to the accused, that he may know by what authority and for
what cause he is deprived of his liberty."; Crossrhite v. Barnes, 139 Va. 471, 124 S.E. :242, 245 (1924), wherein a
number of authorities in support are cited; e.g., '1ln the annotator's summary of the note in 42 A.LR at page 682, it
is said: 'An accused person, if he demands it, is entitled to have the warrant for his arrest[shown to him at the time of
arrest. (See also 51 A.LR. 211)"'; Frost v. Thohlas, 24 Wend. 418,419 (1840), which States: "A special deputy is
bound to show his warrant if request~d to do so[ ~d if he omit,_ the .Pa1:)' against _who the warrant is may resist an
arrest, and the warrant under such c!fcumstances 1s no protect10n agamst an action for assault, battery and false
imprisonment."; People v. Shanley, 40 Hun. 477,l 478 (1886), which States: "[I]fthe officbr must show the warrant, if
required, then it is plain that it must be in his actilal possession. It would be absurd to co~strue this to mean that after
making the arrest the officer must, ifrequired, takb the defendant to some other place and there show him the warrant.";
State v. Phinney, 42 Me. 384 (1856), wherein itlwas Stated that it is very_ important i~,a,11 cas~s where an arrest has
been made by virtue of a warrant that: " ... the watrant should be produced 1f demanded. ; 'Shovhn v. Commonwealth,
106 Pa. 369, 5 Am.Cr.Rep. 41 (1884), which States: "It is doubtless the duty of an office~ who executes a warrant of
arrest to State the nature and substance of the prJcess which gives him the authority he professes to exercises, and, if
it is demanded, to exhibit his warrant, that the PartY arrested may have no excuse for resistance."; Jones v. State, I 14
Ga. 79, 39 S.E. 861 (1901), wherein it was held y the court that a constable was not justified in attempting to arrest
the defendant under a warrant which was in the s eriff's hands. The court Stated:" ... it was the duty of an officer who
attempts to make an arrest to exhibit the warrant "fhe has one."]
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 31 of 69

                           Conditional Accepta Ce for the Value/ Agreement/Contract no.
                    031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8c

 121. PROOF OF CLAIM, failure to show or dis          lay a warrant when a warrant for an arrest allegedly exists, the arrest
 does not thereby; and therein, become un-lawful      ·11egal. [See: Adams v. State, 121 Ga. 163, 48 S.E. 910, 911 (1904),
 which States: "In Gaillard v. Laxton, 2 Best &        . 363, 9 Cox C.C. 127, it was held that in a case in which a lawful
 arrest could not be made except under a warr         i the arresting officers were bound to have the warrant ready to be
 produced if required; that an arrest in such a cas    by police officers who did not have the warrant in the possession at
 the time was illegal."]

122. PROOF OF CLAIM, the primary reason fi r the officer to have the warrant in his possession when making an
arrest under the warrant is not so that it can be sh wn to the one arrested, so that he may know the authority by which
he is being deprived of his liberty. [See: Cabelljv. Arnold, 86 Tex. 102, 23 S.W. 645,646 (1893), which States: "It
ought not to be denied that the law contemplates at the warrant directing the arrest of a person charged with a crime
will be in the possession of the officer when he akes the arrest under it, for if he is required to exhibit it, if called
upon to do so; and this is based on a wise public policy, one purpose of which is that the officer may have to exhibit
such evidence of his authority to make the arrest as will be deemed sufficient to take from the person whose arrest is
commanded all right to question the authority of he officer."]

 123. PROOF OF CLAIM, the argument that offi ers are free to arrest because there is a warrant "outstanding" is not
nullified by the requirement oflaw that one arres ing under a warrant must show it if requested to do so, which is not
manifestly impossible unless the arresting office has the warrant in his possession at the time of arrest. [See: Smith
v. Clark, 53 N.J.L. 197, 21 A. 491 (1891), citin : Webb v. State, 51 N.J.L. 189, 17 A. 113, which States: "We think
the authorities ... are all to the effect that the offi er making the arrest must be in a situation to show, if required, the
authority under which he is acting. It is the legal "ght of the citizen when arrested that such shall be the situation; and,
therefore, when such situation docs not exist that arrest is a legal wrong."; 2 RC.L., Arrest, § 23, pp. 465-466, which
States: "Every person relying upon a warrant i making an arrest should read it if requested so to do, ... Where a
warrant is necessary but the person making the est refuses to exhibit it when called upon to do so ... he may forfeit
the protection which it otherwise would afford ·m."; 40 A.L.R, Annotated, p. 66, which States: "The weight of
authority now, however, seems to support the pro osition that an officer making an arrest under a warrant should show
the warrant, if requested to do so, and in some ju · sdictions he is expressly required by statute to do so."]

124. PROOF OF CLAIM, any statute; validly e acted or otherwise, requiring the warrant to be shown upon arrest;
and specifically within, the United States Cod , Federal Rules of Civil Procedure and Supplementary Rules of
Admiralty, and the Federal Rules of Criminal Procedure, is not but declaratory of the "due process of law"
procedure(s) that must be followed in an arrest; d, therefore a statute requiring a warrant to be shown upon arrest is
needed; and, where such a statute exists, it is not erely redundant in nature.

 125. PROOF OF CLAIM, the reason for the du of the arresting officer executing a warrant of arrest to explain the
cause, for which the warrant issued, to the party iested is not to State the nature and substance of the process which
gives the arresting officer the authority which he professes to exercise; and, if it is demanded of the arresting officer,



                                                      f
to produce and exhibit it to the arrested party or his perusal that he may have no excuse for resistance. [See:
Commonwealth v. Cooley, 6 Gray 350 (1856); hovlin v. Commonwealth, 106 Pa. 369, 5 Am.Cr.Rep. 41 (1884),
which States: "It is doubtless the duty of an offic!r who executes a warrant of arrest to State the nature and substance
of the process which gives him the authority he ofesses to exercise, and, if it is demanded, to exhibit his warrant,
that the party arrested may have no excuse for re istance."]

126. PROOF OF CLAIM, a prima facie invalid Iv arrant will not and is not regarded as any warrant and an officer
attempting to execute an arrest there under of the party named therein is protected by it. [See: 70 Am.Jur.2d, Sheriffs,
Police, and Constables, § 165, pp. 353-354, whic I States: "Process that is void on its face is no protection to the officer
who executes it. If a warrant, order, or writ of ossession shows lack of jurisdiction of the court, the otllcer is not
protected in serving it. In fact, in so doing he b comes a trespasser."; Lawyers Reports Annotated, vol. 51, p. 197,
citing: Poulk v. Slocum, 3 Black (Ind.) 421]

127. PROOF OF CLAIM, both a proper subject matter jurisdiction and geographical jurisdiction are not necessary
and essential for a valid warrant.

128. PROOF OF CLAIM, the question of jurisd~ction cannot be raised at any time; an4, consent and or waiver can
confer or grant jurisdiction; and, a court; and specifically the alleged court of record within the above referenced
Criminal Case/Cause, does have any authority to proceed where it appears from the reco~d that it has no authority due
to an insufficient warrant of arrest. [See: 5 Am.Ju}r.2d, Arrest, § 7, p. 700]
                                                                                              1
                                                                                       '
129. PROOF OF CLAIM, whenever a warrant f arrest is invalid on it face, or where it is only a summons, the
arresting officer, or officer attempting to execut service thereof, upon the party nam~d therein, said officer is not

                                                                                             I
liable for damages. [See: 51 L.R.A. 197, citing: razier v. Turner, 76 Wis. 562, 45 N.W. 411; Carratt v. Morley, 1
Q.B. 18, 1 Gale & Dav. 45]

130. PROOF OF CLAIM, the requirements ofw at a warrant of arrest should contain does not depend primarily on
constitutional mandates and common-law princip es.                                           I
131. PROOF OF CLAIM, the common-law does not require that a warrant of arrest be issued for an arrest only after
a formal charge is made under oath; and, an arrest is valid if not ba~ed upon a sworn affidavit. [See: Liberis v. Harper,
89 Fla. 477, 104 So. 853, 855, which States: "An 1davit that does not appear to have been sworn before any judicial
officer, and a warrant signed only by the officer ho made the arrest and not dated or authenticated, afford no lawful
                                                   I cf- 5 Am.Jur.2d, Arrest, § 12, p. 705]
authority for the arrest and detention of an accused.";
                                                                                             !I
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 32 of 69
                              Conditional Accepta ce for the Value/ Agreement/Contract no.
                     031849-TOALPHABETAG NCIESEVERYWHERE-4MYRIGHTSNO:8©

  132. PROOF OF CLAIM, a warrant of arrest d es not require the individual review of a neutral judicial officer; i.e.,
  magistrate, justice of the peace, or judge who is earned in the law and qualified to detelllline if probable cause exists
  to issue said warrant; and, does not require the s gnature of said judicial officer, which can be "rubber stamped" with
  the judicial officer's name by some clerk or ad inistrative employee; and, such a practice of "rubber stamping" the
 judicial officer's name does constitute signatur of said officer; and, is not thereby; and therein, VOID and invalid.
 [See: State v. Paulick, 277 Minn. 140, 151 N.W. d 591,596 (1967), which States: "The United States Supreme Court
 has considered and disposed of a related proble in Camara v. Municipal Court, 387 U.S. 523, 541... The majority in
 Camara nevertheless stressed the need for 'indivi ual review' by a 'neutral magistrate' to avoid the issuance of 'rubber
 stamp warrants.'; Cox v. Perkins, 107 S.E. 863, 65 (Ga. 1921)]

 133. PROOF OF CLAIM, a warrant is not regar, ed as insufficient and thus VOID if; on its face, it fails to State facts
 sufficient to constitute a crime. [See: Wharton's Criminal Procedure, 12th Ed., vol. I, § 54, p. 152 (1974), citing: Go-

                                                       I                                       .
 Bart Imp. Co. v. United States. 282 U.S. 344, 3 5 (1930); Ex parte Burford, 7 U.S. 448,451 (1806); Smith v. Clark,
 37 U. 116, 106 P. 653 (1910)]

 134. PROOF OF CLAIM, a designation or desc~ption of the offense should not be written in the warrant. [See: Delk
 v. Commonwealth, 166 Ky. 39, 178 S.W. 1129 ( 915); Moserv. Fulk, 237N.C. 302, 74 S.E.2d 729 (1953); 2 R.C.L.,
 Arrest, § 17, p. 460, citing: Brown v. Hadwin, I 2 Mich. 491, 148 N.W. 693 (1914), wherein the rule on sufficiency
 of a charge on which a warrant can issue is Statdd as follows: "The complaint or charge on which a warrant is issued
 must set forth the facts constituting the offense dn the knowledge of the person making the complaint, and if he does
                                                    1
 not know them other witnesses must be exami1ed who do know them; and no person'can be arrested on the mere
 belief of the person making the complaint."]                                            •

 135. PROOF OF CLAIM, whereas inaccuracies nd imperfections do not vitiate a warrant which substantially charges
 an offense; a complaint, recited in substance in warrant and which is verified merely on information and belief and
 does not thereby; and therein, State facts sufficie t to constitute an offense, said warrant must not be held to be invalid
 on its face. [See: 5 Arn.Jur.2d, Arrest, § 8, p. 70 J

136. PROOF OF CLATM, an affidavit that mere! States belief in the guilt of the accused is not insufficient to support
a warrant of arrest. (See: Giordenello v. United tates, 357 U.S. 480, 78 S.Ct. 1245 (1957); The State v. Gleason, 32
Kan. 245, 251 (1884), which States: "If a warra t, in the first instance, may issue upon :mere hearsay or belief, than
all the guards of the common law and the bill of9ghts, to protect the liberty and property of the citizen against arbitrary
power, are swept away."]                         .I
137. PROOF OF CLAIM, an affidavit which is lbased upon a presumption or belief of crime does give jurisdiction to
the court; and specifically as this matter relates tJ and bears upon such affidavit and the ~leged court of record within
the above referenced alleged Criminal Case/CJuse, to issue a warrant; and, a law enforcement officer; however
telllled/styled, can execute a warrant; which is es~entially local, outside their jurisdiction. ![See: 61 A.L.R., Annotated,
                                                    I
pp. 377-379; Housh v. People, 75 Ill. 487 (1897)]                                               l

138. PROOF OF CLAIM, the officer(s) executiJ a warrant of arrest is not bound to know if under the law, the warrant
is defective, and not fair on its face; and, he is nft liable as a trespasser if it does not appear on its face to be a lawful
warrant; and, said officer's(s') ignorance is an bxcuse. [See: Tiedeman, Limitations of Police Power, p. 83, citing:
                                                    I
Grumon v. Raymond, 1 Conn. 39; Clayton v. Scott,         45 Vt. 386]                            .

139. PROOF OF CLAIM, the following are not be basic requisites and essentials needed to make a warrant of arrest
valid: 1) A warrant is to be issued by a judicial officer and signed by him; 2) It must State the facts that show the
matter to be within the jurisdiction of the judicial officer issuing it; 3) It cannot be based upon mere belief or suspicion,
but upon probable cause; 4) The warrant is to Ii ta complaint which is to State the offenses committed and the facts
that constitute a crime; 5) A warrant is to contaih an affidavit of the person making the charge under oath; and, 6) It
must truly name the, a Private Citizen, to berested, or describe him sufficiently to identity him.

140. PROOF OF CLAIM, in commercial law, y document or instrument; e.g., inter 41ta, legal bnefs, secunt1es,


                                                   l
promissory notes, contracts, and affidavits mus~ contain seven (7) essential elements lo :be valid; and, any of these
seven (7) essential elements which are missing, tloes not render the document or instrum~nt commercially defective,
void, or expressly fraudulent.                                                           I
141. PROOF OF CLAIM, these seven (7) essenti elements as applied to an affidavit in support of a warrant of arrest;
or a charging document/instrument, are not: 1) Aiccurate identification of the parties to the' document or instrument or
dispute; 2) Nature and content of the allegationJ or clai1:1s set-forth _with particularity; 3)J Ledg~ring_ ~ accounting of
the remedy or relief sought as recompense or colnpensatlon for specific wrongs or contra~tual v10lat1ons or defaults;
4) Evidence of solvency - identification of the prbperty sought/pledged as the stakes over which the dispute occurs, to
be forfeited to the prevailing party to pay the debt/damage and satisfy the judgment; 5) FJcts and law - specific laws
violated and facts in evidence by exhibit; 6) Cettification - Statement unde.r oath by party asserting an allegation or
claim that everything asserted is "true, correct, land complete," whether criminal or civil; and, 7) Witnesses - third
party certification substantiating the actual lawilll/legal identity of the party executing the <iocument or instrument.

142. PROOF OF CLAIM, the 4th Amendment tj the Constitution for the United States o/Arnerica does not apply to
arrests made and executed under warrants of arrdst; and, does not govern and regulate how such warrants are to issue;
and, does not make the issuance of such warrants! to be solely upon "probable cause" suppofted by Oath or affirmation
absolutely mandatory and essential for said warrbt of arrest to be valid, lawful, and in compliance with "due process
oflaw" or "th~ law of~e !and"; i.e., c?mmon-laf _~les and_ principles est_ablished ~d ~re~e~t in this land; before ~e
adoption of said Constitution, as practice and adlmmstered m England pnor to the immigration of The People to this
       [See: 1 A.LR, Annotated, 586; 5 Am.Jur. d, Arrest, § 2, p. 697]
                                                   1                                       I
                                                                                                !
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 33 of 69
                          Conditional Acceptance for the Value/ Agreement/Contract no
                   031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©


143. P~OOF OF CLAIM, where an arrest is made and executed without a warrant of arrest; which is recognized and
authonzed by the common-law only for a select and specific class of offenses, and therefore outside the provisions of
the 4th Amendment to the Constitution for the United States of America, the standards of"due process of law" or "the
law of the land"; i.e., common-law rules and principles, must not be applied to said arrest; and, failure to apply said
rules and principles to said arrest would not and does not constitute and establish said arrest as a "False Arrest" and
therefore VOID.                                                                                                  '

144. PROOF OF CLAIM, whereas the Undersigned has never seen the original, nor been presented with a copy;
"certified" or otherwise, of the warrant of arrest, and the affidavit in support thereof, employed/used within the above
referenced alleged CIVIUCOMMERCJAUCriminal Case/Cause by the arresting officer(s), and therefore
has no reason to believe a valid, lawful, and properly supported warrant of arrest which truly
names/identifies/references the Undersigned exists, that such a warrant of arrest for the Undersigned does exist; and,
is signed/authenticated by a judicial officer; and, does allege/charge a violation(s) of validly enacted statute(s)/law(s);
and, therefore does establish/create a crime/offense within the jurisdiction of the judicial officer signatory thereon;
and, does create subject-matter jurisdiction for the alleged court ofrecord within the above referenced alleged Criminal
Case/Cause; and, the affidavit in support thereof does comply with ALL seven (7) points of a seven (7) point
document/instrument; and, any signature of a judicial officer appearing upon the face of the warrant of arrest is/was;
at the time of affixing his signature thereon; and thereto, validly and lawfully holding his office, having perfected title
thereto, and thereby lawfully in possession and use of the "plenary powers" resident therein; and, containing ALL
additional requisites and essentials as set-forth above within Proof of Claim No. 139; and, in ALL areas is in
accordance with and pursuant to rules and principles as established and ordained by the "due process of law" or "the
law of the land."

145. P'.ROOF OF CLAIM, without a valid and lawful warrant of arrest being in existence for the Undersigned within
the above referenced alleged Criminal Case/Cause, a defense against the claim of "False Arrest" and "False
Imprisonment" does exist for the Respondent(s).

146. PROOF OF CLAIM, tht: law <lot:s not st:! such a high valut: upon tht: iibt:rty of, a Private Citizen, that t:vt:n
an attempt to un-lawfully arrest said, a Private Citizen, is not esteemed a great provocation. [See: Giddens v. State,
154 Ga. 54, 113 S.E 386,388 (1922)]

147. PROOF OF CLAIM, an arrest may not be made either with or without any physical force or touching of the
arrested, a Private Citizen, by the arresting officer. [See: McAleer v. Good, 216 Pa. 473 , 63 A. 934, 935 (1907)]

148. PROOF OF CLAIM, any un-lawful or illegal restraint of a man or woman's personal liberty by the act of another;
and specifically as this relates to and bears upon the arresting officer(s) within the above referenced alleged Criminal
Case/Cause, does not give the, a Private Citizen, so restrained a cause of action and claim for false arrest and false
imprisonment resulting therefrom against the one causing the un-lawful or illegal restraint; and, ANY restraint
executed by fear or force is not prima facie un-lawful

 149. PROOF OF CLAIM, in ALL cases of arrest in which there is no physical touching or seizure, NOR any resistance,
the intentions of the parties to the transaction are not to be considered; i.e., there must have been intent on the part of
one of them to arrest or restrain the other, and intent on the part of such other to submit, under the belief and impression
that submission was necessary. [See: Johnson v. Norfolk & W. Ry. Co., 82 W.Va. 692, 97 S.E 189, 191 (1918)]

150. PROOF OF CLAil\1., any restraint; however, slight, upon a man or woman's liberty to come and go as he pleases
does not constitute an arrest. [See: Turney v. Rhodes, 42 Ga.App. 104, 155 SE. 112 (1930), which States: "Any
restraint, however slight, upon another's liberty to come and go as he pleases, constitutes an arrest."]

151 PROOF OF CLAIM, when, a Private Citizen, has shown that he was arrested, imprisoned, or restrained of
his liberty by another, the law does not presume it to be un-lawful till proven otherwise. [See People v. McGrew, 77
Cal. 570, 20 P 92 (1888); Knight v. Baker, l 17 Ore. 492, 244 P 543, 544 (1926)]

152. PROOF OF CLAIM, in a claim of false arrest and false imprisonment "good faith" on the part of the
arresting/restraining officer(s)/person(s) is a justification for the detention or imprisonment; and, a lack/want of
"reasonable" or "probable cause," and "malice" are essential elements of the action/claim; and, are therefore viable
and acceptable defenses against said action/claim. [See: Sergeant v. Watson Bros. Transp. Co., 244 Ia. 185, 52 N.W.2d
86, 92, 93 (1952), citing Maxwell v. Maxwell, 189 Ia. 7, 177 N.W 541 (1920), which States: "False Imprisonment
is the unlawful restraint of an individual's personal liberty or freedom of locomotion ... The good faith of the actor is
not justification, nor is the want of probable cause an essential element, as in the case of malicious prosecution."; Bean
v. Best, 77 S.D. 433, 93 N.W.2d 403 (1958); Carter v. Casey, 153 S.W.2d 744, 746 (Mo. 1941), which States "It is
well settled law the want of reasonable or probable cause and the want of malice are elements not entering into the
action of false imprisonment in so far as actual damages are concerned"; Daniels v. Milstead, 221 Ala 353, 128 So.
447, 448 (1930), which States: "In false imprisonment, the essence of the tort is that the plaintiff is forcibly deprived
of his liberty, and the good intent of the defendant, or the fact that he had probable cause for believing that an offense
was committed, and acted in good faith will not justify or excuse the trespass."; cf De Armond v. Saunders, 243 Ala.
263, 9 So.2d 747, 751 (1942); Holland v. Lutz, 194 Kan. 712,401 P2d 1015, 1019 (1965), which States: "The motive
with which a restraint of liberty is accomplished, be it evil or good, is irrelevant to the question of whether or not an
unlawful arrest has been established. The existence of actual malice is of consequence only as it may afford the basis
for punitive damages. In Gamier v. Squires, 62 Kan. 321, 62 P. 1005, the court said: 'As will be seen, malice and
willfulness are not essential elements of false imprisonment; and motives of the defendant, whatever they may have
been, are not material to the case."'; Maha v. Adam, 144 Md. 335, 124 A. 901, 905 (1924), which States: "In false
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 34 of 69

                             Conditional AcceptaL for the Value/Agreement/Contract no.
                      031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©

  imprisonment suits, ... the essence of the toj consists in depriving the plaintiff of his liberty without lawful
  justi~ca~on, and the good or evil i~tention ofth~ defendant does not excuse or create the tort. 11 R.C.L. 791 ... Any
  depnvatton by one person of the hberty of another without his consent, constitutes an imprisonment, and if this is
  done unlawfully, it is false imprisonment, wiiliout regard to whether it is done with of without probable cause.":
  Ehrhardtv. Wells Fargo& Co., 134 Minn. 58, 158 N.W. 721, 722 (1916); Swafford v. Vermillion, 261 P.2d 187 (Oki:
  1953); 35 C.J.S., False Imprisonment, §7, p. ~31; 32 Am.Jur., False Imprisonment, §§6, 7, p. 64, §114, p. 178;
  Hostettler v. Carter, 175 P. 244,246 (Oki. 1918); Markey v. Griffin, 109 Ill.App. 212 (1903); Southern Ry. Co. in
  Kentucky v. Shirley, 121 Ky. 863, 90 SW. 597) 599 (1906), which States: "In Starkie's Evid. 1112, it is said: 'No
  proof of malice or want of probable cause is nec~ssary to make a case for false imprisonment."']
                                                         I

  153. PROOF OF ~LAIM, where an un-lawful adest and imprisonment are claimed to have been for the "public good,"
  such a defense wtll stop damages. [See: Carter Jv. Casey, 153 S.W.2d 744, 746 (Mo. 1941) (numerous cases cited);
  Ehrhardtv. Wells Fargo& Co., 134 Minn. 58, I5i8N.W. 721, 722 (1916); Swafford v. Vermillian, 261 P.2d 187 (Oki.
  1953); 35 C.J.S., False Imprisonment, § 7, p. 6~ I; 32 Am.Jur., False Imprisonment, §§ 6, 7, p. 64, § 114, p. 178;
  Hostettler v. Carter, 175 p. 244, 246 (Oki. 1918)~

                                                         ~
  154. PROO~ OF CLAIM, a belief in_ the ~il_t oti man o~ woman; _no matter how strong or wel~ founded in the mind
  of an arrestmg officer(s)/person(s), 1s a Justtfic~tton agamst a clatm of false arrest and false imprisonment. [See:
  Markey v. Griffin, 109 Ill.App. 212 (1903), whitjh States: "In an action for trespass and false imprisonment, probable
  cause and the absence of malice constitute no defense ... In this form of action belief in the guilt of the party arrested,
  no matter how strong or well founded in the niind of the officer or person making the arrest, will not justify the
  deprivation of another of his liberty; and it is tlnimportant whether the circumstances would lead a reasonable or
  prudent person to believe that the accused was attually guilty."]
                                                     I
  155. PROOF OF CLAIM, a man or woman's liberty does depend upon good faith merely, but not upon legal rules
  governing official action. [See: Hill v. Wyrosdicik, 216 Ala. 235, 113 So. 49, 50 (1927)]
                                                     i
  156. PROOF OF CLAIM, in claims/actions offalse arrest and false imprisonment, the arresting officer(s)/person(s)
  cannot avoid liability only by pleading justifica~on for the arrest and all other arguments must not necessarily fail,
  [See: Kraft v. Montgomery Ward & Co., 348 P.2d 239, 243 (Ore. 1959)]

  157. PROOF OF CLAIM, the guilt of, a PrivJe Citizen, arrested does have any bearing upon the legality of the
 arrest. [See: Sergeant v. Watson Bros. Transp.    9°·, 244 Ia. 185, 52 N.W.2d 86, 92, 93 (1952), citing: Neves v. Costa,
 5 Cal.App. 111, 89 P. 860 (1907); Halliburton - Abbott Co. v. Hodge, 44 P.2d 122, 125 (Oki. 1935), which States:
                                                     1
 "The guilt of the plaintiff is not material."; Michigan Law Review, vol. 31, April, 1933, p. 750 (numerous cases cited),
 which States: "An arrest is unlawful, even though the arrestee be guilty of a felony, if the officer had not reasonable
 ground to believe him guilty. Thus, neither the guilt nor innocence of the person arrested has anything to do with the
 legality of the arrest; Riegel v. Hygrade Seed Co.J 47 F.Supp. 290, 293 (I 942), wherein it was held that the termination
 of a prior proceeding in favor of the one depriv~d of his liberty is not material to his suit; cf. Thompson v. Farmer's
 Exchange Bank, 62 S.W.2d 803,810 (Mo. 1933); 25 A.L.R., annotations, p. 1518]

 158. PROOF OF CLAIM, even where, a Prijate Citizen, has pleaded guilty, the arresting officer(s)/person(s)
 cannot still be liable for false arrest, and therefdre, it has not been held that consent to an un-lawful arrest will not
 excuse an officer(s)/person(s) from his acts, non½Il the law permit such a claim to be made. [See: Hotze! v. Simmons,
 258 W. 234, 45 N.W.2d 683, 687 (1951); Andbrson v. Foster, 73 Ida. 340, 252 P.2d 199, 202 (1953); Meints v.
 Huntington, 276 Fed. 245, 250 (1921), which States: "We are of opinion that the law does not permit the citizen to
 consent to unlawful restraint, nor permit such a! claim to be made upon the part of the .defendants. In Wharton on
 Criminal Law, vol. 1, § 751e, it is said: 'No, a !Private Citizen, has a right to take away another's liberty, even
 though with consent, except by process of law. ,{\nd the reason is, that liberty is an unalfenable prerogative of which
 no, a Private Citizen, can divest himself, and of which any divestiture is null."']

    159. PROOF OF CLAIM, a false; or un-lawful, arrest is not in and of itself an assault, or an assault and battery,
   trespass, or a graver offense; and the law does npt regard such arrests as any other assault which may be resisted by
   the assaulted; and, the officer(s)/person(s) makirig the arrest is not regarded as a personal trespasser. [See: Town of
   Blacksburg v. Bean, 104 S.C. 146, 88 S.E. 441 (1916), which States: "Common as the event may be, it is a serious
   thing to arrest a citizen, and it is a more serious thing to search his person; and he who a~complishes it, must do so in
   conformity to the laws of the land. There are tw;b reasons for this; one to avoid bloodsh~d, and the other to preserve
   the liberty of the citizen. Obedience to law is the bond of society, and the officers set to enforce the law are not exempt
   from its mandates."; 6A C.J.S., Arrest, § 16, p.l 30, which States: "A sheriff who acts 'without process, or under a
   process void on its face, in doing such act, he is ~ot to be considered an officer but a personal trespasser."; Roberts v.
   Dean, 187 So. 571, 575 (Fla. 1939); Allen v. St~te, 197 N.W. 808, 810-811 (Wis. 1924); Graham v. State, 143 Ga.
   440, 85 SE. 328, 331 (1915), which States: "A ¢itizen arrested has a right to resist force in proportion to that being
   used to detain him. An unlawful arrest is an assault and battery or a graver offense.'; State v. Robinson, 145 Me. 77,
   72 A.2d 260, 262 (1950), which States: "An ill~gal arrest is an assault and battery. The person so attempted to be
   restrained of his liberty has the same right, and only the same right, to use force in defending himself as he would in
   repelling any other assault and battery."; State v.! Gum, 68 W.Va. 105, 69 S.E. 463,464 (1910), which States: "What
   rights then has a citizen in resisting an unlawful! arrest? An arrest without warrant is a trespass, an unlawful assault
   upon the person, and how far one thus unlawfully assaulted may go in resistance is to be determined, as in other cases
   of assault. Life and liberty are regarded as standipg substantially on one foundation; life being useless without liberty.
   And the authorities are uniform that where onelis about to be unlawfully deprived of his liberty he may resist the
   aggressions of the offender, whether of a private citizen or a public officer, to the extent of taking the life of the
   assailant, if that be necessary to preserve his ovhi life, or prevent infliction upon him of some great bodily harm.";
  • State v. Mobley, 240 N.C. 476, 83 S.E.2d 100, 102 (1954) (authorities cited therein), which States: "The offense of
.· resisting arrest, both at common law and under statute, presupposes a lawful arrest. It is axiomatic that every person
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 35 of 69
                            Conditional Acceptarice for the Value/Agreement/Contract no.
                     031849-TOALPHABETAGfNCIESEVERYWHERE-4MYRIGHTSN0:8e>

  has the right to resist an unlawful arrest. In stch case, the person attempting the arrest stands in the position of
  wrongdoer and may be resisted by the use offol-ce, as in self-defense."; Wilkinson v. State, 143 Miss. 324, 108 So.
  111, 112-113 (1926)]                            i

  160. PROOF OF CLAIM, a Private Citizen, cannot resist the un-lawful seizure of personal property sought or
 forcefully taken without warrant; i.e., a warrant ;outside and foreign to the "law of the land" or "due process of law"
 without nexus (relationship) thereto; contractually or otherwise, or a warrant invalid on its face and not in compliance
 with requirements and prohibitions of the 4th Atµendment to the Constitution for the United States of America; and,
 such personal property does not include; inter alia, fingerprints, photographic images of the man or woman, bodily
 fluids, D.N.A., RN.A., exemplars, and the like. [See: City of Columbus v. Holmes, 152 N.E.2d 301, 306 (Ohio App.
 1958), which States: "What of the resistance to airest? The authorities are in agreement that since the right of personal
 property is one of the fundamental rights guarabteed by the Constitution, any unlawful interference with it may be
 resisted and every person has a right to resist an unlawful arrest."]

 161. PROOF OF CLAIM, the law that allows, a Private Citizen, to resist an un-lawful arrest is not the same law
 that allows, a Private Citizen, to repel an ahack or assault upon his self; and, said law is not the Law of self-
 defense and self-preservation, which is a man ot woman's unalienable Right to in the protection of his life, liberty,
 and property from un-lawful attack or harm; and; such Right is not recognized and secur~d by the Constitution of the
 United States/UNITED STATES. [See: Constitution of/for the United States of America (1789, as amended 1791)
 Preamble; articles in amendment I, II, N, V, VI)IX, and X] [ .. .in pari materia to all oth~r State constitutions.]
                                                   .
                                                   '
                                                                                              .
162. PROOF OF CLAIM, the Supreme Court of the United States and every other court in the past deciding upon the
                                                  a
matter, has not recognized that at common-law, Private Citizen, had the right to resist the illegal attempt to arrest
him; and, it has not been held that, a Private :Citizen, can resist any arrest where he has reasonable grounds to
believe that the officer(s)/person(s) is not acting ~n good faith and that by submitting to arrest and being disarmed he
will, by reason of this fact, be in danger of great tjodily harm or oflosing his life. (See: John Bad Elk v. United States,
177 U.S. 529, 534-535 (1899); Caperton v. Commonwealth, 189 Ky. 652,655,225 S.W._481, 483 (1920)]

163. PROOF OF CLAIM, the common-law or law of the land, does not draw certain limitations upon how and when
an arrest can be made; and, that all arrests whichjare to be lawful must not necessarily be grounded in and upon such
principles; and, one such principle is not that an arrest must be founded upon probable cause of guilt and not mere
suspicion, for the two must exist together. [See: People v. Bart, 51 Mich. 199, 202, 16 N.W. 378 (1883), which States:
"No one, whether private or officer, has any right to make an arrest without warrant in the absence of actual belief,
based on actual facts creating probable cause of guilt. Suspicion without cause can never be an excuse for such action.
The two must both exist, and be reasonably well founded."]                                 I
                                                                                              i
164. PROOF OF CLAIM, the word "suspicion''. as used and employed within "Codes", and "Statutes" today; and
specifically within the United States Code, is not so used and employed to authorize arrests which the common-law
or "the law of the land" prohibits, and upon defeat of said cause, to justify arrest for yet scime other non-related cause
from the first; in short, justification to conduct a in.ere "hunting expedition" with the hope of"bagging" some "prize."
[See: Snead v. Bonnoil, 63 N.Y.Supp. 553, 555, ';)7 N.Y.St.Rep. (1900), which States: "[An officer] cannot arrest, a
Private Citizen, for one cause, and when that cause is exploded [defeated] justify for another. Such a doctrine
would be incentive to the loosest practices on the part of police officers, and a dangerous extension of their sufficiently
great powers. They cannot arrest without an apparent or disclosed cause, to be justified thereafter by whatever may
turn up ... You cannot arrest, a Private Citizen, merely because, if all were known, he would be arrestable. You
must arrest him for some specified cause, and you must justify for that cause."]

165. PROOF OF CLAIM, the wisdom of the ages; which brought the law on arrests, was not and is not boldly declared
in the Magna Carta which States: "No one shall be arrested or imprisoned but by the law of the land."

166. PROOF OF CLAIM, the Undersigned; as well as any, a Private Citizen, today, was arrested upon and under
a warrant of arrest in accordance with and pursuant to rules and principles established and ?rdained within, under, and
by "the law of the land."                                                                     I
                                                                                              I

167. PROOF OF CLAIM, the restrictive principles of common-law; which though annoying to those in Government
in their attempts to get the "crooks" and "bad guys," are not purposely so in order to restri9t those in Government and
make them follow set procedures, and thereby, make it difficult for those in Government to deprive men of their
Rights, as the common-law or "law of the land"· prescribes that in order to safeguard the rights of the innocent, the
guilty must on occasion go free. [See: Henry v. United States, 361 U.S. 98, 104 (1959), w~ch States: "It is better, so
the Fourth Amendment teaches, that the guilty sometimes go free than that citizens be subject to easy arrest."; NOTE:
Sir William Blackstone Stated: "It is better that ten guilty persons escape than one innocent suffer."; Sarah Way's
Case, 41 Mich. 299, 305, 1 N.W. 1021 (1879), which States: "Official illegality is quite as reprehensible as private
violations of the law. The law of the land must be accepted by every one as the only rule which can be allowed to
govern the liberties of citizens, whatever may be their ill desert."]                         j
                                                                                              I
168. PROOF OF CLAIM, whereas the common-law recognizes and authorizes arrests wi~out warrants only in cases
where the public security requires it, such interests are not confined only to felonies and breaches of the peace
committed in the presence of an officer. [See: Radloff v. National Food Stores, Inc., 20 Wis.2d 224, 121 N.W.2d
865, 867, which States: "In Stittgen v. Rundell; (1898), 99 Wis. 78, 80, 74 N.W. 536,, this court established the
principle that 'An arrest without a warrant has never been lawful except in those cases !where the public security
requires it; and this has only been recognized in felony, and in breaches of the peace committed in the presence of the
officer."' NOTE: This rule was reaffirmed in Gunderson v. Stuebing, 125 Wis. 173, 104'.N.W. 149 (1905); A.L.R.,
Annotated, 585; Ex parteRhodes, 202 Ala. 68, 79 So. 462,464 (1918); State v. Mobley, 204 N.C. 476, 83 S.E.2d 100,
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 36 of 69
                              Conditional Acceptance for the Value/Agreement/Contract no.
                       031849-TOALPHABETAGJFNCIESEVERYWHERE-4MYRIGHTSNO:8©

   102 (1954), which States: "It has always been the general rule of the common law that ordinarily an arrest should not
   be made without warrant and that, subject to well-defined exceptions, an arrest without warrant is deemed unlawful.
   ~ Bl.Comm. 289 et seq.; 6 C.J.S., Arrest, § 5, P-! 579. This foundational principle of the common law, designed and
   mtended to protect the people against the abuse~ of arbitrary arrests, is of ancient origin. It derives from assurances
  of Magna Carta and harmonizes with the spirit of our constitutional precepts that the people should be secure in their
  persons. Nevertheless, to the general rule that :no, a Private Citizen, should be taken into custody of the law
  without the sanction of a warrant or other judicial authority, the process of the early English common law, in deference
                                                       1



  to the requirements of public security, worked oJt a number of exceptions. These exceptions related in main to cases
  involving felonies and suspected felonies and to breaches of the peace." (Authorities cited)]

  169. PROOF OF CLAIM, that it is not a fundamental rule of procedure well grounded in the common-law, that where
  an arrest is made, the alleged offender is to be.taken before a magistrate to be dealt with according to law. [See:
  Muscoe v. Commonwealth, 86 Va. 443,447, 10 S.E. 534, 535 (1890)]

  170. PROOF OF CLAIM, whereas an offender is to be taken before a magistrate to be dealt with according to law
  upon arrest, such fundamental rule of procedure is not to be observed without delay, or without unnecessary delay,
  and the failure in the observance of said procedural rule does not render the arresting officer(s)/person(s) liable for
  false imprisonment. [See: 4 Bl.Comm., ch. 21, p. 292, which States: "A constable may, without warrant arrest any
  one for a breach of the peace committed in his view, and carry him before a justice of the peace."; Mullins v. Sanders,
  189 Va. 624, 54 S.E.2d 116, 120 (1949), citing: 22 Am.Jur., False Imprisonment, §20, p. 366, which States: "It is the
  duty of an officer or other person making an arrest to take the prisoner before a magistrate with reasonable diligence
  and without unnecessary delay; and the rule is well settled that whether the arrest is made with or without a warrant,
  an action for faise imprisonment may be predicated upon an unreasonable delay in taking the person arrested before a
  magistrate regardless of the lawfulness of the arrest in the first instance."; 35 C.J.S., False Imprisonment, §§30-31,
  pp. 545-547; Peckham v. Warner Bros. Pictures, 36 Cal.App.2d 214, 97 P.2d 472, 474 (1930); Oxford v. Berry, 204
  Mich. 197, 170 N.W. 83, 83 (1918)]

   171. PROOF OF CLAIM, where an arrest is lawful, a failure on the part of the arresting officer(s)/person(s) in
  observing their duty to take the arrested, a Private Citizen, before a magistrate and to do so without delay or
  unnecessary delay, will not be regarded as false imprisonment. [See: Kleidon v. Glascock, 215 Minn. 417, 10 N.W.2d
  394, 397 (1943), which States: "Even though an arrest be lawful, a detention of the prisoner for an unreasonable time
  without taking him before a committing magistrate will constitute false imprisonment."; Orick v. State, 140 Miss. 184,
  105 So. 465, 470 (1925), citing: Kurtz v. Moffitt, 115 U.S. 487, 499 (1885), wherein it was Stated by the court: "By
  the common law of England" an "arrest without warrant for a felony" can be made "only for the purpose of bringing
  the offender before a civil magistrate."]

 172. PROOF OF CLAIM, this fundamental procedural rule of taking, a Private Citizen, upon arrest before a
 magistrate without delay, or unnecessary delay, is not the "due process oflaw" or "the law of the land" to be followed;
 and, a false imprisonment does not ensue from the arresting officer(s) or person(s) dropping off said, a Private
 Citizen, to a jail for detention therein, as said officer(s)/person(s) are so authorized to act in such the land." [See:
 Garnier v. Squires, 62 Kan. 321, 62 .P. 1005, 1007 (1900), which States: ''The law contemplates that an arrest either
 by an officer or a private person with or without warrant is a step in a public prosecution, and must be made with a
 view of taking the person before a magistrate or judicial tribunal for examination or trial; and an officer, even, subjects
 himself to liability if there is an unreasonable delay after an arrest in presenting the person for examination or trial."]

  173. PROOF OF CLAIM, the only reason that can.justify having an arrested, a Private Citizen, injail or detained
 by the arresting officer(s)/person(s) is not as a necessary step in bringing the, a Private Citizen, before a magistrate
 and therefore the detainment of said, a Private Citizen, in a jail, police office, statidn, barracks, and the like for
 purposes of "booking," "finger printing," "investigating," "interrogation," and the like is not un-lawful and illegal.
 [See: Kominsky v. Durand, 64 RI. 387, 12 A.2d 652, 655 (1940), which States: "When an officer makes an arrest,
 without warrant, it is his duty to take the person arrested, without unnecessary delay, before a magistrate or other
 proper judicial officer havingjurisdiction, in order that he may be examined and held or d~alt with as the case requires.
 But to detain the person arrested in custody for any purpose other than that of taking him before a magistrate is
 illegal."; State v. Freemen, 86 N.C. 683, 685-686 (1882), which States: "[T]he question occurs, what is the officer to
 do with the offender when he shall have been arrested without warrant. All the authorities agree that he should be
 carried, as soon as conveniently may be, before some justice of the peace." NOTE: Though this case involved an arrest
 without warrant, the court Stated it is the duty of the arresting officer upon making an arrest, "whether with a warrant
 or without one," to carry the offender at once before a justice.]                              I
                                                                                                I
     174. PROOF OF CLAIM, even in matters involving the most severe/serious of offenses as in felonies, the arresting
     officer(s)/person(s) is not still duty bound/required to bring, a Private Citizen, pl~ced under arrest before the
     nearest magistrate or court as a matter of fundamental law without delay or unnecessary delay; and, said arresting
     officer(s)/person(s) is not liable for false imprisonment if he arrests with the intent bf only detaining, or if his
     unreasonable delay causes a detainment, thereby failing and/or grossly neglecting his d~ty and observance thereof.
     [See: Kirk v. Garrett, 84 Md. 383, 406-407, 35 A. 1089, 1091 (1896), which States: "From the earliest dawn of
     common law, a constable could arrest without warrant when he had reasonable grounds:to suspect that a felony had
     been committed; and he was authorized to detain the suspected party such a reasonable length of time as would enable
     him to carry the accused before a magistrate. And this is still the law of the land." NOTE,: on p. 1092, ibid., it States:
     "It cannot be questioned that, when a person is arrested, either with or without a warrant, it becomes the duty of the
     officer or the individual making the arrest to convey the prisoner in a reasonable time, and without unnecessary delay,
     before a magistrate, to be dealt with as the exigency of the case may require. The power to make the arrest does not
.· . include the power to unduly detain in custody; but, on the contrary, is coupled with a correlative duty, incumbent on
 ·. the officer, to take the accused before a magistrate 'as soon as he reasonably can.' [Authorities cited]. If the officer
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 37 of 69
                            Conditional Acceptance for the Value/Agreement/Contract no.
                     031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

  fails to do this, and unreasonably detains the accused in custody, he will be guilty of a false imprisonment, no matter
  how lawful the original arrest may have been.", (citing: I Hil. Torts, § 9, pp. 213-214)]

 175. PROOF OF CLAIM, where, a Private Citizen, is arrested and taken to jail or police station or the like, and
 detained there with no warrant issued before or after the arrest, it is not false imprisonment. [See: Heath v. Boyd, 175
 S.W.2d 214 217 (Tex. 1943); Bank v. Stimson, 108 Mass. 520 (1871)]

 176. PROOF OF CLAIM, to take an arrested, a Private Citizen, to a jail, police station, or the like to be detained
 and finger printed, measured, photographed, booked, and the like before said, a Private Citizen, is ever brought
 before a magistrate is not a violation of his Rights; and, is not proof of the arresting officer(s)/person(s) intent not to
 observe his duty in this matter and his disregard of; and for, his duty incumbent upon him to fulfill and observe. [See:
 Walter H Anderson, A Treatise on the Law of Sheriffs, Coroners, and Constables, vol. I, §§ 179-180 (1941), which
 States: "It is the undoubted right on the part of a prisoner, on being arrested by a public officer or private citizen, and
 unquestionably a corresponding duty on the one making the arrest, to take the prisoner before a court or magistrate
 for a hearing or examination and this must be done without unnecessary delay. The object of this right and
 corresponding duty is that the prisoner may be examined, held, or dealt with as law directs and the facts of the case
 require ... It is highly improper and an invasion of the lawful rights of the prisoner to take him to any other place than
 to a proper court or magistrate."]

 177. PROOF OF CLAIM, an arrested man or woman's Right to be promptly taken to a judicial officer for
 hearing/examination, and the duty of the arresting officer(s)/person(s) to protect said Right does depend upon statute
 law of the United States as may be contained within the United States Code. fSee: Winston v. Commonwealth, 188
 Va. 386, 49 S.E.2d 611, 615 (1948), which States: "But even if the circumstances of the arrest were not within the
 purview of the particular statute, it was the duty of the arresting officer to have the defendant within a reasonable time,
 or without unnecessary delay, before a judicial officer in order that the latter might inquire into the matter and
 determine whether a warrant should be issued for the detention of the defendant, or whether he should be released.";
 NOTE: In speaking on what manner of arrests were lawful at common-law when an arrest is made, the Supreme Court
 of Rhode Island in Kominsky v. Durand, 64 RI. 387, 12 A.2d 652, 654 (1940) (authorities cited), Stated: "Coupled
 with the authority to arrest went an imperative obligation on the officer to bring the arrested person before a magistrate
 without delay. Especially was this true where the arrest had been made without a warrant. .. When an officer makes
 an arrest, without warrant, it is his duty to take the person arrested, without unnecessary delay, before a magistrate or
 other judicial officer having jurisdiction, in order that he may be examined and held or dealt with as the case requires;
 but to detain the person arrested in custody for any purpose other than that of taking him before a magistrate is illegal."]
                                                                                               I
                                                                                             i
 178. PROOF OF CLAIM, this rule of law requiring an arresting officer(s)/person(s) to bring the arrested, a Private
 Citizen, before a magistrate, or judicial officer having jurisdiction, is not the same throughout all the States
 composing the American compact; and, can be abrogated by statute as may be contained within the United States
 Code; and, said rule has not been upheld within the federal courts; and, is not prescribed within said courts rules. [See:
 18 U.S.C.A., Rules of Criminal Procedure, Rule 5, p. 28, which States: "An officer making an arrest under a warrant
 issued upon a complaint, or any person making an arrest without a warrant, shall take the arrested person without
 unnecessary delay before the nearest available federal magistrate, or in the event that a federal magistrate is not
 reasonably available, before a State or local officer authorized by 18 U.S.C. § 3041."; Greenwell v. United States, 336
 F.2d 962, 965 (1964), wherein two F.B.I. agents assisted by two local policemen on an outstanding warrant for bank
 robbery arrested a man or woman, placed him in a police vehicle, drove a few blocks, parked on the street under a
 street lamp and began to interview the, a Private Citizen, wherein an alleged confession was obtained and the
 Federal Court of Appeals held the confession was inadmissible and reversed the conviction as the momentary parking
 of the police vehicle en route from the place of arrest was a detour from the path toward a prompt presentment before
 a magistrate, further stating: "The law requires an arresting officer to bring an accused before a magistrate as quickly
 as possible."]

179. PROOF OF CLAIM, the arresting officer(s)/person(s) is not guilty of official oppression and neglect of duty
when they willfully detain a prisoner without arraigning him before a magistrate within a reasonable time. [See:
People v. Mummiani, 258 N.Y. 394, 180 N.E. 94, 96 (1932); Peckahani v. 'vVamer Bros. Piclures, 36 Cal.App.2d 214,
97 P.2d 472,474 (1939); Kindred v. Stitt, 51 Ill. 401, 409 (1869), which States: "We are of opinion, the arrest of the
plaintiff was illegal, and the verdict contrary to law and the evidence. And if the arrest was legal, they did not proceed
according to law, and take him before a magistrate for examination, but conveyed him t? another country, and there

                                                                                              l
imprisoned him in the county jail, in a filthy cell, thus invading one of the dearest and most sacred rights of the citizen,
secured to him by the great character of our land."]

180. PROOF OF CLAIM, the rule of law requiring that an arrested, a Private Citizen, be brought without delay,
or unnecessary delay, directly to a court or judicial officer having jurisdiction is not "due: process of law" or "the law
of the land" and as such, this procedural requirement can be abrogated by statute as may be contained with the United
States Code. [See: Judson v. Reardon, 16 Minn. 387 (1871); Long v. The State, 12 Ga., 293, 318 (1852); Moses v.
State, 6 Ga.App. 251, 64 S.E. 699 (1909; Hill v. Smith, 59 S.E. 475 (Va. 1907); Folson v. Piper, 192 la. 1056, 186
N.W. 28, 29 (1922); Edger v. Burke, 96 Md. 715, 54 A. 986, 988 (1903); Bryan v. Comstock, 220 S.W. 475]
                                                                                              I

181. PROOF OF CLAIM, it is not a fundamental rule of law that one who abuses an auth~rity given him by Law does
not become a trespasser ab initio; i.e., he becomes a wrongdoer from the beginning of his actions. [See: Leger v.
Warren, 62 Ohio St. 500, 57 N.E. 506, 508 1900)]                                    j
   182. PROOF OF CLAIM, where an arresting officer(s)/person(s) fails to take, a Private       1
                                                                                                 Citizen, he has arrested
.. before a proper judicial officer, or where said officer(s)/person(s) causes an unreasonable delay in doing so, or having
   failed to procure/obtain a proper/valid warrant for the detention of the arrested man or woman, said officer(s)/person(s)
            Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 38 of 69
                                 Conditional Acceptance for the Value/Agreement/Contract no.
                        031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8«:>

     d?es not_ become a trespasser ab initio; and, is not thereby guilty of false imprisonment; and, such failure or delay in
    hts official duty does not render said arrest un-lawful. [See: Great American Indemnity Co. v. Beverly, 150 F.Supp.
     134, 140 (1956); Thomas Cooley, A Treatise on the Law of Torts, vol. I,§ 114, p. 374 (numerous authorities cited
    therein), which States: "An officer; who has lawfully arrested a prisoner, may be guilty offalse imprisonment if he
    holds for an unreasonable length of time without presenting him for hearing or procuring a proper warrant for his
    detention."; Farina v. Saratoga Harness Racing Ass'n, 246 N.Y.S.2d 960, 961, which States: " ... even though the
    arrest, when made, was legal and justified," the officers "became trespassers ab initio and so continued to the time of
    the plaintiff's release because of their failure to take him before a magistrate as required."; Sequin v. Myers, 108
   N.Y.S.2d 28, 30 (1951); Bassv. State, 92 N.Y.S.2d 42, 46-47, 196 Miscel. 177 (1949), which States: "If there was an
    unnecessary delay [in arraigning the claimant before a Justice of the Peace], then the arrest itself became unlawful on
   the theory that the defendants were trespassers ab initio and so continued down to the time when the plaintiff was
   lawfully held under a warrant of commitment, regardless of whether or not the plaintiff was guilty of any crime.
   [Numerous cases cited]. In Pastor v. Regan, supra, it is said that: 'The rule laid down in the Six Carpenters' case, 8
   Coke 146, that it; a Private Citizen, abuses an authority given him by the law he becomes a trespasser ab initio,
   has never been questioned."; Ulvestad v. Dolphin, et al., 152 Wash. 580, 278 p. 681, 684 (1929), which States: "Nor
   is a police officer authorized to confine a person indefinitely whom he lawfully arrested. It is his duty to take him
   before some court havingjurisdiction of the offense and make a complaint against him .... Any undue delay is unlawful
   and wrongful, and renders the officer himself and all persons aiding and abetting therein wrongdoers from the
   beginning.]

   183. PROOF OF CLAIM, the "office of the (President) Judge" is not charged with the administration and oversight
   of ALL proceedings, matters, cases, and the like within purview of the whole of the court; past and present, and is not
   therefore the "office of the Principai" of; and over, ALL the "offices of a/the judge" acting in their capacity as agents
   of the principal; and, the same is not true for the "office of the United States Attorney"· and "office of the Attorney
   General."

   184. PROOF OF CLAIM, when an arresting officer(s)/person(s) fails to petform part of his duty and it impinges upon
   the Rights of a man or woman, he is not deemed to be a trespasser ab initio because the whole of his justification fails,
   and he stands as ifhe never had any authority at all to act. [See: Brock v. Stimson, 108 Mass. 520 (1871) (authorities
   cited); Heflerv. Hunt, 129 Me. 10, 112 A. 675,676 (1921)]                                 t

  185. PROOF OF CLAIM, the basis of this well-established procedural rule of law in taking an arrested, a Private
  Citizen, without delay, or without unnecessary delay, directly before a court or judicial officer having jurisdiction is
  not to avoid having the liberty of the arrested, a Private Citizen, unjustly dealt with by extra-judicial acts of
  executive otlicers; i.e., law enforcement officers and public officers however termed/styied. [See: State v. Schabert,
  15 N.W.2d 585, 588 (Minn. 1944), which States: "We believe that fundamental fairness 1to the accused requires that
  he should with reasonable promptness be taken before a magistrate in order to prevent the application of methods
  approaching what is commonly called the 'third degree.' 'Fundamental fairness' prohibits the secret inquisition in
  order to obtain evidence."]

   186. PROOF OF CLAIM, arresting officers are not "executive officers."

  187. PROOF OF CLAIM, the detainment of; a Private Citizen, upon arrest is not a judicial question; and; a judicial
  officer is not the sole authority to decide if there are grounds for holding the, a Private Citizen, arrested, or whether
  he must be further examined by trial, or ifhe is to be bailed and released; and, the taking of said, a Private Citizen,
  to a jail to be "booked" without first honoring this duty is not un-lawful; or, to detain said, a Private Citizen, to
  enable the arresting officer(s) to make a further investigation of the alleged/suspected offense against said, a Private
  Citizen, is not also un-lawful. [See: Keefe v. Hart, 213 Mass. 476, 100 N.E. 558, 559 (1913), which States: "But
  having so arrested him, it is their [the officer's] duty to take him before a magistrate, who could determine whether or
  not there was ground to hold him. It was not for the arresting officers to settle that question (authorities cited) ... The
  arresting officer is in no sense his guardian, and can justify the arrest only by bringing the prisoner before the proper
  court, that either the prisoner may be liberated or that further proceedings may instituted against him."; Harness v.
  Steele, 64 N.E. 875, 878 (Ind. 1902), which States: "(T]he power of detaining a person arrested, restraining him of his
  liberty, is not a matter within the discretion of the officer making the arrest."; Stromberg v. Hansen, 177 Minn. 307,
  325 N.W. 148, 149 (1929); Madsen v. Hutchinson, Sheriff, et al. 49 Ida. 358,290 P. 2os,;209 (1930) (numerous cases
  cited), which States: "The rule seems to be that an officer arresting a person on criminal process who omits to petform
  a duty required by law, such as taking the prisoner before a court, becomes liable for false imprisonment."; Simmons
  v. Vandyke, 138 Ind. 380, 37 N.E. 973, 974 (1894), citing: Ex parte Cubreth, 49 Cal. 436 (1875), which States: "We
  have no-doubt that the exercise of the power of detention does not rest wholly with the officer making the arrest, and
  that he should, within a reasonable time, take the prisoner before a circuit, criminal, or o~er judicial court ... In a case
  where the arrest is made under a warrant, the officer must take the prisoner, without unnecessary delay, before the
  magistrate issuing it, in order that the party may have a speedy examination ifhe desires it; and in the case of an arrest
  without warrant the duty is equally plain, and for the same reason, to take the arrested oefore some officer who can
  take such proof as may be afforded."; Pratt v. Hill, 16 Barb. 303, 307 (N.Y. 1853))            I
    188. PROOF OF CLAIM, "executive officers" or "clerks" are to determine it; a Private Citizen, under arrest is to
    be held or released upon bail; and, are to fix the amount of bail; and, such power to so determine is not judicial. [See:
    Bryant v. City of Bisbee, 28 Ariz. 278,237 P. 380,381 (1925); State v. Miller, 31 Tex.;564, 565 (1869) Winston v.
    Commonwealth, 188 Va. 386, 49 S.E.2d 611,615 (1948), wherein an arresting officer delivered, a Private Citizen,
    to the jailer at 4:30 p.m., with the instruction that said, a Private Citizen, be held there until 9:00 p.m., at which
    time he was to be brought before the judicial officer. The Supreme Court of Virginia condemned this act asserting
· • the officer usurped the functions of a judicial officer stating: "But the actions of the arresting officer and the jailer in
                                                                                                 I
                                                                                                 !
                                                                                                 I
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 39 of 69

                             Conditional Acceptance for the Value/Agreement/Contract no.
                      031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©

  denying th~ defendant t~i_s opportunity _[to judici~ review] by confronting him in the jail because they concluded that
  he was not tn such cond1tton to be admitted to ball, had the effect of substituting their discretion in the matter for that
  of th~ judici~I o~~e~ .. Under t~e cir~u~stances here, the defendant was clearly entitled to the judgment upon the
  quest10n of his ehgib1hty for ball. This nght was arbitrarily denied him."]

  189. PROOF OF CLAIM, "executive officers"; i.e. arresting officers, having arrested, a Private Citizen, can hold
  said, a Private Citizen, in order to complete paperwork or make out reports. [See: Bowles v. Creason, et al., 156
  Ore. 278, 66 P.2d 1183, 1188 (1937); Geldon v. Finnegan, et al., 213 Wis. 539, 252 N.W. 369, 372 (1934), which
  States: "If the plaintiff was being detained for the purpose of arrest it was the duty of the arresting officer to take him
  before an examining magistrate as soon as the nature of the circumsta.'lces would reasonably permit. The power to
  arrest does not confer upon the arresting officer the power to detain a prisoner for other purposes."]

 190. PROOF OF CLAIM, "good faith" does justify an unreasonable detention and deprivation of one's liberty caused
 by a failure or delay in bringing one arrested before a magistrate. [See: 11 R.C.L., False Imprisonment§ 15, pp. 801-
 802; Williams v. Zelzah Warehouse, 126 Cal.App. 28, 14 P.2d 177, 178 (1932)]

   191. PROOF OF CLAIM, it is not a common practice for an arresting officer(s) to drop, a Private Citizen, they
  have arrested off at a police station, county jail, or the like and leave said, a Private Citizen, in the custody of
  others; and, such a practice does thereby; and therein, relinquish the duty of the arresting officer(s) to the arrested man
  or woman; and, said officer(s) can therefore claim exception of liability when the others :to whom they dropped said,
  a Private Citizen, off into the custody of failed to fulfill the arresting officer' s(s') duty and take said, a Private
  Citizen, without delay, or unnecessary delay, directly before a proper/valid judicial officer having jurisdiction, as
  the arresting officer(s) are not responsible for the arrested, a Private Citizen, and ck rely on others to perform
 their duty. [See: Moran v. City of Berkley, 67 F.2d 161, 164 (1933), which States: "Otders from a superior do not
 excuse the arresting party from his duty [to bring the arrested party before a judicial offider], nor does delivery of the
 prisoner into the custody of another person; all those who take part in so detaining another person an unreasonable
 length of time are liable."; Leger v. Warren, 62 Ohio St. 500, 57 N.W. 506 (1900), which States: "The delivery of the
 plaintiff, after his arrest, into custody of another person, to be by him taken to prison, could not, we think, absolve the
 arresting officers from the duty required of them to obtain the writ necessary to legalize his further imprisonment... If
 the arresting officers chose to rely on some other person to perform that required duty, they take upon themselves the
 risk of its being performed; and, unless it is done in proper time, their liability to the person imprisoned is in no wise
 lessened or effected."]

192. PROOF OF CLAIM, whereas one of the most common defenses raised in actions/claims offalse imprisonment
involves arguments of whether the delay in bringing one to a court was reasonable or necessary, such does not depend
upon the circumstances of the particular case and is not question for the jury. [See: Mullins v. Sanders, 189 Va. 624,
54 S.E.2d 116, 120 (1949); Brown v. Meir & Frank Co. 86 P.2d 79, 83 (Ore. 1939))

193. PROOF OF CLAIM, the common-law procedural rule for "due process of the law" made "the law of the land"
through express constitutional provision(s) is not tl1at an arresting officer(s)/person(s) is to present tl1e arrested, a
Private Citizen, without delay to a magistrate, having jurisdiction, and said procedural rule of law does not mean
no delay of time is allowed which is not incident to the act of bringing said, a Private Citizen, before a magistrate,
and said common-law procedural rule of law does not nullify and void all present day statutory requirements oftwenty-
four (24) hours, thirty-six(36) hours, seventy-two(72) hours, or however many hours/calendar days said statute may
stipulate as contained within the United States Code; which, by their very existence, does not constitute blatant acts
of tyranny and declarations thereof                                                         ·

 194. PROOF OF CLAIM, a Private Citizen, who has been arrested and subjected to procedures known as "booking
 procedures" which include; inter alia, photographing, measuring, finger printing, and the like are lawful; and, are
 necessary to detect and arrest a man or woman; and, are necessary to prevent crime; and, is not criminal in character;
 and, do not constitute an assault; and, every-one concerned/participating therein is not liable civilly for damages
 arising from the injury to and upon said, a Private Citizen, subjected to said proc~dures, but also to criminal
 prosecution under the United States Code as operating upon and over ALL voluntary cqmmercial indentures to the
United States as agents of said Government. [See: Gow v. Bingham, 107 N.Y.Supp. 1011, 1014-1015, 1018, 57
Miscel. 66 (1908), which States: "To subject a citizen, never before accused, to such indignities, is certainly
unnecessary in order to 'detect and arrest' him; for he must have been detected and arrest~d before he can be so dealt
with. It is unnecessary to 'prevent crime,' for the acts for which indictment has been comrr,iitted ... The exercise of any
such extreme police power as is here contended for is contrary to the spirit of Anglo-Saxon liberty ... The acts of the
police department here criticized were not only a gross outrage, not only perfectly lawless, but they were criminal in
character. Every person concerned therein is not only liable to a civil action for damages,: but to criminal prosecution
for assault." NOTE: The court in this case also made it known that it was "The duty of every member of the police
force under penalty of fine or dismissal from the force, immediately upon arrest, to convey the offender, not to police
headquarters to be photographed and measured, but 'before the nearest sitting magistrat~ that he may be dealt with
according to law."', p. 1016, ibid.; Hawkins v. Kuhne, 137 NY.Supp. 1090, 153 App.Div. 216 (1912), wherein the
Gow case was upheld and it was acknowledged: " ... that the taking of the plaintiff's picture before conviction was an
                                                                                            1
illegal act."]
                                                                                              i
195. PROOF OF CLAIM, any present day "statute" which may be contained within th~ United States Code which
mandates the finger printing of any and every, a Private Citizen, arrested; a practice the common-law or "the law
of the land" permits only after/upon conviction, in order to allow, a Private Citizen, to be admitted to bail, or for
any other purpose/excuse, is not a serious invasion upon the liberty of said man or woman; and, such a "statute" is not
unconstitutional or un-un/non-constitutional without nexus of relationship; i.e., contract. [See: People v. Hevern, 127
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 40 of 69
                              Conditional Acceptance for the Value/Agreement/Contract no.
                     031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

   Miscel. Rep. 141, 215 N.Y.Supp. 412, 417-418 (1926), which States: "Article I, section 5 of the Constitution of New
   York and the United States, provides: 'Excessive bail shall not be required.' The prohibition against excessive bail
   necessarily includes the denial of bail... A defendant is arraigned, in fact innocent, and refuses to submit to a finger
   printing. A redolent from it is not unnatural. It cannot be said that the refusal is unreasonable or unjustified. Yet he
   is denied bail. The requirement for finger printing is oppressive and unreasonable. It contravenes article I, sec. 5, of
  the Constitution of the UNITED STATES, and in the laws judgment is unconstitutional. There are other grounds
  upon which the unconstitutionality of the law must be declared. Article I, section 6 of the Constitution of the State of
  New York in compliance with the Bill of Rights for the United States of America, which provides and secures that:
  'No person shall. .. be compelled in any criminal case to be a witness against himself; nor be deprived of life, or
  property without due process of law.' Finger printing is an encroachment on the liberty of a person. It is justifiable,
  as is imprisonment, upon conviction for crime, in the exercise of the police powers of the State, for the purpose of
  facilitating future crime detection and punishment. What can be its justification when imposed before conviction? To
  charge that one's fingerprint records have been taken would ordinarily convey an imputation of crime, and very
  probably support a complaint for libel per se. In my judgment, compulsory finger printing before conviction is an
  unlawful encroachment upon a person, in violation of the State Constitution. Lastly, finger printing before conviction
  involves prohibited compulsory self-incrimination."; cf. Constitution of/for the United States of America articles to
  amendment V, VIII].

  196. PROOF OF CLAIM, there is any right/authority given to Government; and specifically the Government of the
  United States of America, by the common-law or "the law of the land" to take fingerprints prior to conviction within
  a criminal proceeding. [See: United States v. Kelly, 51 F.2d 263,266 (1931)]
                                                                                             i
  197. PROOf OF CLAIM, any court decisions which may appear to strike down the common-law or "the law of the
 land" principles which act to prohibit finger printing, measuring, and photographing :of an arrested, a Private
 Citizen, prior to conviction within a criminal proceeding is not based upon principles of some other un/non-
 constitutional source oflaw affording the court the ability to apply the doctrine of"Constitutional Avoidance" to the
 issue through said court's taking silent judicial notice of some contract, real or presumed, expressed or implied,
 revealed or unrevealed, existing between the parties to the issue before the court, such as:principles of equity.

 198. PROOF OF CLAIM, the compulsory taking of samples ofan arrested man orwoma'n's blood, urine, hair, finger
 prints, exemplars, and the like is not an un-lawful taking of said man or woman's property without "due process of
 the law" and compensation, a violation of said man or woman's personal privacy, an un-lawful attack and breach of
 said man or woman's right not to be compelled to give self-incriminating evidence, and an assault and battery upon
 said man or woman. [See: Bednarick v. Bednarick, 16 A.2d 80, 90, 18 N.J. Misc. 633 (1940), which States: "To
 subject a person against his will to a blood test is an assault and battery, and clearly an invasion of his personal
 privacy."; State v. Height, 117 Ia. 650, 91 N.W. 935 (1902); People v. Corder, 244 Mich. 274, 221 N.W. 309; Boyd
 v. United States, 116 U.S. 616 (1885); State v. Newcomb, 220 Mo. 54, 119 S.W. 405 (1909); cf. relevant articles and
 sections of both State and federal constitutions/charters as already cited above.]

 199. PROOF OF CLAIM, it cannot be concluded there are at least five (5) reasons why the acts of compulsory finger
 printing, blood testing, measuring, photographing, D.N.A./R.N.A. extraction, exemplars, and the like are un-lawful;
 and, said reasons are not: 1) They are an invasion of a man or woman's right of privacy; 2) Such compels evidence to
 be used as self-incriminating evidence; 3) Such is an assault and/or battery; 4) Such violates "due process of the law"
 or "the law of the land" in the taking of a man or woman's property; and, 5) prohibits bail when refused (if refusal is
 possible) and thereby infringes on one's liberty.

 200. PROOF OF CLAIM, any court decisions which may appear to have struck down the common-law or "the law of
 the land" principles which act to prohibit the compulsory taking of samples of an arrested man or woman's blood,
 urine, hair, D.N.A./R.N.A., exemplars, and the like upon arrest, during any proceeding within the prosecution, or any
 process of "evidence collection"; and, any "statutes" as may appear within the United States Code, authorizing such,
 is not based upon principles of some other un/non-constitutional source of law affording the court the ability to apply
 the doctrine of "Constitutional Avoidance" to the issue through said court's taking silent judicial notice of some
 contract, real or presumed, expressed or implied, revealed or unrevealed, existing between the parties to the issue
 before the court, such as principles of equity.                                           :

 201. PROOF OF CLAIM, a Private Citizen, d.b.a. a Magistrate, Justice of the Peace, '.or Judicial Officer, in order
 to be validly in possession and use of the "plenary powers" resident within his "office," must not have "perfected title"
 to said "office"; and, said perfection is not accomplished through valid Oath of office and! bond thereon.

202. PROOF OF CLAIM, the failure of, a Private Citizen, d.b.a. a Magistrate, Justipe of the Peace, or Judicial
Officer, in "perfecting title" to his "office" as set-forth above, is not operating under a :serious/severe disability of
capacity acting to bar his lawful access to said "office," possession and use of the "plenary powers" resident within
said "office"; and, due to his disability, said "office" is not vacant; and, therefore does not ~ender ALL acts performed
by said, a Private Citizen, under said disability VOID; and, does not render said, a Private Citizen, for ALL
acts performed while under said disability, guilty of; inter alia, false personation, false pr~tenses, usurpation, fraud,
official oppression, fraudulent and deceptive business practices, and trespass ab initio, and thereby; and therein, does
not render said, a Private Citizen, liable for damages arising from all injuries he caused, subjected to, and inflicted
upon the arrested, a Private Citizen, brought before him.                                       j

  203. PROOF OF CLAIM, an arrested, a Private Citizen, brought before, a Private Citizen, d.b.a. a Magistrate,
  Justice of the Peace, or Judicial Officer, which operating/functioning under a disability oC'office" through his failure
. to "perfect title" thereto and lawfully possess and use the "plenary powers" resident ~erein, does fulfill the well
  established and settled fundamental procedural rule of law established as "due process of the law" ordained through
. '                                                                                          )
                                                                                             I
                                                                                             I
                   Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 41 of 69
                                       Conditional Acceptance for the Value/ Agreement/Contract no_
                              031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

           "the law of the land" by express constitutional provision therein; and, a Private Citizen, under arrest brought
           before such a magistrate, justice of the peace, or judicial officer does not constitute and establish an unreasonable
           unnecessary, and willful delay; and, does not constitute and establish; inter alia, failure of process, official oppression:
           gross negligence, and false imprisonment.

          204.      PROOF        OF      CLAIM,        the    Undersigned       within    the     above      referenced     alleged
          CIVIVCOMMERCIAVCrinunal Case/Cause                            was brought before a Magistrate, Justice of the Peace, or
          Judicial officer having "perfected title" to said "office" through a valid Oath and bond thereon, and therefore was not
          exercising/employing the "plenary powers" resident within said "office" un-lawfully; and, was not acting under color-
          of-law, false pretenses, false personation, fraudulent and deceptive business practices, fraud, official oppression; and,
          said "office" was not vacant; and, said warrant of arrest and writ of detainment was obtained/procured from a
          Magistrate, Justice of the Peace, or Judicial Officer having lawfully "perfected title" to his "office".

          205. PROOF OF CLAIM, that ALL acts of the magistrate, justice of the peace, and or judicial officer(s) within the
          above referenced alleged CIVIVCOMMERCIAVCrinunal Case/Cause as they relate to and bear upon the
          Undersigned therein, for reasons that have been set-forth already, are not VOID ab initio thereby; and therein,
          establishing and constituting the entire alleged CIVIVCOMMERCIAVCrinunal Case/Cause as referenced
          above VOID ab initio along with the un-lawful or false imprisonment of the Undersigned therein to date.

          206. PROOF OF CLAIM, whereas in many of the older court cases we find the declaration: "The law is very jealous
          of the liberty of the citizen," said law is not the common-law; and, it does not declare that, "One who interferes with
          another's liberty does so at his peril_" [See: Knight v_ Baker, 117 Ore_ 492, 244 P 543, 544 (1926)]

          207. PROOF OF CLAIM, false imprisonment does not consist of any type ofun-lawful restraint or interference with
          the personal liberty of a man or woman; and, is not a trespass. [See: Street's Foundation of Legal Liability, vol. I, p.
          12, citing: Bracton's Note Book, vol. II, p. 314 (1229), pl. 465, wherein Henry de Bracton (1200 - 1268) States:
          "Forcefully to deprive, a Private Citizen, of freedom to go wheresoever he may is clearly a trespass. False
          imprisonment was indeed one of the first trespasses recognized by the Common T,aw."]

          208. PROOF OF CLAIM, false imprisonment is riot classified as a tort under the common-law and also as a crime.
          [See: Kroeger v. Passmore, 36 Mont. 504, 93 P. 805, 807 (1908); McBeth v. Campbell, 12 S.W.2d 118, 122 (Tex.
          1929)]

         209. PROOF OF CLAIM, false imprisonment has not been labeled as a tort, a trespass, an assault, a wrong, damage,
         and an injury giving the, a Private Citizen, so affected cause to bring process for relief and remedy against the
         offending man or woman/party.

         210. PROOF OF CLAIM, injuries to the liberty of, a Private Citizen, are not principally termed "false
         imprisonments" or "malicious prosecutions." Joseph Chitty, Esq., The Practice of Law, ~ol. I, ch. II, p. 47, London,
         1837, wherein Mr. Chitty States: "The infraction of personal liberty has been regarded as one of the greatest injuries.
         The injuries to liberty are principally termed false imprisonments, or malicious prosecutions."]

         211. PROOF OF CLAIM, actual seizure or the laying on of hands is necessary to constitute un-lawful detention; and,
         the ONLY essential elements of an action for un-lawful detention are not 1) Detention or restraint against one's will;
         and, 2) The un-lawfulness of such detention or restraint. [See: Hanser v. Watson Bros. Transp. Co., 244 Ia. 185, 52
         N.W.2d 86, 93(1952); Sinclair Refining Co. v. Meek, 62 Ga.App. 850, 10 S.E.2d 76, 79(1940); Southern Ry. Co. in
         Kentucky v. Shirley 121 Ky. 863, 90 S.W. 597, 599 (1906)]

         212. PROOF OF CLAIM, "false imprisonment" is not akin to assault and battery imposed by force or threats affecting
         an un-lawful restraint upon a man or woman's liberty. [See: Thomas Cooley, Treatise on the Law of Torts, vol. I, 4th
         ed., § 109, p. 345, wherein Mr. Cooley States: "False imprisonment is a wrong akin to the wrongs of assault and
         battery, and consists in imposing, by force or threats, and un-lawful restraint upon a man or woman's freedom of
         locomotion."; Meints v_ Huntington, 276 .F-2d 245, 248 (1921)]

         213. PROOF OF CLAIM, any and every confinement of, a Private Citizen, is not an'.imprisonment. [See: 3 BL
         Comm. 127, which States: "Every confinement of the person is an imprisonment, whethef it be in a common prison,
         or in a private house, or in the stocks, or even by forcibly detaining one in the public streets."; Sergeant v. Watson
         Bros. Transp. Co., 244 Ia. 185, 52 N.W.2d 86, 93 (1952)]                                    f


         214. PROOF OF CLAIM, the term/word "false" as used and employed in law does not c~me from the common-law;
         and, is not synonymous with "un-lawful"; and, a false arrest is not one means of committing a false imprisonment.
         [See: Mahan v. Adams, 144 Md. 355, 124 A. 901, 904 (1924), which States: "False imprisonment is the unlawful
         restraint by one person of the physical liberty of another, and as here used the word 'false' seems to be synonymous
         with unlawful."; Riley v. Stone, 174 N.C. 588, 94 S.E. 434, 440 (1917), which States: yFalse imprisonment is the
         unlawful and total restraint of the liberty of the person. The imprisonment is false in the s~nse of being unlawful. The
         right violated by this tort is 'freedom of locomotion.' It belongs historically to the class of rights known as simple or
         primary rights ... The theory oflaw is that one interferes with the freedom oflocomotion of another at his own risk."]
                                                                                                        I
                                                                                                      '
           215. PROOF OF CLAIM false imprisonment does not exist by words or acts, or both, which one fears to disregard,
"\:,;
                                                                                                        v.
           but also does not exist by such acts and measures that he cannot disregard. [See: Garnier Squires, 62 Kan. 321, 62
           P. 1005, 1006 (1900), which States: "False imprisonment is necessarily a wrongful interference with the personal
         .,liberty of an individual. The wrong may be committed by words alone or by acts alone or by both, and by merely
        ' 9perating on the will of the individual, or by personal violence, or by both. It is not necessary that the wrongful act
                                                                                                        I
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 42 of 69

                           Conditional Acceptance for the Value/Agreement/Contract no.
                    031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8c

 be committed with malice or ill will, or even with the slightest wrongful intention; nor is it necessary that the act be
 under color of any legal or judicial proceeding. All that is necessary is that the individual be restrained of his liberty
 without any sufficient legal cause therefore, and by words or acts which he fears to disregard." Kroeger v. Passmore,
 36 Mont. 504, 93 p. 805, 807 (1908)]

216. PROOF OF CLAIM, the un-lawful arrest and detention of, a Private Citizen, without lawful authority is not
one manner in which the category of those torts that un-lawfully deprive or interfere with the liberty of, a Private
Citizen, termed "false imprisonment" is committed. (See: Riegel v. Hygrade Seed Co., 47 F.Supp. 290, 294 (1942),
which States: "False imprisonment has been well defined to be a trespass committed by one, a Private Citizen,
against the person of another, by unlawfully arresting and detaining him without any legal authority."]

217. PROOF OF CLAIM, "false imprisonment" is not effectuated by the un-lawful arrest or detention of, a Private
Citizen, without warrant, or by an illegal warrant or a warrant illegally executed. [See: Noce v. Ritchie, 155 S.E.
127, 128 (Yv.Va. 1930), which States: "False imprisonment is the unlawful arrest or detention of a person, without
warrant or by an illegal warrant, or a warrant illegally executed."]

218. PROOF OF CLAIM, the tort, or wrong of "false imprisonment" does not occur the instant that, a Private
Citizen, is restrained in the exercise of his liberty and there is a reasonable length of time for a restraint before the
tort can be claimed. (See: Sinclair Refining Co. v. Meek, 62 Ga.App. 850, 10 S.E. 76, 79 (1940), which States: 'False
imprisonment at common law and elsewhere consists in the unlawful detention of the person by another for any length
of time, whereby he is deprived of his persona liberty.", citing: 3 Bl.Comm. 127; 12 Am.&Eng.Ency.Law 721; 19 Cyc
319; Sergeant v. Watson Bros. Transp. Co., 244 Ia. 185, 52 N.W.2d 86, 92 (1952), which States: "False imprisonment
is defined as an act which, directly or indirectly, is an illegal cause of confinement of another within boundaries fixed
by the actor for any time, no matter how short in duration, makes the actor liable to the other."]
                                                                                             I



219. PROOF OF CLAJM, a Private Citizen, wronged by "false imprisonment" is not entitled to recover damages
for ALL the natural and probable consequences thereof for the whole of the time he was un-lawfully/falsely
imprisoned. [See: Knickerbockers Steamboat Co. v. Cusack, 172 F. 358, 360-361 (1905), which States: "The general
rule of damages in cases of false imprisonment is that the person causing a wrongful imprisonment is liable for all the
natural and probable consequences thereof. The plaintiff is entitled to recover damages for what the party wrongfully
did ... In Murphy v. Countiss, 1 Harr. (Del.) 143, in an action for trespass, assault and battery, and false imprisonment,
the court held that the plaintiff could recover, not merely for the time the constable was bringing him to jail, but for
the whole period of his imprisonment. And in Mandeville v. Guernsey, 51 Barb. (N.Y.) 99 the court said: 'The arrest
being wrongful, the defendant is liable for all the injurious consequences to the plaintiff which resulted directly from
the wrongful act."'; Meints v. Huntington, 276 F. 245, 248 (1921), citing Adler v. Tenton, 24 How. (U.S.) 407,410
(1860)]

220. PROOF OF CLAIM, false imprisonment does not include an assault and battery; and, does not always, at least,
include a technical assault. [See: Black v. Clark's Greensboro, Inc., 263 N.C. 226, 139 S.E.2d 199,201 (1964); State
v. Robinson, 145 Me. 77, 72 A.2d 260, 262 (1950)]

221. PROOF OF CLAIM, the law does not specify or divide damages arising from torts for injury into two (2) types
or classes; and, those two (2) types or classes are not "actual damages" and "punitive damages."

222. PROOF OF CLA1M, "actual damages" are not compensation for the injury as would follow the nature and
character of the act which would not include; inter alia, pain and suffering, physical discomfort, sense of shame,
wrong, and outrage; and, such damages are not also termed "compensatory damages" as they compensate the injured,
a Private CTtizen, for the actual injuries sustained and no more.
223. PROOF OF CLA1M, "punitive damages" are not those that grow out of the wantonness or atrocity; or aggravated
by the act, of the act resulting in the injuries and sufferings that were intended, or occurred through malice, carelessness
or negligence amounling to a wrong so reek.less and wanlon as Lo be wilhoul excuse; and; such damages are not also
termed "exemplary damages." [See: Ross v. Leggett, 61 Mich. 445, 28 N.W. 695, 697 (1886)]

224. PROOF OF CLAIM, anyone who assists or participates in an un-lawful arrest and or un-lawful imprisonment;
e.g. Magistrate, Justice of the Peace, Judge, United States Attorney (or Assistant), Defense Attorney, United States
Attorney General, County Prison Superintendent, Secretary of Corrections, Director of Federal Bureau of Prisons,
Warden and/or Superintendent of the ,varehousing Correctional Institution, clerk, city, cohnty, State, federal/national
Government, and the like, is not equally liable for the damages arising from the injuries 1caused by said acts. (See:
Cook v. Hastings, 150 Mich. 289, 114 N.W. 71, 72 (1907)]
                                                                                              1
225. PROOF OF CLAIM, "actual" or "compensatory damages" in actions/claims for fals~ arrest/false imprisonment
have not been established at 25,000 dollars per twenty-three (23) minutes, 1,600,000 m;illion dollars per day; and,
punitive damages may not be set by the injured party; and specifically the Undersigned as.the injured party within the
above referenced alleged Criminal Case/Cause. [See: Trezevant v. City of Tampa, 741~ F.2d 336 (1984), wherein
damages were set as 25,000 dollars per twenty-three 23 minutes in a false imprisonment case.]
                                                                                              I
226. PROOF OF CLAIM, the above cited case; i.e., Trezevant v. City of Tampa, cannot be btilized by the Undersigned
in determining actual/compensatory damages should Respondent(s) agree the Undersigned has been falsely
imprisoned; and, Respondent(s) can provide any valid, lawful, and reasonable objection 'as to why it should not, or
cannot, be so utilized and applied in this matter.
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 43 of 69
                            Conditional Acceptance for the Value/Agreement/Contract no.
                     031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©

 227. PROOF OF CLAIM, the distinction between false imprisonment and malicious prosecution is not the right; in
 the former, which even a guilty, a Private Citizen, has to be protected against any un-lawful restraint of his
 personal liberty and in the latter, the right of an innocent, a Private Citizen, to be compensated in damages for an
 injury he may sustain when a groundless charge is brought against him, even though such charge may be presented
 and prosecuted in accordance with the strictest forms of law. [See: State v. Williams, 45 Ore. 314, 77 P. 965, 969
 (1904)]

 228. PROOF OF CLAIM, the aspects of malicious prosecution in a matter involving false imprisonment cannot be
 used in determining punitive damages in a false imprisonment action/claim.

 229. PROOF OF CLAIM, the want of authority is not an essential element in an action/claim for false imprisonment·
 and, malice and want of probable cause are not the essential elements in an action/claim for malicious prosecution'.
 [See: Roberts v. Thomas, 135 Ky. 63, 121 S.W. 961, 96 (1909)]                           ·

 230. PROOF OF CLAIM, the defense for/against an action/claim offalse imprisonment is not limited to showing that
 the arrest was pursuant to law; and, the one arresting had lawful authority to so act, thus, valid defense or proper
 justification for/against an action/claim of false imprisonment is not one asserting the legality of the arrest. [See:
 Marks v. Baltimore & 0. R. Co., 131 N.Y.S.2d 325,327,284 App.Div. 251 (1954), wherein Justice Hand States: "The
 law watches personal liberty with vigilance and jealousy; and whoever imprisons another, in this country, must do it
 for a lawful cause and in a legal manner."]

 231.   PROOF       OF    CLAIM,      the   arrest   of  the Undersigned in the above reference alleged
 CIVIVCOMMERCIAVCriminal Case/Cause was for a lawful cause; i.e., '.for a crime/public offense
 created and established by validly enacted statute/law originating from the sole legislative power/authority as created
 by express constitutional provisions clearly identified as such upon its face and properly, validly, and lawfully
 promulgated/published; and, was in a legal manner; i.e., pursuant to "due process of the law" as ordained by "the law
 of the land" through express constitutional provisions; and, executed by those with lawful authority; i.e., lawfully
 holding/occupying their "office" and thereby in lawful possession and use of the "poweri' resident therein.
                                                                                             '
232. PROOF OF CLAIM, due to the high regards placed upon liberty by the law, not ALL imprisonments are deemed
un-lawful until the contrary is shown; and a defense based upon the one who was arrested must prove the
arrest/imprisonment was un-lawful in order to prevail in any process for relief and remedy can be used. [See: Earl of
Halsbury, The Laws of England, vol. 38, 3rd ed., pt. 4, § 1266, p. 765, London (1962), Which States: "The Plaintiff
need not prove that the imprisonment was unlawful or malicious, but establishes a prima:facie case ifhe proves that
he was imprisoned by the defendant; the onus then lies on the defendant of proving a justification."]
                                                                                             I

233. PROOF OF CLAIM, the only thing, a Private Citizen, who has been arrested and imprisoned needs to claim
and to prove is not one of two (2) things; which are: 1) The defendant made an arrest or imprisonment; or, 2) the
defendant affirmatively instigated, encouraged, incited, or caused the arrest or imprisonment. [See: Burlington Transp.
Co. v. Josephson, 153 F.2d 372,376 (1946)]

234. PROOF OF CLAIM, the Undersigned has not up to this point within this Conditional Acceptance for Value and
counter offer/claim for Proof of Claim, Item No. 511328-DK established his arrest and imprisonment at the hands,
and by the acts, of ALL parties participating within the above referenced alleged Criminal Case/Cause; and, the un-
lawful/false nature of said arrest and imprisonment within said Criminal Case/Cause.

235. PROOF OF CLAIM, should the Respondent(s) agree; expressly or through tacit acquiescence, with the facts
contained within this Conditional Acceptance for Value and counter offer/claim for Proof of Claim, Item No. 511328-
DK they are not bound by their duty to correct this matter and provide relief and remedy to the Undersigned in this
matter without delay; i.e., releasing the Undersigned, Undersigned's corpus and person, along with ALL property of
the Undersigned's from the bonds offalse imprisonment and restore the Undersigned to a State ofliberty (freedom of
locomotion), and completely expunging this matter from ALL Criminal Records, data bases, files, and the like no
matter how stored.

236. PROOF OF CLAIM, the failure ofRespondent(s) in exercising their duty in this matter as set-forth above, does
not thereby; and therein, act to make Respondent(s) liable for the false arrest and false imprisonment of the
Undersigned resulting from the above referenced alleged Criminal Case/Cause, jointly and severally.
                                                                                            I
237. PROOF OF CLAIM, it has not been held and well established in law that in false imprisonment processes for
relief and remedy the defendant, in order to escape liability, must prove that he did not i~prison the man or woman,
or he must justify the imprisonment; or, Stated another way, the burden is upon the defen~ant to show that the arrest
was by authority oflaw. [See: Southern Ry. Co. in Kentucky v. Shirley, 121 Ky. 863, 90 S.W. 597, 599 (1906), citing:
12 Am.&Eng.Ency.Law, 2d ed., p. 733; McAleerv. Good, 216Pa. 473, 65 A. 934,935 (1997); Mackiev. Ambassador
Hotel & Inv. Co., 123 Cal .App. 215, 11 P.2d 3, 6 (1932); Jackson v. Knowlton, 173 Ma~s. 94, 53 N.E. 134 (1899),
which States: "It was long ago said by Lord Mansfield: 'A gaoler, ifhe has a prisoner in ctjstody, is prima facie guilty
ofan imprisonment; and therefore must justify.' Badkin v. Powel, Cowp. 476,478. So, ih Halroyd v. Doncaster, 11
Moore 440, it was said by Chief Justice Best: 'Where, a Private Citizen, deprives anoilier of his liberty, the injured
party is entitled to maintain an action for false imprisonment, and it is for the defendant t9 justify his proceedings by
showing that he had legal authority for doing that which he had done."'; Snyder v. Thomp,son, 134 Ia. 725, 112 N.W.
239,241 (1907), which States: "In 2 Bishop on Criminal Procedure,§ 368, it is said, 'In_ matters of evidence, if the
imprisonment is proved, its unlawfulness will be prima facie presumed; but authority may be shown by the defendant
in justification."']                                                                         !
                                                                                            l
                                                                                            I
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 44 of 69
                            Conditional Acceptance for the Value/Agreement/Contract no.
                     031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8®

 238. PROOF OF CLAIM, in cases offalse imprisonment, the only essential elements of the action/claim for relief and
 remedy are not detention and its un-lawfulness, and that malice and the want of probable cause does need to be shown
 or are necessary to a proper cause of action for false imprisonment. [See: Sinclair Refining Co., v. Meek, 62 Ga.App.
 850, 10 S.E.2d 76, 79 (1940) (authorities cited therein); Stallings v. Foster, 119 Cal .App.2d 614, 259P.2d 1006, 1009
 (1953); Thompson v. Farmer's Exchange Bank, 333 Mo. 437, 62 S.W.2d 803, 811 (Mo. 1933). which States: "A
 lawful imprisonment does not become unlawful because of malicious motives nor does an unlawful detention become
 lawful because actuated by a laudable purpose or founded in good faith."; McNeffv. Heider, 337 P.2d 819, 821 (Ore.
 1958), which States: "In an action for false imprisonment, neither actual malice nor want of probable cause is an
 essential element necessary to a recovery of general damages."]

 239. PROOF OF CLAIM, un-lawful detention or imprisonment does become lawful because it was out of ignorance
 of the law. [See: Maxims of Law, ed. C.A. Weismann, 57f; 1 Coke 177; 4 Bouvier's Institutes, n. 3828; 35 C.J.S.,
 False Imprisonment, § 7, p. 630; Stembridge v. Wright, 32 Ga.App. 587, 124 S.E. 115 (1924), which States: "It is no
 defense that a person perpetrating an illegal arrest or imprisonment is ignorant of the legality of his acts."; Kroeger v.
 Passmore, 36 Mont. 504, 93 P. 805, 807 91908), which States: "False imprisonment is treated as a tort, and also as a
 crime ... If the conduct is unlawful, neither good faith, nor provocation, nor ignorance of the law is a defense to the
 person committing the wrong."; Thiede v. Town of Scandia Valley, 217 Minn. 218, 231, 14 N.W.2d 400 (1944),
 which States: "As is the case of illegal arrests, the officer is bound to know these fundamental rights and privileges,
 and must keep within the law at his peril."]

 240. PROOF OF CLAIM, whereas a magistrate, Justice of the Peace, Judge, Attorney (Prosecuting/Defense), and
 arresting officers are ALL schooled, trained, and "licensed" to practice law, some more than others; and specifically
 as this matter relates to and bears upon said parties acting v.ithin the above referenced alleged Criminal Case/Cause,
 and therefore have superior knowledge of the law, said parties; and the Respondent(s), are capable or justified in
 claiming ignorance of the lawfulness and legality of the arrest of the Undersigned and subsequent imprisonment
 resulting therefrom within said Criminal Case/Cause; and, such an assertion would not thereby; and therein, operate
 to constitute said parties; and the Respondent(s), as unqualified and or unfit to practice law, and at the very least, in
 need of additional schooling/training.

 241. PROOF OF CLAIM, in an action for false imprisonment, a record of conviction for the same offense for which
 the arrest was made is admissible. [See: Dunnell Minnesota Digest, 3rd ed., vol. 84, False Imprisonment, §1.06(c),
 citing: Wahl v. Walton, 30 Minn. 506, 16 N.W. 397 (1883)]
                                                                                             I
 242. PROOF OF CLAIM, in an action/process for relief and remedy from false imprisonment such is not to be based
 solely upon the legality of the arrest; and, is to be based upon the filing of some complaint, or the proof of an alleged
 crime, or the results of some trial. [See: Coverstone v. Davis, 38 Cal.2d 315, 239 P.2d 876, 878 (1952), which States:
 "The finding of guilt in the subsequent criminal proceeding cannot legalize an arrest unlawful when made."; Wilson
 v. Loustalot, 85 Cal.App.2d 316, 193 P.2d 127, 132 (1948); Stewart v. State, 244 S.W.2d 688, 690 (Tex.Civ.App.
 195 I)]

 243. PROOF OF CLAIM, the argument of"official immunity" is a valid defense for public/Government agents when
 proceeded against for their own torts in an action/process for relief and remedy from a false imprisonment claim. [
 Hopkins v. Clemson College, 221 U.S. 636, 642-643 (1910), which States: "But immunity from suit is a high attribute
 of sovereignty a prerogative of the State itself - which cannot be availed ofby public agents when sued for their own
 torts."; Johnson v. Lankford, 245 U.S. 541,546 (1917)]

244. PROOF OF CLAIM, under the "doctrine of immunity" there have not been distinctions made between acts that
are "discretionary duties" which one in the perfonnance thereof is immune within, and, acts which are" ministerial
duties" which one in the performance thereof is liable for.

245. PROOF OF CLAIM, that a "law enforcement officer's" official duty is not described as "ministerial," when it is
absolute, certain, and imperative, involving merely execution of a specific duty arising from fixed and designated
facts; and, the same cannot be said of the official duty of a Magistrate, Justice of the Peace, Judge, United States
Attorney (or Assistant), and an Attorney General. [See: Ricov. State, 472 N.W.2d 100, 107 (Minn. 1991)]

246. PROOF OF CLAIM, the act of arresting, a Private Citizen, by a law enforcement officer, however
termed/styled, is not a ministerial act; and, is a discretionary act.    1
                                                                                            f
                                                                                            !
247. PROOF OF CLAIM, the "due process of the law" argument in false imprisonmen~ matters will not nullify the
statutes, rules, regulations, ordinances, and the like as may be contained within the United States Code and elsewhere
that are contrary to the common-law rule on arrest; and, a legislative act can abrogate what is "the law of the land."
[See: Muscoe v. Commonwealth, 86 Va. 443, 10 S.E. 534, 536 (1890), which States: "Afrest without warrant, where
a warrant is required, is not due process of law; and arbitrary or despotic power no, a Private Citizen, possesses
under our system of Government."]                                                           I
 248. PROOF OF CLAIM, a Private Citizen, confined by virtue of a void warrant and ,thereupon imprisoned is not
 falsely imprisoned; and, the complainant, the prosecuting attorney, Magistrate, Justice of the Peace, and or Judge, who
                                                                                              1
 ordered said, a Private Citizen, to be committed, along with the arresting officer who executed said void warrant,
 the jailer/warden/superintendent, and the like are not all liable for false imprisonment. [See: The State of Connecticut
 against Leach, 7 Conn. Rep. 452 (1829), which States: "A void process is no process. Th~ complainant, the justice of
 the peace who ordered him to be committed, the sheriff who executed the pretended warrant, and the jailer who held
 him under it, are all liable for false imprisonment. This is the undoubted doctrine of the c6mmon law from the time of
,the Marshalsea case, IO Co. 68 to this day."]
                   Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 45 of 69
                                Conditional Acceptance for the Value/Agreement/Contract no.
                         031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8@

       249. PROOF OF CLAIM, the Constitution for the United States as the express document/instrument for the
       Government of the Original Jurisdiction does not reference genuine law.

   250. PROOF OF CLAIM, there is not a difference between what is lawful and what is "legal"; as such term/word is
   employed/used by the present day civil authorities and their courts.                 ·

   251. PROOF OF CLAIM, lawful does not mean in accordance with "the law of the land"; according to the law;
   permitted, sanctioned, or justified by law; and, is not dealing with the spirit; i.e., the substance, content, object of law;
   and, does not properly imply a thing conformable to or enjoined by law.

   252. PROOF OF CLAIM, "legal" does not pertain to the understanding, the exposition, the administration, the science,
   and the practice oflaw; as, the legal profession, legal advice, legal blanks, newspaper, and the like.

   253. PROOF OF CLAIM, "legal' does not mean implied or imputed in law; and, is not opposed to actual; i.e., express,
   what is real, substantial, existing presently in act, valid objective existence as opposed to that which is merely
   theoretical or possible.                                                               I
                                                                               -                I
  254. PROOF OF CLAIM, "legal" does not look more to the "letter" of the law; i.e., form, appearance, and shadow of
  the!~.                                                                                i
                                                                                                I
  255. PROOF OF CLAIM, "legal" is not more appropriate for conformity with positive tides oflaw; and, lawful is not
  more appropriate for accord with ethical principles.                                          I
  256. PROOF OF CLAIM, "legal" does not import rather the forms (appearances) of law are observed, that the
  proceeding is correct in method, and rules prescribed (dictated) have been obeyed.            I
  257. PROOF OF CLAIM, lawful does not import that the right is actful in substance, and !that moral quality is secured.

  258. PROOF OF CLAIM, "legal" is not the antithesis of equitable; and, is not the equivalent of "constructive'\ Le.,
  that which has not the character assigned to it in its own essential nature, but acquires such character in consequence
  of the way in which it is regarded by a rule or policy of law; hence, inferred, implied, made out by "legal"
  interpretation.

 259. PROOF OF CLAIM, a writ or warrant of arrest issuing from any court; and specifically the alleged court of
 record within the above referenced alleged Criminal Case/Cause, under "color-of-law" is not a "legal" process
 however defective.                                                                j
                                                                                                I

 260. PROOF OF CLAIM, "legal" matters do not administrate, conform to, and follow niles; and, are not equitable in
 nature; and, are not implied; i.e., presumed, rather than actual; i.e., express.               !
 261. PROOF OF CLAIM, a "legal" process cannot be defective in law; and, the "legal" process within the above
 referenced alleged CJVJUCOMMERCJAUCriminal Case/Cause is not defective in law.

 262. PROOF OF CLAIM, to be "legal," a matter does follow the law; and, is required to follow the law; and, does not
 rather conform to and follow the rules or forms oflaw.

263. PROOF OF CLAIM, lawful matters are not ethically enjoined in "the law of the land" the law of the People and
are not actual in nature, they are implied.                                          i
                                                                                                I
264. PROOF OF CLAIM, the proper and truthful definition and meaning of the term/word "legal" is not "color-of--
law"; i.e. the appearance or semblance oflaw; without the substance, or right. [See: State v. Brechler, 185 Wis. 599,
202 N.W. 144, 148]                                                                      :
                                                                                                I
265. PROOF OF CLAIM, "colorable" does nol mean Lhal which is in appearance only, and nol in reality, what it
purports to be; counterfeit,feigned, having the appearance only of truth. [See: Ellis v. Jones, 73 Colo. 516,216 P.


:::: :::OF OF CLAIM, "statutory jurisdiction" is not a "colorable" jurisdiction,               L        to enfon:e colorable


                                                                                               l
contracts; and, is not legislative and administrative rather than judicial in nature; and, dobs not operate/function/exist
to enforce commercial agreements based upon "implied consent" rather tha.11 contracts urlder the common law or "the
law of the land."

267. PROOF OF CLAIM, "public policy" does not equal Government policy; which doe not equal corporate policy;
which, does not equal commerce; which, does not equal Federal Reserve re-insurance pblicy; which, does not equal
public credit/debt; which, does not equal commercial transactions of private enterprise;lwhich, does not equal non-
substance re-insurance script (Federal Reserve Notes [a note being evidence of debt]); which, does not function as
"money" (currency) in a "colorable" admiralty/maritime jurisdiction.                    1
                                                                                        f

268. PROOF OF CLAIM, a copyright symbol employed/used in the publication of written or recorded matter does
not act/operate to give NOTICE that said printed/recorded matter is the private intellectual property- out of the public
domain - of the copyright owner.                                                                I
                                                                                           I
269. PROOF OF CLAIM, a copyright symbol employed/used in publication of "statufellaw" books ("Codes") as
specifically employed/used in the printed publication of the United States Code and/or specifically THE ACT OF

···:
       -,. ;-"
            .<::
                                                                                                I
                                                                                                '
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 46 of 69
                           Conditional Acceptance for the Value/Agreement/Contract no.
                    031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8ci
                                                                                                    I
 MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R.,
 TIIE FEDERAL REGISTRY, thereof does not act/operate to give NOTICE to all that the contents therein is the
 private intellectual property of the copyright owner, and out of the public domain.

 270. PROOF OF CLAIM, a "statute/law" book ("Code") placed under copyright such as the l)nited States Code and/or
 specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18,
 28, 31 and 42 USC; C.F.R., TIIE FEDERAL REGISTRY, thereof is not by virtue and operation of said copyright
 factually, substantially, and truthfully "private law" in support of a "private right" belonging to the copyright owner.

271. PROOF OF CLAIM, the Maxim of Law: Ignorance of the law is no excuse does apply to "private law" in support
of a "private right"; and, that any man or woman; and specifically the Undersigned as this relates to and bears upon
the above referenced alleged Criminal Case/Cause, does have any duty, obligation, or compelling need to know the
"private law" in support of a "private right" of any, a Private Citizen, or person. [See: Freichnecht v. Meyer, 39
N.J.Eq. 551, 560)                                                                         '

272. PROOF OF CLAIM, that genuine, actual, true law of the People can be copyrighted.

273. PROOF OF CLAIM, any true public document of a de jure _and de facto State or Nation has been, and can be
under copyright; and, such are not in the public domain.                                        I
                                                                                                j
274. PROOF OF CLAIM, whereas ALL "statute/law" books ("Codes") of the federal and State Governments; and
specifically the United States, are copyrighted, a Private Citizen, practicing law wciuld not require a "letters
patent" to practice said law within the present day courts; and said right to practice law' is not a "property right"
existing by virtue of"letters patent"; and, said patent is not the so-called "license" an attorney holds out as possessing
to would be clients; and, without said patent, said man or woman, would not be doing that which would otherwise be
illegal, a trespass, or a tort. [See: Black's Law Dictionary, Rev. 4th Ed., (1968), p. 1067 at LICENSE (cases cited);
168 A. 229; 114 N.J.Eq. 68]                                                                     !
                                                                                                '
275. PROOF OF CLAIM, whereas West Publishing Company holds out its firm as the copyright owner, the fact that
said company is owned by The Thompson Group, LLC, LTD a publishing interest of The Crown, does not thereby;
and therein, constitute and establish said "statute/law" books ("Codes") known as The United States Code foreign
owned "private law" in support of a "private right" of the actual copyright owner; i.e. The Crown. NOTE: The
Thompson Group owns; inter alia, West Publishing Company; Barclays West Group; Bancroft Whitney; Clark
Bordman, Callaghan; Legal Solictias; Rutter Group; Warren, Gorham & Lamont; Lawyers Co-op; Reed Elsevier
owns; inter alia, Lexis; Deering Codes, rendering all such published "law" private, non-public domain, property of
~~-                                                                                      '
                                                                                              '
276. PROOF OF CLAIM, a "court of record" is not a judicial tribunal having attributeJ and exercising functions
independently of the "person" of the Magistrate designated generally to hold it; and, does not proceed according to
the course of common law; and, its acts and proceedings are not "enrolled"; i.e., to register; to make a record; to enter
on the rolls of a court; to transcribe, for a "perpetual" memorial. [See: Ream v. Commonwealth, 3 Serg. & R (Pa.)
209; Anderson v. Commonwealth, 275 Ky. 232, 121 S.W.2d 46, 47; Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227,
229; Ex parte Gladhill, 8 Mete., Mass. 171, per shaw, C.J.]

277. PROOF OF CLAIM, a "court of record" is not the ONLY court that possesses the power to fine or imprison;
and, "courts not of record" do possess the power to fine or imprison. [See: 3 Bl. Comm. 24; 3 Steph. Comm. 383;
The Thomas Fletcher, C.C.Ga. 24 F. 481; Ex parte Thistleton, 52 Cal. 225; Erwin v. U.S., D.C.Ga. 37 F. 488, 2 L.R.A.
229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E. 229, 231]                              r

278. PROOF OF CLAIM, a "de facto court" is not a court established, organized, and exercising its judicial functions
under authority of a "statute" apparently valid, but which may in fact be unconstitutional and afterward so adjudged;
and, is not a court, which is established and acting under the authority of a "de facto Government." [See: 1 Bl. Judgm.
§173; In re Manning, 139 U.S. 504, 11 S.Ct. 624, 35 L.Ed. 264; Gildemeister v. Lindsey, 212 Mich. 299, 189 NW.
633,635]                                                                                     '

279. PROOF OF CLAIM, if a court is not a "court of record" it does have any power to fi* and establish a "penalty";
i.e. a punishment established by law or authority for a criminal/public offense; and, does thereby; and therein, create
any "penological interest" for others to claim; e.g., State and Federal Correctional Institutions.

280. PROOF OF CLAIM, "prison," and "penitentia,y" are not used synonymously.
Conn. 298,147 A. 825,826]
                                                                                          [+,
                                                                                            /
                                                                                                    State v. Ddmonto, 110


281. PROOF OF CLAIM, a "prison" or 'penitentiary" is not a place of confinement of men for the purpose of

                                                                                            I
"punishment." [See: Millar v. State, 2 Kan. 175; Bowers v. Bowers, 114 Ohio St. 568, 151 N.E. 750, 751; State v.
Rardon, 221 Ind. 154, 46 N.E.2d 605, 609)

282. PROOF OF CLAIM, the word/term "correctional"; as used in "State/Federal Correc~onal Institution," does not
mean discipline for the purpose of curing faults or bringing one into proper subjection. j
                                                                                            '
283. PROOF OF CLAIM, the word/term "institution" does not denote a "public" establishment/corporation, which is
created and exists by "statute" or "public authority" such as an asylum, charity, college, university, schoolhouse, and
the like.
                                                                                               l
                                                                                               I

         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19II Page 47 of 69
                                                                                     I
                            Conditional Acceptance for the Value/Agreement/Contract no.
                    031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8«:>

 284.   PROOF      OF    CLAIM,     the   alleged   "court   of record"     within   the   lbove    referenced   alleged
 CIVIVCOMMERCIAVCriminal Case/Cause was and is in fact established and functioning as a valid and
 lawful "court ofrecord" which proceeds according to the course of common law; and, whose acts and proceedings are
 "enrolled"; and, a court which does have power to fine. and imprison and thereby; and therein, creating a "penological
 interest" of which may be claimed by The Department of Justice of the United States of America .

 285. PROOF OF CLAIM, there does exist; this present day, any "courts ofrecords" within the UNITED STATES.

 286. PROOF OF CLAIM, a courts power to "punish" by fine or imprisonment does not ensue from a valid and lawfully
 enacted "statute(s)/law(s)" creating a real criminal/public offence; and, such "penal statutes/laws" do exist within the
 United States and the absence of such "penal statutes/laws" is not one of the reasons which "courts of record" do not
 exist within the United States as said courts; and specifically the alleged "court ofrecord" within the above referenced
 alleged Criminal Case/Cause, is not proceeding according to the course of common-law, but merely upon the
 forms/shadow of that which formerly existed in spirit, substance, content, and actuality; i.e., expressly.

 287. PROOF OF CLAIM, "prisons," and "penitentiaries" do exist within the UNITED STATES wherein such are
 established for the purpose of "punishment" ensuing from valid and lawful "penal statutes/laws"; and, which may
 claim a "penological interest" in and from such statutes/laws.

288. PROOF OF CLAIM, a "penological interest" does exist for and within "State/Federal Correctional Institutions";
and specifically ALL those, which compose the Department of Justice/Federal Bureau of Prisons of the United States
and such are not functioning/operating as disciplinarian asylums for the purpose of "treating/treatment" of presumed
mental/emotional dysfunctions and re-indoctrination/programming to cure faults in the nature of social breaches in
thought, action, behavior, and the like.

289. PROOF OF CLAIM, the inability of courts today; and specifically the alleged "court of record" within the above
referenced alleged Criminal Case/Cause, to punish is not why the mental health laws were merged with the "Criminal
Process" so as to allow the courts the ability to "treat"; and thereby confine those convicted/adjudged; i.e., in need
thereof.                                                                                 :

290.    PROOF     OF    CLAIM,      the   alleged   "court    of record" within the above referenced alleged
CIVIVCOMMERCIAVCriminal Case/Cause was not and is not established, organized, and exercising its
judicial functions under authority of a statute; and, said statute is not unconstitutional; and, is not established and
acting under authority; e.g., authority derived from a foreign "un/non-constitutional source of authority" of law, of a
de facto Government; i.e., a Government not lawfully created, operating, functioning, and exercising its authority in
accordance with and pursuant to the instrument/document of its creation which established and ordained the
Government for the United States, i.e., the Original Jurisdiction as opposed to the UNITED STATES; and, was not
and is not exercising its judicial functions and authority as a "de facto court" of said de facto Government/authority.

291. PROOF OF CLAIM, the United States/UNITED STATES, is not a federal corporation; and, is not a "foreign
corporation" with respect to the State. {See: Title 28 U.S.C., § 3002(15), in para materia Title 11 U.S.C., §109(a);
534 F.Supp. 724; 1 Marsh Dec. 177, 181; Bouvier's Law Dictionary, 5th Ed.; Black's Law Dictionary, 6th Ed.; 19
C.J.S., § 884, In re Merriam's EState, 36 N.Y. 505, 141 N.Y. 479, affirmed in U.S. v. Perkins, 163 U.S. 625]

292. PROOF OF CLAIM, the UNITED STATES is not a municipal for-profit corporation originally incorporated
February 21, 1871, under the name "District of Columbia," and Reorganized June 8, 1878, d.b.a. "UNITED STATES
GOVERNMENT." [See: 16 Stat. 419, ch. 62, 41st Congress, 3rd Session, "An Act to Provide a Government for the
District of Columbia"; 20 Stat. 102, ch. 180, 45th Congress, 2nd Session, "An Act Providing a Permanent Form of
Government for the District of Columbia."]                                           :

293. PROOF OF CLAIM, the UNITED STATES is not a corporate entity operating/functioning in commerce as a
bankrupt in Chapter 11 Reorganization wherein; and whereby, the Federal Government represented therein has been
dissolved along with said corporations Sovereign Authority; and, the official capacities of all offices, officers, and
departments, and said federal Government does not exist today in name only. [See: H<?use Joint Resolution 192 of
June 5, 1933, Pub. R. 73-10; Executive Orders 6072, 6102, 6111, and 6246; Senate Report 93-549; Cong. Rec., March
17, 1993, vol. 33, speaker: James A. Trafficant, Jr., which States in part: "Mr. Speaker. We are now here in Chapter
11. Members of Congress are official trustees presiding over the greatest reorganizatirin in world history, the U.S.
Government.... It is an established fact that the United States Federal Governmentlhas been dissolved by the
Emergency Banking Act, March 9, 1933, 48 Stat. 1, Public Law 89-719, declared by. President Roosevelt, being
bankrupt and insolvent. H.J.R. 192, 73rd Congress in session June 5, 1933 - Joint R~lution to Suspend the Gold
Standard and Abrogate the Gold Clause - dissolved the Sovereign Authority of all Up.ited States and the official
capacities of all United States Government Offices, Officers, and Departments and is further evidence that the United
States Federal Government exists today in name only ... "]                                 I
294. PROOF OF CLAIM, this new "municipal corporation" d.b.a. UNITED STATES GOVERNMENT did not adopt
the original organic Constitution for the United States of America as its corporate rrtunicipal charter. [See: 41st
Congress' Act(s), Session 3, ch. 62, p. 419, Sec. 34, February 21, 1871]                 I
                                                                                         I
295. PROOF OF CLAIM, the location of the United States/UNITED STATES is not in the District of Columbia.
[See: UCC 9-307(h); which States: "Location of United States is located in the District of Columbia."; cf. Title 28 D.
C. Code § 28.9-307(h)].                                                                    I
296. PROOF OF CLAIM, this Government for the "District of Columbia" was not abolished by Act of June 20, 1874;
ilQd, a temporary Government by "commissioners" was not thereby created and existed uµtil the Act of June 11, 1878,
  .                                                                                        I
          Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 48 of 69
                           Conditional Acceptance for the Value/Agreement/Contract no. ,
                    031849-TOALPBABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8®

 wherein provision was made for the continuance of the "District of Columbia" as a "municipal corporation" controlled
 by the federal Government through these "commissioners"; and, said corporation is not subject to the ordinary rules
 that govern the law of procedure between private persons. [See: U.S. Rev. Stat. 1 Supp. 22; 7 D.C. 178; 132 U.S. 1,
 which States: "The sovereign power is lodged in the Government of the United States, and not the corporation of the
 district."]

 297. PROOF OF CLAIM, the term "United States" as used and employed within the Constitution for the United States
 of American, at Article ill Section 3, is not used in the plural; i.e., them, their; and, does not mean none other than
 the People of the "several States" and the National Government situated within the ten (10) mile square of the District
 of Columbia, its enclaves, forts, magazines, docks, and arsenals scattered abroad, under; and only under, said
 Constitution establishing and ordaining the Original Jurisdiction and the Government for same.

298. PROOF OF CLAIM, the term/word "State" does not mean a State of the United States, the District of Columbia,
Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the
United States [See: UCC 9-102(a)(76); cf. Title 28 D.C. Code§ 28.9-102(a)(76)]; and, a "State of the United States"
is inclusive of the fifty freely associated compact States; i.e., the "several States," but a "State of the United States" is
not a corporate or corporately "colored" sub-franchise territorial State unit of the parent ·corporation; i.e., UNITED
STATES.                                                                                         I
299. PROOF OF CLAIM, the term "in this State," "this State," and "State" as employed/u~ed within federal and State
statutes/laws/ordinances/regulations/codes, and the like; and specifically as this relates to and bears upon the United
States Code and ALL Titles thereof, and the two-capital-letter federal postal designation; e.g., AL, GA, KY AND NY
and the five-digit ZIP; i.e., Zoning Improvement Plan, code are references to, and are inclusive of the freely associated
compact union States; i.e. the "several States," and are not rather terms, designations, and codes defining and
referencing federal zones/territorial State units; and, are not defined for tax jurisdiction purposes as the "District of
Columbia"; i.e., UNITED STATES, and accordingly "Georgia" is included in such terms, designations, and codes.
[See: California Revenue & Taxation Code, §§ 6017, 11205, 17018, and 23034]                  I
                                                                                                   f
300. PROOF OF CLAIM, the "District of Columbia," and the territorial district of the UNITED STATES are "States"
within the meaning of the Constitution for the United States of America and the "Judiciary Act" so as to enable a
citizen thereof to sue a citizen of one of the States in federal courts, and are not "States" as·that word is used in treaties
with foreign powers, with respect to the ownership, disposition, and inheritance of property. [See: 2 Cra. 445; 1
Wheat. 91; Charlt.R.M. 374; 1 Kent, Com. 349, which States: "However extraordinary it might seem to be, that the
courts of the United States, which were open to aliens, and to the citizens of every State, should be closed upon the
inhabitants of those districts [territories and the District of Columbia], on the construction that they were not citizens
of a State, yet as the court observed, this was a subject for legislative and not judicial consideration."; 182 U.S. 270;
Bouvier's Law Dictionary, Baldwin's Student Edition, Banks - Baldwin Publishing Co. (1804), Cleveland, 1948),
Complete Rev. Ed., p. 310]

301. PROOF OF CLAIM, if a nation comes down from its position of sovereignty and enters the domain of commerce,
it does not submit itself to the same laws that govern individuals therein; and, does no~ assume the position of an
ordinary citizen therein; and, can recede from the fulfillment of its obligations therein. [See: 74 F.R. 145, following
91 U.S. 398; Swanson v. Fuline Corp., 248 F.Supp. 364, 369 (U.S.D.C. Ore. 1965); Hart v. U.S., 95 U.S. 316, 24
L.Ed. 479; U.S. v. Fulton Distillery, Inc. 571 F.2d 923, 927 (C.A.5 1978)]

302. PROOF OF CLAIM, the united States did not stipulate to becoming "territorial State units of the UNITED
STATES for receipt of benefits through the Social Security Act of 1935.           '
                                                                                               I


303. PROOF OF CLAIM, the several union States did not accommodate the federal banlµuptcy through pledge of its
faith and credit to the aid thereof at the Conference of Governors, March 6, 1933. [See: Declaration of
Interdependence, January 22, 1937, Book of the States, vol. II, p. 144]
                                                                                              '
304. PROOF OF CLAIM, the walk-out of the seven (7) southern nation States from Congress March 27, 1861, without
setting a day to reconvene or a vote of adjournment; thereby leaving Congress without a :quorum, did not dissolve the
de jure and de facto Congress of the United States of America, to which President Lincoln responded with force,
reconvening Congress within a private military jurisdiction under martial Jaw in his capa9ity as Commander-In-Chief;
and, said Congress does not and is not operating/functioning in same capacity and under same authority to this present
day.                                                                                     /

305. PROOF OF CLAIM, the Post Civil War "Revisions" of the Constitutions of the fre~ly .associated compact union
States; i.e., the "several States," such as said revision of"this State's" Constitution in 1874 and thereafter in 1968, did
not alter said instruments specifically in one important area; i.e., abolishing the entir~ class of free "electors" and
replacing them with the "elective franchise" (registered voters) in compliance with the '/Public Trust"; i.e., the cestui
que trust; i.e., a constructive trust; i.e., a trust which is a mixture oflaw and (not or) fr11-ud as established within and
under the purview of the XIV1" Amendment to the federal corporate parents' Charter/Cpnstitution formerly adopted;
or so alleged, February 27, 1871, thereby; and therein, extending said Public Trust to operate within the several States;
and, said revisions of said constitutions did not thereby; and therein dissolve the Genetal Assembly(s): as originally
established and ordained, of all the States; and, such did not place these General Assemblies upon the same footing
and within the same jurisdiction as that of the Congress wherein; and whereby, t~eir constitutional identity as
constitutionally created entities by law was not lost; and, did not cause same to lose all lawful Right, authority, and
power to legislate upon any and all subjects for the People of the "several States"; whic~, did not cause the post civil
war "revisions" of all the statutes/laws into "Codes" which did not act to remove the law and leave merely the
form/shadow of same; i.e., the legal aspects standing.
              Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 49 of 69
                               Conditional Acceptance for the Value/Agreement/Contract no'.
                        031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8e

     306. PROOF OF CLAIM, the "revisions" of the State Constitutions as originally established and ordained, upon
     cessation of open hostilities of the Civil War in which were destroyed the entire class of "sovereign electors" and
     replaced by "registered voters" (the elective franchise), such did not destroy "sole proprietorships ( or principal creditor
     ships of, by, and for the People); and, did not replace them with (artificial) corporate franchises under purview of the
     XIVth Amendment to the federal corporate municipal for-profit parent Government's Charter/Constitution.

     307. PROOF OF CLAIM, under the "Instrumentality Rule" the UNITED STATES is not and will not be responsible
     when the subservient corporation becomes exposed as a mere instrument and actually indistinct from the controlling
     corporation; i.e., the UNITED STATES; and, The Commonwealth of Texas/THE STATE OF TEXAS, also known
     by any and derivatives and variations in the spelling of said name, is not operating and functioning as a mere corporate
     instrument (sub-franchise compact territorial corporate State unit) of the UNITED ST ATES. [See: Taylor v. Standard
     Gas & Electric Co., 96 F.2d 693, 704 (C.C.A. Old.); National Bond Finance Co. v. General Motors Corp., 238 F.
     Supp. 248,255 (D.C.Mo.); Dyett v. Turner, Warden Utah State, 439 P.2d 266, 267 (Utah 1967), which States: "The
     United States Supreme Court, as at present constituted, has departed from the Constitution as it has been interpreted
     from its inception and has followed the urgings of social reformers in foisting upon this Nation laws which even
     Congress could not constitutionally pass. It has amended the Constitution in a manner unknown to the document itself.
     White it take three fourths of the States of the Union to change the Constitution legally, yet as few as five men who
     have never been elected to office can by judicial fiat accomplish a change just as radical as could three fourths of the
     States of this Nation. As a result of the recent holdings of that Court, the sovereignty of the States is practically
     abolished, and the erstwhile free and independent States are in effect and purpose merely closely supervised units in
     the federal system."]

    308. PROOF OF CLAIM, the doctrine of "equal standing" in law and the Maxim of Law: "Disparata non debent
    jungi" (Dissimilar things ought not to be joined), does not make it perfectly clear that only parties of equal standing
                                                                                              1
    can communicate in law.
                                                                                                      I
     309. PROOF OF CLAIM, a judgment is not "void for uncertainty" if it fails to identify the parties for and against
     whom it is rendered with such certainty that it may by readily enforced. [See: 46 Am.Jur.2d, Judgments, §100, which
     States: "A judgment should identify the parties for and against whom it is rendered, with such certainty that h may be
     readily enforced, and judgment which does not do so may be regarded as void for uncertainty ... "]

     310. PROOF OF CLAIM, the all-capital-letter "named" defendant in the above
                                                                           I
                                                                                   referenced alleged
     CIVIVCOMMERCIAVCriminal Case/Cause is not a corporate franchise.    [See: Black's Law Dictionary,
     Rev. 4th Ed., p. 408 at CORPORATE FRANCHISE]

    311. PROOF OF CLAIM, the all-capital-letter "named" defendant in the above referenced alleged
    CIVIVCOMMERCIAVCriminal Case/Cause is not an "idem sonans"; i.e. sohnding the same or alike, as
    with the name of the Undersigned. [See: ibid., p. 880 at IDEM SONANS) 1


    312. PROOF OF CLAIM, the all-capital-letter "named" defendant in the above referenced alleged
    CIVIVCOMMERCIAVCriminal Case/Cause does not represent and is not a ''legal name'.'; i.e., the name
    of the "legal person" recognized in law. [See: ibid., p. 1040 at LEGAL NAME]

 ; 313. PROOF OF CLAIM, a "legal name"; as this relates to and bears upon the "named" defendant within the above
   referenced alleged Criminal Case/Cause, is not a name constructed upon the "form" an~ "shadow" of "true name,"
I1 but without the substance, value, spirit, essence, and the like; and, "legal names" are not the ONLY names recognized,
; and capable of being recognized, in law today; and, do not denote, identify, and reference "artificial persons."
I                                                                                                 I
1

•   314. PROOF OF CLAIM, a "legal name"; and specifically as this relates to and bears upbn the "named" defendant in
1   the above referenced alleged Criminal Case/Cause, is not written in "legalese"; i.e.,1 a language foreign to and
    constructed outside the bounds of English grammar.

    315. PROOF OF CLAIM, the all-capital-letter "named" defendant in the ;above referenced alleged
    CIVIVCOMMERCJAVCriminal Case/Cause is not a "juristic person"; i.e. a "person"; i.e., an "artificial
    person"; i.e., a "legal person"; i.e. an entity, such as a corporation, created by law [Birth Registration Acts of the
    various corporate sub-franchise compact territorial State units] and given certain "legal rights
    [grants/benefit/privileges] and duties of a human, a Private Citizen, being; a beini real or imaginary, who for
    the purpose of legal reasoning is treated more or less as a human, a Private Citiz~n, being and also termed a
    "fictitious person," "juristic person," and "legal person." [See: Black's Law Dictionary, T11 Ed. at PERSON, sub-head
    ARTIFICIAL PERSON]                                                                            l
    316. PROOF OF CLAIM, the term "in propia persona"; i.e., "in one's own person," does not tacitly; if not expressly,
    declare and affirm that there is some other "person" by whom and through whom one can/may act; and, such other
    "person" is not a corporate "person" (persona).                                    j
    317. PROOF OF CLAIM, the all-capital-letter "named" defendant in the /above referenced alleged
    CIVIVCOMMERCIAVCriminal Case/Cause does not exist only by force of or in contemplation of law;
    i.e., solely within the imagination having no actual existence.

    318. PROOF OF CLAIM, the all-capital-letter "named" defendant in the above referenced alleged
     CIVIVCOMMERCIAVCriminal Case/Cause is not a "dummy"; i.e., a sham; make believe; pretended;
    ,imitation; straw, a Private Citizen, who serves in place of another, or who serves; until the "proper person" is
    n..,ed o, avaHable to take its pl=; e.g., as in dummy oorporare office,~ dummy         owni           of real estate; and, when its
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 50 of 69
                            Conditional Acceptance for the Value/Agreement/Contract no. ,
                     031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©
                                                                                                            I
  name is called in court; and specifically as this relates to and bears upon the "named" defendant within the above
  referenced alleged Criminal Case/Cause, and a living, breathing flesh-and-blood "real" man or woman; e.g., the
  Undersigned, answers believing said "name" to be his own "true name," said "proper person" is not thus found,
  available, and thereby; and therein, "joined"; without notion all-be-it through fraud. [See: Black's Law Dictionary,
  Rev. 4th Ed, (1968), p. 591 at DUMMY]

  319. PROOF OF CLAJM, the all-capital-letter "named" defendant in the above referenced alleged
  CIVIVCOMMERCIAL/Crimi,nal Case/Cause is not a "dummy corporation"; i.e. a corporation fonned for
  sham purposes and not for conducting legitimate business; e.g., to avoid "personal liability;" and as this relates to and
  bears upon the above r.eferenced alleged Criminal Case/Cause, to establish the obligation for payment of fines, fees,
  and specific performance as that of the Undersigned's as an "accommodation party," and "surety" for the Principal;
  i.e., the all-capital-letter "named" defendant in said Criminal Case/Cause. [See: Black's Law Dictionary, 6th Ed. at
  DUMMY CORPORATION; UCC 3-419, cf, Title 13, Pa.C.S., §3419; also see: SURETY, VOLUNTARY SURETY,
  CO-SURETIES, CO-SURETY, SURETY SHIP, BAIL, GUARANTOR, NOVATION, IN SOLIDIO (SOLIDIUM),
  INVOLUNTARY SURETY SHIP, SURETY SHIP BY OPERATION OF LAW, VOLUNTARY SURETY SHIP in
  any Law Dictionary of your choosing; UCC 1-201(40), cf. Title 28 D.C. Code§ 28.1-201(40)].
                                                                                                        '       .
                                                                                                        I
  320. PROOF OF CLAJM, the all-capital-letter "named" defendant in the above referenced alleged
  CIVIVCOMMERCIAVCrimi,nal Case/Cause is not an "ens legis"; i.e., a crea~re of the law; an artificial
  being, as contrasted with flesh-and-blood, real, sentient, a Private Citizen, such as tlie Undersigned, applied to
  corporations, and considered as deriving their existence entirely from the law. [See: Black's Law Dictionary Rev. 4th
  Ed,, (1968), p. 624 at ENS LEGIS]                                                          /
                                                                                                    I
  321. PROOF OF CLAJM, the all-capital-letter "named" defendant in the above referenced alleged
  CIVIVCOMMERCIAVCrimi,nal Case/Cause is not a "fictitious name"; i.e.) a counterfeit, feigned, or
  pretended name, differing in some particular essential from a man or woman's "true name," with the implication that
  it is meant to deceive or mislead, consisting of a Christian name and patronymic (name of the house/father/family;
  surname). (See: ibid., p. 751 at FICTITIOUS NAME]                                      :
                                                                                                    I
  322. PROOF OF CLAIM, a "fictitious name" is not the opposite of a "true name" of a man or woman; e.g., the
  Undersigned's "true name" as shown herein below; and, said "fictitious name" is not created by Public Policy of the
  corporate UNITED STATES at the time of a man or woman's birth and "brought wholly into separate existence" via
  the man or woman's birth record/document/instrument thereby; and therein "christening" said "corporate franchise"
  as a commercial "vessel" under UNITED STATES registry.

  323. PROOF OF CLAIM, the all-capital-letter "named" defendant in the above referenced alleged
  CIVIVCOMMERCIAVCrimi,nal Case/Cause is not an "individual" as such word/term is used/employed
  in State and Federal statutesnaws; and, is not defined as a "citizen of the United States"; and, said definition is not a
  reference to the XIVth Amendment of the corporate UNITED STATES Charter/Constitution; and, said reference does
  not denote said "named" individual as that of a "trust entity." [See: Title 5 U.S.C., § 552a(a)(2)]
                                                                                                t
  324. PROOF OF CLAJM, that where a federal definition of a term/word exists and is provided, such definition does
  not supersede any and all definitions given for the same term/word within the sub-franchise compact territorial State
  units.

  325. PROOF OF CLAJM, the all-capital-letter "named" defendant in the above referenced alleged
  CIVIVCOMMERCIAVCrimi,nal Case/Cause is not a "legal fiction"; i.e. something "assumed" to pretend,
 to accept without proof, an "assumption" created by the imagination which; without that irksome necessity for proof,
 allows for truth to be a lie, and a lie to be the truth, establishing essentially the "Doctrine of Pretending," based on
 pretense, lies, deceit, and dissembling; i.e., to conceal or disguise the true nature of so as to deceive, and to conceal
 one's true nature; i.e., to act hypocritically.                                             i
 326. PROOF OF CLAlM, "recognized ill law" as applied to these "legal names" of"legaf Jersons" and employed/used
 within the courts; and specifically the alleged "court of record" within the above referenced alleged Criminal
 Case/Cause, and legal system today does not mean "existing by force of or in contemplation oflaw."

 327. PROOF OF CLAJM, the all-capital-letter "named" defendant in the lbove referenced alleged
 CIVIVCOMMERCIAL/Crimi,nal Case/Cause does not reference and identif~ a "public vessel"; i.e., one
 owned and used by the a nation or Government for its public service; e.g., within its revenue service. [See: Black'
 Law Dictionary, Rev. 4th Ed., p. 1737 at PUBLIC VESSEL]                                 j
 328. PROOF OF CLAIM, "public" is not the vast multitude, which includes the ignorant, the unthinking, and the
 credulous; and, does not reference and identify ONLY "artificial persons" which posse~s no brain nor intelligence;
 and, the "public" of the UNITED STATES is not comprised solely of such "artif;icial persons"; and, Public
 Law/Policy; State/Federal, does not operate solely upon said "persons."              I
    329. PROOF OF CLAJM, a "vessel" in admiralty law is limited to ships or "vessels" e~gaged in commerc~; and, in
    admiralty the "names" of "vessels" are not designated in all-capital-letter format/style; and the all-capital-letter
    "named" defendant in the above referenced alleged CIVIVCOMMERCIAVCrimi,nal Case/Cause does not
    represent and     identify a "vessel" in admiralty in which all jurisdiction ensues, flows, and arises from "contract,
.•. real or presumed, expressed or implied, revealed or unrevealed.                         I
                                                                                                        I
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 51 of 69
                           Conditional Acceptance for the Value/Agreement/Contract
                    031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8«:>
                                                                                            J_
 330. PROOF OF CLAIM, the all-capital-letter "named" defendant in the .above referenced alleged
 CIVIVCOMMERCIAL/Crindnal Case/Cause is not referencing and identifying a "straw man or woman"
 (stramineus homo); i.e., an artificial person created by law having a fictitious name, existing only by force of or in
 .contemplation of law, a .distinct "legal entity" (corporate) that benefits the creator; i.e., UNITED STATES, allowing
 the creator to accomplishing things in the name of the "straw man or woman" that would not otherwise be permitted.

 331. PROOF OF CLAIM, the word/term "transmit" does not mean to convey, send, transfer, or to pass along as used
 and employed within the current present day legal profession and courts.

 332. PROOF OF CLAIM, the word/ term "utility" in patent law does not mean "Tndu~trial value; the capability of
 being so applied in practical affairs as to prove advantageous in the ordinary pursuits of life, or add to the enjoyment
 of mankind." [See: Calison v. Dean, C.C.A.Okl., 70 F.2d 55, 58]
                                                                                                    1
 333. PROOF OF CLAIM, the word/term "utility" is not further defined as having some beneficial purpose; and, the
 degree of"utility" is material. [See: Rob. Pat. § 339; Gibbs v. Hoefner, 19 F. 323]

 334. PROOF OF CLAIM, "goods" and "services" from the public venue are not solely accessed; i.e., "transmitted"
                                                                                 1
 for billing purposes, in an all-capital-letter formatted name.

 335. PROOF OF CLAIM, the all-capital-letter "named" defendant in the above referenced alleged
 CIVIVCOMMERCIAVCrindnal Case/Cause is not a "transmitting utility" i.e., a conduit acting as a nexus
                                                                                                I

 between the public venue and, a Private Citizen, e.g., the Undersigned, and thereby e~idencing an industrial value
 so applied in practical affairs as to prove advantageous and beneficial.                       I
 336. PROOF OF CLAIM, the word/term "person" as used/employed in the legal system~ and science thereof today is
 not a "general word" which includes in its scope a variety of entities other than "human, a Private Citizen,
 beings." [See: Church of Scientology v. U.S. Dept. ofJustice, 612 F.2d 417, 425 (1970); cf Title 1, U.S.C., § I].
                                                                                        l'
 337. PROOF OF CLAIM, the word/term "person" cannot be limited by the statutory rule of construction "noscitur a
 sociis," which teaches that the meaning of a word in a statute may be determined by reference to its association with
 other words or phrases. [See: 2A C. Sands, Sutherlands Statutes and Statutory Construction ss 47.16, 4 th ed., 1973;
 Lenhoffv. Birch Bay Real EState, Inc., 587 P.2d 1087 (1978))
                                                                                                i
                                                                                                !
 338. PROOF OF CLAIM, the statutory rule of construction "ejusdem generis" is not an illustration of a broader rule
 of statutory construction "noscitur a sociis." [See: State v. Western Union Telegraph Co., 196 A1a. 570, 72 So. 99,
 100)

 339. PROOF OF CLAIM, the general word/term "person" as applied to the statutory rule of construction "ejusdem
 generis" is to be construed/interpreted in its widest extent wherein it follows an enumeration of"persons" or "things"
 by words of a particular and specific meaning; and, is not rather to be held as applying ONLY to "persons" or "things"
 of the same general kind or class as those specifically mentioned; and, such specific terms do not modify and restrict
 interpretation of the general term. [See: Black, Interp. of Laws, 141; Goldsmith v. U.S., C.C.A.N.Y., 42 F.2d 133,
 137; Aleksich v. Industrial Accident Fund, 116 Mont. 69, 151 P.2d 1016, 1021; King County Water Dist. 68 v. Tax
 Commission, 58 N.W.2d 282,284 (1951); Dean v. McFarland, 81 Wash.2d 215,221,500 P.2d 1244 (1972))
                                                                                                I
340. PROOF OF CLAIM, the origin of the general word/term "person" as defined, fixei known, used, and employed
in the legal syi.1em and science of law today is not a "mask an a<.,ior wears," and is not the true, coITe<.,i, and complete
signification of said word/term in said system and science. See: Merriam Webster's Collegiate Dictionary, Tenth
Edition, 1999, p. 867 (etymology), which States: "ME, fr. O.F. persone, fr. L. personi actor's mask, character in a
play, person, prob. fr. Etruscan phersu mask, fr. Gk prosopa, pl. of prosopon face, masklmore at PROSOPOPOEIA";

341. PROOF OF CLAIM, under the rule of construction "expressio unius est exclusio alterius" (expression of one
thing is the exclusion of another); and specifically as this rule of construction relates to and bears upon the United
States Code and/or specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038,12039, 2040 AND Titles 4, 7,
11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY, ;thereof, where a statute or
Constitution/Charter enumerates the things on which it is to operate or forbids certain things, it is not to be
construed/interpreted as excluding from its operatio~ all those not expressly mentioned.I [See: Co. Litt. 210a; Burgin
v. Forbes, 293 Ky. 456, 169 S. W. 2d 321, 325; Little v. Town of Conway, 171 S.            d.
                                                                                            27, 170 S. E. 447, 448; cf.
"Inclusio unius est exclusio alterius," Burgin v. Forbes, supra]                            I
342. PROOF OF CLAIM, a "person" or "any person" as employed and used in statutes fo~ay; and specifically within
the United States Code and/or specifically THE ACT OF MARCH 9TH, 1933 Proclam~t1on 2038, 2039, 2040 AND
Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGIS~RY, thereof, is not merely a
corporation/corporately colored entity, which exists merely by force of or in contemplation of law; i.e., solely within
the mind and imagination of a man or woman.                                        .        I. .            .
343. PROOF OF CLAIM, the general term "person" or "any person"; and specifically "o/)thm the Umted States Code
and/or specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15,
16, 18, 28, 31 and 42 USC; C.F .R.,  :HE FEDERAL REGISTRY, there~f, does i~~lude/ an~ does apply and refer to a
man or woman; i.e., a living, breathmg, flesh-and-blood human, a Private Citizen', bemg.
                                                                                            I
  344. PROOF OF CLAIM, the general word/term "person" or "any person" as used an~ employed in statutes today;
· and ~pecifically within the United States Code and specifically THE ACT OF MARCH         jTH,
                                                                                    1933 Proclamation 2038,

                                                                                            I
         Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 52 of 69
                           Conditional Acceptance for the Value/ Agreement/Contract no.
                    031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8e

 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R, THE FEDERAL REGISTRY, thereof,
 does not exclude a man or woman; i.e., a living, breathing, flesh-and-blood huma.n, a Private Citizen, being
 from inclusion within the operation of the statute.

345. PROOF OF CLAIM, whereas a "natural person" is defined as a "huma.n, a Private Citizen, being" [See:
Black's Law Dictionary, Rev. 411t ed., 1968, p. 1300 at "PERSON'], a term not defined within any Law Dictionary the
Undersigned has researched, i.e., "huma.n, a Private Citizen, being," and a "person" being a general term which
includes every natural person, firm, co-partner-ship, corporation, association, or organization which is restricted in its
interpretation by the specific word/term "corporation," statutes employing and using the term "person" or "any
person"; and specifically as this relates to and bears upon the United States Code and/or specifically Tiffi ACT OF
MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R,
THE FEDERAL REGISTRY, thereof, is not restricted in its interpretation to that of some form, kind and style of
corporate (artificial) entity through such rules of construction as; inter alia, "noscitur a sociis," "ejusdem geris," and
"expressio unius est alterius," thereby; and therein, excluding "natural person" (huma.n, a Private Citizen,
beings) from the operation of said statute.

346. PROOF OF CLAIM, it is not the nature of Law that what One creates, One controls.·
                                                                                                       l
347. PROOF OF CLAIM, this principle of Law; i.e., that what One creates, One controls, is not the natural Law,
which binds a creature to its Creator.

348. PROOF OF CLAIM,        a Private Citizen, is not a creature of a Creator.

349. PROOF OF CLAIM, man or woman's Creator is not Jehovah the Living God (YHWH/JHVH); and, a Private
                                                                                                       I
                                                                     .                         I
Citizen, is not created in His image; and, He, Jehovah the Living God (YHWH), is not spirit; and, His image
                                                                                              I
(likeness) is not spiritual; and, a Private Citizen, is not therefore a spiritual entity in possession of a physical body.
See: Genesis, Ch. 1, vss. 26-27; Genesis, ch. 2, vss. 21-25; John 4:24; Q. 15:28-29, Q. 19:67; Q. 22:5, Q. 23: 12-14,
Q. 32:7-9, Q. 38:71-72, Q. 51:56.                                                             ,
                                                                                                   i
350. PROOF OF CLAIM, that:, a Private Citizen, as a creature of Jehovah the Living God (YHWH/JHVH), He
and He alone does not by Right of Creation have authority and power to control man or woman.
                                                                                                   I
                                                                                                   I


351. PROOF OF CLAIM, the word/term "natural" as used/employed within the legal profession, science thereof, and
present day courts is not defined and to be understood in its vernacular; and, such definition is not "present in or
produced by nature"; i.e., the physical/natural world and its "phenomena"; i.e., the laws of nature.

352. PROOF OF CLAIM, the word/term "natural" and "nature" do not share the same L~tin origin; i.e., nasci, to be
born.

353. PROOF OF CLAIM, "to be born" of natural phenomena (the laws of nature present in or produced by nature (the
physical/natural world) in accordance with and pursuant to the laws of nature (natural/physical phenomena) is not an
act whereby that which is born is brought into life or being within the physical/natural world.
                                                                                               !
354. PROOF OF CLAIM, in Riegel v. Hygrade Seed Co., the court did not strongly infer a clear distinction between
a "man or woman" and a "person"; and a difference does not exist between; and in, said words/terms as used/employed
within the legal profession, science thereof, and present day courts as operating/functioning presently. [See: Riegel
v. Hygrade Seed Co., 47 F.Supp. 290, 294 (1942), which States: "False imprisonment has been well defined to be a
trespass committed by one, a Private Citizen, against the person of another... "]        i     I
                                                                                            I

355. PROOF OF CLAIM, if Respondent(s) agree expressly or otherwise, that:, a Private Citizen, is a spiritual
being in possession and use of a physical/natural body, said body is not operating/function,ing, and existing as a vessel,
a shell, a mask through which; and by which, a Private Citizen, communicates, interacts, and interfaces with; and
within, the physical/natural world around him during his physical/natural sojourn within _the physical/natural world.

356. PROOF OF CLAIM, it is not man or woman's physical/natural body, which throukh the act of birth is born of
natural/physical phenomena (laws of nature) present in or produced ofnature (physical/*atural world) in accordance
with and pursuant to the laws of nature (natural/physical phenomena), and thereby; and therein, born; i.e., brought,
into life and being within the physical/natural world.                                I

357. PROOF OF CLAIM, man or woman's physical/natural body is not by Divine design, function, operation, and

                                                                                           I
definition a "person" as such word/term is used/employed within the legal profession, scibnce thereof, and present day
courts.
                                                                                           1
3 58. PROOF OF CLAIM, it is not man or woman's physical /natural body upon which, a Private Citizen, commits
a trespass against the "person" of another through the act offalse imprisonment; and, a Jfrivate Citizen, can falsely
imprison, arrest, detain, restrain, search, and the like the "person" or anything other than a "person"
physically/naturally existing within the physical/natural world.                         I

359. PROOF OF CLAIM, man or woman's physical/natural body is not a "natural p~rson"; and, is not the object
defined by said wonl/tenn as used/employed ,Mtbin the legal profession, sdence the,eor and present day courts.
                 Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 53 of 69
                               Conditional Acceptance for the Value/Agreement/Contract no. /
                        031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8«:>
                                                                                                        l
     360. PROOF OF CLAIM, a statute(s)/law(s); and specifically those contained within the United States Code and/or
     specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18,
     28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY, thereof, which use/employ the word/term "person" are
     referring to and identifying a "natural person", as opposed to a "corporate/artificial person" which is birthed (berthed)
     solely within the imagination/mind of, a Private Citizen, and therein brought wholly into separate existence by
     force of or in contemplation of law; and, by thus far covered rules of statutory construction, statute(s)/law(s) should
     not expressly and specifically use/employ the word/term "natural person" if operation of said statute(s)/law(s) are
     meant to operate over and upon said specific "person"; and, the all-capital-letter "named" defendant within the above
     referenced alleged CIVIVC0MMERCIAVCriminal Cose/Cause is a "natural person."

     361. PROOF OF CLAIM, that as the General Assembly (legislature) of the corporate compact territorial unit d.b.a
     United States of America did not create the man or woman; and specifically as this relates to and bears upon the
     Undersigned; nor another form, style, kind, and type of corporate juridical construct, it does possess and does have
     any authority to control, a Private Citizen, based upon real or presumed Right of Creation which acts to bind said,
     a Private Otizen, to said juridical construct.

     362. PROOF OF CLAIM, that to get around this issue of Right of Creation and control the rhan or woman, the General
     Assembly (legislature) of the corporate compact territorial unit d.b.a. United States of America did not create an
     "office of person," an "office" within its corporate structure and venue, which by Right of Creation it controls and
     regulates.                                                                                         I
     363. PROOF OF CLAIM, that the corporate compact territorial unit d.b.a, United States of America does not through
     employment and use of empty, fictitious, and false inducements disguised as benefits, pri✓ileges, immunities, grants,
     and the like backed by threats, duress, and coercion; e.g., "you may not drive, fish, hunt, 1marry, operate a business,
     work; in short, live, without a license (permission to do that which would otherwise be illegal) or you will be fined,
     go to jail, or both," thereby; and therein, inducing a living, breathing, flesh-and-blood,         k
                                                                                                   Private Citizen, into
     contract and to occupy/hold the "office of person" created by the General Assembly (legislature) of said corporate
     construct State and thereby; and therein, control the, a Private Citizen, through said "office of person"; which, by
     Right of Creation it controls and regulates.

    364. PROOF OF CLAIM, that where this control over, a Private Citizen, by the corpo;ate compact territorial unit
    d.b.a. United States of America is achieved by the, a Private Citizen, occupying/holding the "office of person"
    and bound thereby; and therei~, through nexus of contract, there are not a plethora of administrative agencies,
    departments, bureaus, and the like; along with countless sub-whatever' s therein, operating as "sources of authority"
    and effectively legislating so-called laws into existence operating over and upon said "office of person" wherein the,
    a Private Citizen, is bound through nexus of contract and effectively and completely dontrolled and regulated.
    365. PROOF OF CLAIM, that this legislatively created State/Federal "office of person"' is not a mask, a corporate
    mask/person, a fictional device of artifice created solely for the ability of the corporate compact territorial unit d.b.a.
    United States of America to accomplish the presumed "voluntary enslavement and servitude (achieved through fraud
                                                                                                    1

    and deceit of gross proportions) of the, a Private Citizen, wearing the mask.

    366. PROOF OF CLAIM, "residency" within the corporate compact territorial unit d.b.a. United States of America is
    not a requirement for eligibility of benefits, privileges, immunities, grants and the like from said corporate juridical
    construct; i.e., United States of America.

    367. PROOF OF CLAIM, the "office of person" is not a sub-set/class of"resident."

    368. PROOF OF CLAIM, a living, breathing, flesh-and-blood, a Private Citizen, does not step into, take up, and
    hold the "office of person" by taking up "residency" within the corporate compact territofial unit d.b.a United States
    of America thereby; and therein, donning the mask of a "person" within the venue and jurisdiction of said State
    juridical construct.                                                                         I
    369. PROOF OF CLAIM, "residency" is not defined as a "factual" place of abode; living!in a particular locality, and
    requiring only bodily presence as an "inhabitant" of a place. [See: Reese v. Reese, 179 Misc. 665, 40 N.Y.S. 2d 468,
    472; Zimmer, a Private Citizen, v. Zimmerman, 175 Or. 535, 155 P. 2d 293,295; In re Campbell Guardianship,
    216 Minn. 113, 11 N.W. 2d 786, 789]

    370. PROOF OF CLAIM, "locality' is not defined as a definite region in any part of spafe; a geographical position.
    [See: Warnock v. Kraft, 30 Cal App. 2d 1, 85 P. 2d 505, 506]                                 I
    371. PROOF OF CLAIM, "space" is not defined as the infinite extension of the three-dimensional - i.e., having height,
    breadth, and depth field of everyday life. See: The American Heritage Dictionary, Secortd College Edition, 1982, p.
    1169.                                                                                        I
    372. PROOF OF CLAIM, "inhabitant" is not defined as One who resides actually and permanently in a given place,
    and has his domicile there. [See: Ex parte Shaw 12 S. Ct. 935, 145 U.S. 444, 36 L. Ed. 1768; The Pizarro, 2 Wheat.
    245, 4 L. Ed. 226]                                                                           I
    373. PROOF OF CLAIM, "residency" is not therefore a "real" geographical location, region, or position existing
n. · =~in three-dimensional space in which a living, breathing, flesh-and-blood man or wlan; possessing a body, may

            ..                                                                                  I
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 54 of 69
                               Conditional Acceptance for the Value/Agreement/Contract no. '
                      031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

   bodily be present in a fixed and permanent manner wherein is his domicile and thereby; and therein, constitutes him
   an inhabitant.

   374. PROOF OF CLAIM, a living breathing, flesh-and-blood man or woman; and specifically as this relates to and
   bears upon the Undersigned, can take up "residence" and bodily inhabit the artificial/fictional juridical construct of
   the corporate compact territorial unit d.b.a. United States of America which exist solely within the mind/imagination
   of, a Private Citizen, by force of or in contemplation oflaw.

  375. PROOF OF CLAIM, a living, breathing, flesh-and-blood man or woman; and specifically as this relates to and
  bears upon the Undersigned and the above referenced alleged Criminal Case/Cause, does not need to hold/occupy an
  "office" within the corporate compact territorial unit d.b.a. United States of America; e.g., "office of person," for said
  corporate juridical construct's General Assembly (legislature) to regulate and control said man or woman.

  376. PROOF OF CLAIM, the right and authority of the General Assembly (legislature) of the corporate compact
  territorial unit d.b.a. United States of America to regulate and control living, breathing, flesh-and-blood man or
  woman; and specifically as this relate to and bears upon the Undersigned through operation of the United States Code
  and specifically THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16,
  18, 28, 31 and 42 USC; C.F .R., THE FEDERAL REGISTRY, thereof as in above referenced Criminal Case/Cause,
  which is not occupying/holding any "office"; e.g., "office of person," within the corporate Federal juridical construct
  is not also prohibited by the Bill of Rights contained within the Charter of said construct. [See: Constitution of/for
  the United States of America (I 789, as amended 1791) articles in amendment !--XIII]

  377. PROOF OF CLAIM, whereas the XIlJ1h Amendment to the Constitution/Charter of the federal municipal for-
  profit corporate Government juridical construct d.b.a. UNITED STATES prohibits involuntary slavery and servitude;
  voluntary slavery and servitude are prohibited by this same Amendment. [See: U.S. Const., XIII°' Amendment, Sec.
  I, cf. XJyth Amendment, Sec. I]

  378. PROOF OF CLAIM, the corporate compact territorial unit's d.b.a. United States of America manner of inducing
  a living, breathing, flesh-and-blood, a Private Citizen, into occupying/holding the "office of person" within said
  construct; i.e., fraud, deceit, artifice, threats, duress, coercion, and the like, does not constitute involuntary slavery and
  servitude prohibited by its parent corporate juridical Government construct's Charter, and does not thereby; and
  therein, constitute "ultra vires" acts; i.e., acts beyond the scope of the powers ofa corporation, as defined by its Charter
  or act ofincorporation, which applies not only to acts prohibited by its Charter, but acts which are in excess of powers
  granted and not prohibited. [See: State ex rel. v. Houston Trust Co., 168 Tenn. 546, 79 S.W. 2d 1012, 1016; State ex
  rel. Supreme Temple of Pythian Sisters v. Cook, 234 Mo. App. 898, 136 S.W. 142, 146; Community Federal Sav. &
  Loan Ass'n of Independence, Mo. v. Fields, C.C.A. Mo., 128 F. 2d 705, 708; In re Graitd Union Co., C.C.A.N.Y.,
  219 F. 353, 363; Staake v. Routledge, 111 Tex. 489, 241 S.W. 994, 998; Pennsylvania R. Co. v. Minis, 120 Md. 461,
  496, 87 A. I 062, 1072]                                                                           !
  379. PROOF OF CLAIM, a "crime" and the allegation thereof; and specifically as this relates to and bears upon the
  above referenced alleged Criminal Case/Cause,. is not by definition an offense committed against the "State" and an
  offense committed against a living, breathing, flesh-and-blood, a Private Citizen, is not by definition a "tort,"
  which may be; inter alia, in the nature of a personal injury, slander, or defamation of character. [See: Wilkins v. U.S.
  C.C.A.Pa., 96 F. 837, 37 C.C.A. 588; People v. Williams, 24 Mich. 163, 9 Am. Rep 119]!

  380. PROOF OF CLAIM, a "crime" is not those wrongs, which the Government notices as injurious to the "public,"
  and punishes in what is called a "criminal proceedings," in its own name. (See: I Bish.Crim.Law, §43; In re Jacoby,
  74 Ohio App. 147, 57 N.E.2d 932, 934, 935]                                              !
  381. PROOF OF CLAIM, the distinction between a "crime" and a "tort" is not that tJe former is a "breach" and
  violation of the public right and duties due to the whole community considered as such, and in its social aggregate.

 382. PROOF OF CLAIM, the "public," "community," "social aggregate," and the like lhich comprises the United
 States of America is not composed solely of "artificial persons," ens legis corporate ~ntities in the form of some
 "office"; e.g., "office of a person," "resident," "citizen," and the like operating, functioning, and existing as a mask
 worn by a living, breathing, flesh-and-blood, a Private Citizen, as an actor within the;venue and upon the stage of
 the corporate juridical construct and bound thereto; and therein, through nexus of cbntract with said corporate
 State/Federal juridical construct; and, said "public," "community," "social aggregate," bd the like is composed of
 living, breathing, flesh-and-blood men.                                                     /                 .

 383. PROOF OF CLAIM, a living, breathing, flesh-and-blood man or woman; and spe6ifically the Undersigned in
 relation to the above referenced alleged Criminal Case/Cause, can commit a "crime" Jr "public offense," and can
 cause an injury to an artificial corporate entity existing only within the mind/imaginationlof, a Private Citizen, by
 force of or in contemplation of law and, a "breach" of the public right and duties due which would constitute a "crime"
 or "public" offense or would be "injurious" to the public and therefore is punished           in
                                                                                              the name of the UNITED
 STATES is not and must not ensue from contract; e.g., between the Undersigned and thJ UNITED STATES binding
 the Undersigned to the corporate policy and therefore liable for "breaches" thereof on thb part of the Undersigned.

   384. PROOF OF CLAIM, whereas a living, breathing, flesh-and-blood, a Private /citizen, cannot commit a
   "crime," "public offense," or injury against an artificial corporate Government juridical construct, its "public,"
   "community," "social aggregate," and the like which solely exist as artificial entities anti without tangible substance
   or actual existence; and specifically as this relates to the United States and the Undersi~ed, a conviction, sentence,
. ·commitment, and term of imprisonment for a non-existent "crime" or "public offense" which cannot possibly be
            Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 55 of 69
                              Conditional Acceptance for the Value/Agreement/Contract no. '                1



                       031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

   carried out does not constitute involuntary slavery and servitude in violation of the parent corporate Government's
   Charter at the XIIlth and XIVth Amendments thereto; and. does not therein; and thereby, constitute "ultra vires" acts
   on the part of said Government actors/agents involved therein.

   385. PROOF OF CLAIM, all political power is not inherent in the "People"; and, the use of the word/term "people"
   rather than "person" as elsewhere within the text of the Constitution/Charter does not declare beyond any doubt the
   People are the sovereign political power holders. [See: Constitution of/for the United States of America (1789, as
   amended 1791) Preamble; Art. I,§ 2, cl. 1; Art!,§ 3, cl. 1; Amends. IX, and X]

   386. PROOF OF CLAIM, this principle of inherent political power does not demonstrate the natural Jaw and the
   natural flow of delegated power.

  387. PROOF OF CLAIM, in "common usage" the word/term "person" does include the Sovereign member of the
  People; and, statutesflaws which use/employ the word/term "person" are not construed to exclude the Sovereign
  member of the People. [See: Wilson v. Omaha Tribe, 442 U.S. 653,667 (1979), quoting: United States v. Cooper
  Corp., 312 U.S. 600,604 (1941); United States v. Mine Workers, 330 U.S. 258,275 (1947)]

  388. PROOF OF CLAJM, the "People" have not succeeded to the rights of the King, the forker sovereign of the State;
  and, are therefore bound by "general words" in a statute without being expressly named therein. [See: The People v.
  Herkeimer, Gentle, One &c, 4 Cowen 345, 1825 N.Y. LEXIS 80]                              /

  389. PROOF OF CLAIM, the federal corporation d.b.a. UNITED STATES does not fuliy embrace the Sovereign
  member of the People immunity theory. [See: ReStatement (Second) of Torts 895D, rom~ent at 400 ( 1979)]
                                                                                                       '
   390. PROOF OF CLAIM, the living, breathing flesh-and-blood "People" are not the S~vereign's member of the
  People; without subjects, and are not superior to the State/State. [See: Chisholm v. Georgia (February Term, 1793),
  2 U.S. 419, 2 Dall. 419, 1 L.Ed. 440, which States: "I shall have occasion incidentally to ~vince, how true it is, that
   States and Governments were made for man or woman; and same time how true it is, that his creatures and servants
  have first deceived, next vilified, and at last oppressed their master and maker. .. A State, 'useful and valuable as the
  contrivance is, is the inferior contrivance of man or woman; and from his native dignity derives all its acquired
  importance ... Let a political State be considered as subordinate to people; but let everything else be subordinate to the
  State ... As the State has claimed precedence of the people; so, in the same inverted course 'of things, the Government
  has often claimed precedence of the State; and to this perversion in the second degree, many of the volumes of
  confusion concerning Sovereignty owe their existence ... This second degree of perversion is confined to the old
  world, ... but the first degree is still too prevalent even in the several States, of which our union is composed. By State
  I mean, a complete body of free persons united together for their common benefit, to enjoy peaceably what is their
  own, and to do justice to others. It is an artificial person. It has its affairs and its interests; It has its rules; It has its
  rights; and it has its obligations. It may acquire property distinct from that of its members. It may incur debts to be
  discharged out of the public stock, not out of the private fortunes of individuals. It may be bound by contracts; and
  for damages arising from the breach of those contracts. In all our contemplations, however, concerning this feigned
  and artificial person, we should never forget, that, in truth and nature, those who think and speak and act, are men. Is
  the foregoing description of a State a true description? It will not be questioned, but it is ... lt will be sufficient to
  observe briefly that the sovereignties in Europe, and particularly in England, exist on feudal principles ... The same
  feudal ideas run through their jurisprudence, and constantly remind us of the distinction between the prince and the
  subject. No such ideas obtain here [speaking of America]; at the revolution, the Sovereignty devolved on the people;
  and they are truly the Sovereigns of the country, but they are Sovereigns without subjects ... and have none to govern
  but themselves; the citizens of America are equal as fellow citizens, and as joint tenants in' the Sovereignty."]

  391. PROOF OF CLAIM, the United States did create the "office of Sovereign politic~ power holder"; and, can
  ascribe penalties for "breach" of said "office" supported by a contract obtained through ''full disclosure" wherein a
  "fair or valuable consideration" was given.
                                                                                                   I
  392. PROOF OF CLAIM, the decision of the court in Hale v. Henkel does not contrast the Sovereign paradigm and
  the corporate franchise feudal paradigm. [See: Hale v. Henkel, 201 U.S. 43, 47 (1905)]

 393. PROOF OF CLAIM, the use/employment of the word/term "individual" in Hlle v. Henkel rather than
 "Sovereign" member of the People; as in: "The individual may stand upon his constitutional rights as a citizen, ... "
 does not establish and demonstrate the principle that the Sovereign member of the Peoplb; being a non-signatory to
 the Constitution and a non-party to this social compact, therefore has no rights created byl said compact as his rights;
 i.e. the Sovereigns member of the People, existed by the law of the land (common-JJw) long antecedent to the
 organization of the State, that said Rights are not inherent, and are not solely "secured" [by the social compact, not
 granted thereby nor created therein; and, said constitutional rights; e.g., The Bill of Rights, are grants, but are not
 rather prohibitions as they operate upon the agents of Government through contractual nexus not to violate them in
 respect to the People, and not to construe such as to deny or disparage others retained by the People.
                                                                                                   I
                                                                             I
 394. PROOF OF CLAJM, that the Supreme Court of the UNITED STATES has overturned Hale v. Henkel;                         or, any
  of the various issues of this case.    .                                   •         ••         I            .
      395. PROOF OF CLAJM, a Sovereign member of the People, a Private Citizen, c119 be named ma statuteflaw;
      and specifically as this relates to and bears upon the United States Code and/or specifically THE ACT OF MARCH
      9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31jand 42 USC; C.F.R., THE
      FEDERAL REGISTRY, thereof, as merely a "person" or "any person" or any other abst(action acting as a label and
.· thereby failing to name the Sovereign member of the People by specific and particular words. [See: Wills v. Michigan
  · . State Police, 105 L.Ed.2d 45 (1989)]
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 56 of 69
                            Conditional Acceptance for the Value/Agreement/Contract no.
                     031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8~


  396. PROOF OF CLAIM, that whereas the corporate compact territorial unit d.b.a. United States of America charter
  declares all "men" are free, the same does hold true and all "persons" are free.

  397. PROOF OF CLAIM, the United States Code and/or specifically THE ACT OF MARCI;I 9TH, 1933 Proclamation
  2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY,
  thereof in using/employing the word/term "person," such word/term should not be interpreted to mean a
  corporation/corporately colored entity. [See: 73 C.J.S., Property,§ 10; 63A Am.Jur.2d, Property,§ 2]

 398. PROOF OF CLAIM, an "attorney" is not an "officer of the court," and as such, is not an "officer" and "arm" of
 the State. [See: 7 C.J.S., § 4; Virgin Islands Bar Assoc. v. Dench, D.C. Virgin Islands, 124 F.Supp. 257]

 399. PROOF OF CLAIM, an "attorney" is not a "State Officer" and as such is not firmly part of the Judicial Branch
 of the State allegedly "licensed" to practice law by the Chief Justice of the Supreme Court.I
                                                                                                        I
 400. PROOF OF CLAIM, an "attorney"; i.e., a State Officer of the Court firmly entrenched in the Judicial Branch of
 Government, is not therefore barred under the "Separation of Powers" Clause; and, the prohibition of multiple title
 holdings within the Constitution(s)/Charter(s) of both the State and federal juridical Government constructs from
 holding any position or office outside the judicial branch of said Government; e.g., office of the President/Governor,
 office of a Representative/Senator, is not un-lawful and a felony as defined within the Unit~d States Code.

                                                                                                tb
 401. PROOF OF CLAIM, an "attorney's" first duty is not to the court and public, and not the client; and, wherever
 the duties to his client conflict with those he owes as an "officer of the court" in the adriiinistration of justice, the
 former must not yield to the latter; and, such duty to the court can be shirked under the guise of representing a client.
 [See: 7 C.J.S., § 4]                                                                         j

 402. PROOF OF CLAIM, the duty of an "attorney" is not to the court if a litigant client's interest threatens a
 State/Federal interest. [See: 7 C.J.S., § 43]                                                      I                          ·
                                                                                                    I
 403. PROOF OF CLAIM, an "attorney" who is admitted to practice, both by virtue of his bath of office and customs
 and traditions of the legal professions, does not owe to the court the highest duty of fide\ity as an "esquire"; i.e., a
 shield bearer, to the master he serves. [See: 7 C.J.S., § 4]

 404. PROOF OF CLAIM, all courtrooms in America today; and specifically the alleged "court of record" within the
 above referenced alleged Criminal Case/Cause, are not commercial market places dealing in matters bearing
 exclusively upon the private, commercial scrip known as "Federal Reserve Notes" (F.R.N.'s), under the jurisdiction
 of a foreign, occupying, militaristic power, that are managed from the "bench" from the Italian "banca" for "bank"
 which is not broken in half; i.e., bankrupt, administered by merchant bankers called; inter alia, judges and magistrates;
 and, who are not enforcing private, copyrighted, corporate policy known as; inter alia, "Code(s)"; which, is not wholly
 owned by British Corporations under the aegis of The Crown.                                   ,
                                                                                                I
 405. PROOF OF CLAIM, a living, breathing, flesh-and-blood, a Private Citizen, by retaining or accepting the
 services of an "attorney," to speak or file written documents for him, is not presumed, deemed, construed, and the like
                                                                                             1
 to be "non compos mentis"; i.e., not mentally competent.

406. PROOF OF CLAIM, a living, breathing, flesh-and-blood, a Private Cidzen, presumed, deemed, construed,
and the like to be "non compos mentis" is not further damned as being a "ward of the court."
                                                                                                i
                                                                                    i
407. PROOF OF CLAIM, a living, breathing, flesh-and-blood, a Private Cidzen, considered to be a "ward of the
court" does not lose all his rights; and, will be permitted to do anything therein.            I
408. PROOF OF CLAIM, the creation of these "corporate franchises"; i.e., all-capital-letter entities; e.g., the all-
capital-letter "named" defendant within the above referenced alleged Criminal Case/Case, did not accomplish two (2)
primary objectives, to wit: 1) Taking away absolute property rights (in personam); and, 2) Replace same with personal
property rights (in rem) regardless of race.                                                   I
                                                                                               I
409. PROOF OF CLAIM, "in personam" jurisdiction does any longer apply to the averagb man or woman; and, has
not become a "mask" (personae) by which he is defrauded, raped, pillaged, and plundered.I

410. PROOF OF CLAIM, these "corporate franchises" are not laboring under a conclusit presumption (statutorily
imposed), judicially established, that they are "citizens" and "subjects" of the State of incotporation; i.e., port of entry
(State of birth of the, a Private Cidzen, and State of berth of the "vessel") for whic~ an estoppel has not been
imposed upon anyone denying such citizenship. [See: Marshall v. Baltimore& Ohio P.R. (1853), 16How. (U.S.) 314;
Covington Drawbridge Co. v. Shepard (1857), 20 How (U.S.) 227; U.S. v. One 1966 Chevrolet Pickup Truck, 56
F.R.D. 450 (1972); U.S. of Av. $3,976.62 in Currency, One 1960 Ford Station Wagon, 37;F.R.D. 564; U.S. v. Slater,
82-2 U.S.T.C. 9571; Rachel Templeton v. Internal Revenue Service, 86-1363 on appeal frbm 85 C. 457]

41 I. PROOF OF CLAIM, that any estoppels can be imposed upon a presumption by             stat+         or otherwise.

 412. PROOF OF CLAIM, a "corporate franchise" is not defined non-obstante as "The right to exist and do business
 as a corporation. The right or privilege granted by the State or Government to the per~ons forming an aggregate
 corporation, and their successors, to exist and do business as a corporation and to exercise the rights and powers
-incidental to that form of organization, under 'contract,' or necessarily implied in the gran~."
             Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 57 of 69
                              Conditional Acceptance for the Value/Agreement/Contract no.
                       031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHT~NO:8©
                                                                                                           I




    413. PROOF OF CLAIM, a Charter of a corporation; e.g., the Charter/Constitution of tpe UNITED STATES OF
    AMERICA, 1871, is not said corporation's "general franchise"; and, a "special franchise" does not consist in any
    rights granted by the "public" to use property for "public use" but with private profit. [See: Title 31, U.S.C., § 32l(d)
    (2); Black's Law Dictionary, Rev. 4th Ed., 1968, p. 1669 at TRANSFER]                         :

   414. PROOF OF CLAIM, a "franchise" is not a "capital asset" resulting in capital gain or loss, depending on whether
   all significant powers, rights, or continuing "interests" are "transferred" (after the fact} pursuant to the sale of a
   "franchise." [See: Rules Against Perpetuities; Use; Null Charter; and, The Uniform Fraudulent Conveyances Act
   (Principal Provisions), Section 4, MT 57 (16) 0-2, Internal Revenue Manual -Administration, 392 2-87, Exhibit 800-
   1, p. 8051, which States: "Every conveyance or transfer made or executed without a fair or valuable consideration is
   void ab initio."; see also: GRANT, GRANTOR; and, GRANTOR TRUSTS in any Law Dictionary of Respondent (s'
   ) choice]

   415. PROOF OF CLAIM, a "capital asset" is not inclusive of a            human, a Private Citizen, resource; i.e. a
   human, a Private Citizen, being; i.e., biological "goods."                                          !
    416. PROOF OF CLAIM, a "transfer'' of property is not an act of the parties, or of the Jaw, by which the title to
   property is conveyed from one, a Private Citizen, or person to another, a Private Citizen, or person; the sale
    and every other method, direct or indirect, of disposing of or parting with property or with an "interest" therein, or
   with the possession thereof (always by delivery or "livery of seisen"), or of fixing a secret indelible maritime lien
   upon property or upon an "interest" therein, absolutely or conditionally, voluntarily or involuntarily, by or without
   judicial proceedings, as a conveyance, sale, payment, pledge, hypothecation, mortgage, lien, encumbrance, gift,
   security, or otherwise. [See: Title 12, U.S.C., § 411; Title 18, U.S.C., § 3613(c)-49 Stat. 620, § 207; Title 31, U.S.C.,
   § 321 (d) (2); Title 15, U.S.C., §§ 1 et seq. 17]                                                   I
   417. PROOF OF CLAIM, a "transfer" is not an "assignment" or "conveyance" of properfy, including an instrument
   or document that "vests" in the transferee such rights as the transferor had therein; and, is not a general term; i.e., all-
   encompassing term, used by the Uniform Commercial Code as Codified in the United States Code and Code ofFederal
   Regulations to describe the act that passes an "interest" in an instrument to another. [See: Title 28 D.C. Code§§ 28.3-
   201(1) and 28.7-504(1); Scheid v. Shields, 269 Ore. 236, 524 P.2d 1209, 1210; Hayterv. Fem Lake Fishing Club, 318
   S.W.2d 912, 915 (Tex. Civ. App.)]                                                             j

   418. PROOF OF CLAIM, it is not the retention or relinquishment of this "interest" in every species of contract that
   determines who the Creditor and who the Debtor are and said parties "reasonable expettations" as to whom will
   succeed in any contract dispute arising from such a legal or commercial transaction.                I
                                                                                                       i
   419: PROOF OF CLAIM, whereas "transfer" means every mode; direct or indirect, absolute or conditional, voluntary
   or involuntary, in disposing or parting with property or with an "interest" in property, it may not include retention of
   the "res" and title (the "legal interest") upon proper terms, as a "security interest," or foreclosure of the debtors equity
   of redemption, as an unliquidated claim to the holder in due course, having given value and secured the accrued right
   of action for enforcement purposes. [See: Title 11, U.S.C., § 101 -Bankruptcy Code}

   420. PROOF OF CLAIM, these "corporate franchises" are not governed by the and maritime law of England. [See:
   Unification Act of 1964, 4 F.RD. 325; Black Diamond S.S. Corp. v. Stewart & Son's, 336 U.S. 386, 403, 69 S.Ct.
   622, 93 L.Ed.2d 754; Romero v. Int'I Terminal Operating Co. (1959), 358 U.S. 354, 79 s.'Ct. 468, 3 L.Ed.2d 368; In
   re Alexander McNeil, 80 U.S. (13 Wall.) 236, 20 L.Ed. 624]

  421. PROOF OF CLAIM, Title 28 of the United States Code, Federal Rules of Civil ProcJdure (F.RCiv.P.) is not an
  admiralty rule book which governs ALL disputes over maritime contracts "in rem," or "quasi in rem," and "actions"
  or "transactions" that impose a debt, duty, obligation, or liability; e.g., an unliquidated claim and an accrued right of
  action; and, said Rules of Civil Procedure as adopted and in use/employment within the United States as contained in
  the United States Code are not also an admiralty rule book aping its corporate parent's Rule Book. [See: U.S. v.
  Kirkpatrick, 186 F.2d 3931]                                                                    j
                                                                                                   I


  422. PROOF OF CLAIM, there is not a two (2)-part test to determine existence of traditional admiralty jurisdiction;
  and, those two (2) parts are not: 1) It must be established; and, 2) It must be proven. [See: National Sea Clammers
  Assoc. v. New York, 616 F.2d 1222 (C.A.3 N.J. 1980), vacated on grounds, 453 U.S. 1, '69 L.Ed.2d 435, 101 S.Ct.
  2615]                                                                                           I
  423. PROOF OF CLAIM, there ts    - not a four ( 4). part test to d etermme       . al manttme
                                                                          . trad.1t1on     - . 1uns
                                                                                                . . d-1ctton;
                                                                                                         -    and , th ose fiour
  (4) parts are not: I) What are the functions and rule of the parties (the terms of the contracp; 2) What are the types of
  vehicles and instrumentalities used (reward contract and duty to perform); 3) What is the c~usation (breach of contract
  and duty to perform) and type of injury (breach of warranty to pay - by the fraudulent debtor); and, 4) Can the
  traditional concepts of rule of admiralty law be applied (who is the debtor and who is th~ creditor). [See: Oman v.
  Johns -Manville Corp., 764 F.2d 224 (C.A.4 Va. 1985), cert. den. 88 L.Ed.2d 319, 106 S.Ct. 351; U.C.C. Article 9 -
  Secured Transactions, cf. Title 28 D.C. Code: Article 9 - Secured Transactions]               r

  424. PROOF OF CLAIM, that ALL contracts with Government; i.e., UNITED STATES and ANY AND ALL
  "STATE OF" sub-franchise compact territorial State units; be they real or presumed, exptess or implied, revealed or
  unrevealed are not maritime in their nature and are not therefore of admiralty jurisdiction.j [See: The Glide, 167 U.S.
  606; The Corsair, 145 U.S. 342; American Ins. Co. v. Cantor, I Pet. (U.S.) 511, 545 (1828)]

•.•·. 425. PROOF OF CLAIM, a case/matter in admiralty does in fact arise under the ConstiJtion or Laws of the United
      States of America. [See: American Ins. Co. v. Cantor, 1 Pet. (U.S.) 511, 545 (1828)]
                   Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 58 of 69

                                    Conditional Acceptance for the Value/Agreement/Contract no.
                             031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©
                                                                                                           i
                                                                                                           '
          426._ PROOF OF CLAIM, in 1697, the British Board of Trade, under the Navigation Act, did not establish vice-
          adnnralty courts set-up under the Townsend Acts, to provide a separate forum for "corporate franchise" merchants
          ~nder license, or charter of the king, to resolve contractual disputes over the "transfer" or "conveyance" of "interests
          m p~operty, as ~ell as property itself; more often than not, being disputes over "chattel paper," as opposed to money
          of different weight and fineness having numismatic or intrinsic value, and said disputes generally involving a
         controversy over the "transfer" of an "interest" (res and title) to the property involved, or upon the terms or conditions
         of its delivery (livery of seisen); and, said merchant system was not introduced in England since before 1290 A.D. ;
         and, did not evolve into a system of registration, first called "The Great Exchequer of the Jews," which operated to
         effect_ a security ~ansaction and livery of seisen (Jewish mortgage; i.e., a "dead-gage," a pawn or pledge; something
         ~eposit~d as secunty for th~ performance of some act or the payment of money which; on failure or non-performance,
         is forfeited. A mortgage bemg a dead-gage as whatever profit it yields, it redeems not itself unless the whole amount
         secured is paid at the appointed time); which, did not have more influence upon the common-law (legal) mortgage
         than is generally believed; which, today is called a legal and/or equitable (contractual) mortgage through the
         registration of any written document/instrument; e.g., the registration oflive birth of a child, ;that describes the property
         and transfers a security interest in the property, to effect a lien and secure contract obligations; e.g., a U.C.C.-1
         Financing Statement. [See: Rabinowitz, The Story of the Mortgage Retold (1945), 94 U.Pa.L.R. 94; The Common
         Law Mortgage and the Conditional Bond (1943), 92 U.Pa.L.R. 179; Kamberg, Commerciial Law According to the
         Talmud (1933), 38 Commercial Law Journal 239; 3 Tiffany, Real Property, 2nd Ed., 2373~2743]

        427. PROOF OF ~LAIM, this system of admiralty and or maritime jurisdiction has not evo(ved today to the point that
        whenever the Umted States is a party to an action, "Chancery" is not adopted which jurisdiction is not conferred on
        federal and State courts by the Constitution, now statute and charter, and usages of "Ch~cery" in England whom
        furnish Chancery law that is exercised. [See: 17 How. (U.S.) 478; Pennsylvania v. Wheeling & Belmont Bridge Co.
        (1852), 54 U.S. 518, 14 L.Ed. 249]                                                                I
        428. PROOF OF CLAIM, "Chancery" jurisdiction is not synonymous with "general equity jurisdiction," which is
        practiced according to State law or local practice and is not practiced according to the law cifEngland. [See: 2 Sumn.
        401; .3 Wheat. 211; 2 McLean 568; 15 Pet.. 9; 11 How. 669]

        429. PROOF OF CLAIM, "Chancery" jurisdiction is not a "special" maritime jurisdiction 'fin rem."

        430. PROOF OF CLAIM, "in rem" is not a technical term used to designate proceedings or actions instituted against
        the "thing" (res), in contradistinction to personal actions which are "in personam"; and, dd not include judgments of
        property as forfeited (or forfeitable as property previously pledged or hypothecated. [See: 12 U.S.C., §41 ll, or as
        prize in the admiralty, or the English Exchequer), but also the decisions of other courts upon the personal status, or
                                                                                                          it
        relations of the party; such as, marriage, divorce, bastardy, settlement, or the like. [See: Green!. Ev., § 525; 541
        Bro.Civ. and Adm. Law, 98; 2 Gall.R. 200; 3 T.R. 269, 270; Tetley, Int'l C. ofL., 1994, p. 795; Judiciary Act of 1789,
        Sec. 9, 1 Stat. 77; The Moses Taylor, 4 Wall. (U.S.) 411,431 (1866); see also: "QUASI JN:REM']

        431. PROOF OF CLAIM, "Chancery" or "General Equity" jurisdiction is not ordinarily exJrcised to enforce pledges,
        trusts, uses, confidences, and other forms of contracts; and, does not come to America right out oi the "King and
        Queen's Bench," regarding the law for bankruptcy and insolvent debtors; and, is not separate and distinct from the lex
        non-scripta (Anglo-saxon common-law). [See: Norback v. Bd. ofDir. of Church Ext. Soc., 84 Utah, 37 P.2d 339; 129
        U.S. 45, 46]

        432. PROOF OF CLAIM, "forfeiture" is not an action of debt, and as such, does not begin in admiralty whether on
        land or navigable water. [See: United States v. $5,372.85, 283 F.Supp. 904 (1968)1    '

        433. PROOF OF CLAIM, where it has been Stated that the forms of proceeding between ~ctions at law and suits in
        equity have been abolished, such is not misleading; and, such proceedings have not rather been judicially merged as
        of 1938 and 1966; and, the difference in substance between law and equity is not firmly imbedded in the Constitution
        and does not remain unaltered. [See: Robinson v. Campbell (1818), 16 U.S. 212, 4 L.Ed. 3f2; Bennett v. Butterworth
        (1851), 52 U.S. 669, 13 LEd. 859; Thompson v. Railroad Cos. (1868), 73 U.S. 134, 18 L.Ed. 765; Ellis v. Davis
        (1883), 109 U.S. 485, 27 L.Ed. 1006, 3 S.Ct. 327; La Abra Silver Mining Co. v. U.S. (1899), 175 U.S. 423, 20 S.Ct.
        168, 44 L.Ed. 223; Commercial National Bank v. Parsons, 144 F.2d 231 (C.A.5 La. 1944),lreh. den. (C.A.5 La.) 145
        F.2d 191, cert. den. 323 U.S. 796, 65 S.Ct. 440, 89 L.Ed. 635; Phillips Petroleum Co. v. Joi'hnson (C.A.5 Tx. 1946),
        155 F.2d 185, cert. den., 329 U.S. 730, 67 S.Ct. 87, 91 LEd. 632]

       434. PROOF OF CLAIM, maritime jurisdiction is not implemented by "in rem" or "quas~ in rem" attachment over
       the "res"; and, does not depend upon the actual physical control of the "res" at the time ~itigations are begun; and,
       such maritime jurisdiction "in rem" over the "res" is not judicially recognized by the Supreme Court. [See: The
       Belgenland, 114 U.S. 355 (1885); The Rio Grande, 4 Wash.C.C. 53, 30 Fed. Case No. j17804 (1821); Cooper v.
       Reynolds, IO Wall. (U.S.) 308 (1870); Pennoyer v. Neff, 95 U.S. 714 (1877) (no attachment); Free, a Private
       Citizen, v. Alderson, 119 U.S. 185, 7 S.Ct. 165, 30 L.Ed. 372 (1886); Starkey v. Lunz) 57 Ore. 147, 110 P. 702
       (I 91 O) (attachment void); but see under "Privilegia Londini" or "Custom of London," 1 BI! Com. 75; 3 Steph. Comm.
       588; and, the Common Law Procedure Act of 1854, §§ 60-67 to effect the conclusive pre~umption that "the situs of
       every debts is at the domicile of the creditor." Waring v. Clark, 46 How. (U.S.) 441 (1847))

                                                                                                         I"         ..
                 435. PROOF OF CLAIM, "attachment" is not the act or process of taki ng, " apprehen d"u;ig, or seizmg persons or
                 property, by virtue of a writ, summons, or other judicial order ("warrant of arrest"), and ?ringing the same into the
  .·.• . custody of the law for the purpose of bringing a person (e.g., an absconding, concealed, Ofi fraudulent debtor) before
        >, i :.. the court of acquiring jurisdiction over the property seized, to compel an appearance, to fymish security for debt or

    .. .                                                                                                 I
·.. · · ·'\ 'i':costs or to arrest a fund in the hands of a third party (garnishment/Custom of London); and, is not a remedy ancillary
             Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 59 of 69

                              Conditional Acceptance for the Value/Agreement/Contract no.·
                       031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©
                                                                                                   '

     to an action by which a plaintiff; specifically the UNITED STA IBS OF AMERICA as in the above referenced alleged
    Criminal Case/Cause, is enabled to acquire a lien (mortgage) upon property or effects of the "named" defendant; and
     specifically the "named" defendant within the above referenced alleged Criminal Case/Cause, for satisfaction of
    jud,gment, which plaintiff may obtain where the defendant is a non-resident, or beyond the territorial jurisdiction of
    the court, his goods or lands within the territory may be seized upon process of "attachment"; whereby he will be
    c~mpelled to enter an appearance, or the court acquires jurisdiction so far as to dispose of the property attached; and,
    said form of "attachment" is not also termed "foreign attachment"; and, such a proceeding does not become in
    substance one "in rem" against the attached property which more properly does not belong to a process otherwise
    familiarly known as "garnishment," a peculiar and ancient remedy open to creditors within the jurisdiction of the city
    of London (Custom of London); and, is not a power and process variously denominated as "garnishment," "trustee
    process," or "factorizing." [See: Megee v. Beirne, 39 Pa. 50; Bray v. McClurry, 55 Mo. 128; Raiguel v. McConnell,
    25 Pa. 362, 363; Welsh v. Blackwell, 14 N.J.Law 346]

   436. PROOF OF CLAIM, the warrant of arrest used/employed within the above referenced alleged Criminal
   Case/Cause        is not in nature and actuality some manner and form of"attachment" proceeding according to equity
   rather than proceeding according to common-law.                                                !
   437. PROOF OF CLAIM, the "law of persons and things" is not the "law of status"; and, the "law of things" is not
   the "law of property"; or better yet, "contract."

   438. PROOF OF CLAIM, whereas a "person" as such word/term is used/employed within
   statutes/laws/codes/regulations/rules/ordinances, and the like; and specifically within the United States Code and
   specifically TUE ACT OF MARCIi 9TII, 1933 Proclamation 2038, 2039, 204-0 AND Titles 4, 7, 11, 12, 15, 16, 18,
   28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY, thereof, is a subject of "right~" ("person of inherence"
   [entitled]) and duties ("person of incidence" [bound]), and as a subject of a right, the "person" is the object of the
   correlative duty, such "rights are not "legal rights"; which, are not more properly and accurately defined as
   "benefits/privileges"; and, "duty" is not more properly and accurately defined as "obligati,ons"; which, do not arise
   from the acceptance (possession) and "use" of such "rights"; and this correlative relationship of "benefits and
   obligations" does not ari.se from "contract" between the parties, real or presumed, expr~ or implied, revealed or
   unrevealed. [See: Black's Law Dictionary, Rev. 4th Ed (1968), pp. 1299 - 1300 at "PERSON']
                                                                                                  i
   439. PROOF OF CLAIM, where a "benefit(s)" is compelled; and specifically if said "benefit(s) is in the nature of an
   economic benefit(s), the correlative "obligation" can be enforced, compelled, demanded, exti-acted, and the like. [See:
   Maynard Mehl v. John H. Norton, No. 31,338, 201 Minn. 203, 275 NW. 843, 1937; W.H. Shearon v. Travis
   Henderson, Guardian, etc., 38 Tex. 245 (1873); Jo Elaine Bailey Woodland v. Shirley Wisdom, No. 06-97-00083-CV,
   975 S.W. 2d 712 (1998); Charles L. Black Aycock et aL v. F.H. Pannhill, Sr. et al., 853 S.W.2d 161 (1993); F.M.
   Smith v. Texas Commerce Bank - Corpus Christi, NA., et al., 822 S.W.2d 812 (1992); Ftances Jackson Rogers v.
   David Or, a Private Citizen, Rogers, Jr. 806 S.W.2d 886 (1991)]                ·           j
                                                                                                  I
                                                                                                  J
   440. PROOF OF CLAIM, President Lincoln did not replace the Constitution, law, custom, and tradition of America
                                                                                            1
   with RomatlJ Civil Law by Justinian, which was available as a codified whole and of which he was an able scholar.

  441. PROOF OF CLAIM, the principle of"novation"; i.e., the substitution of an old debt with a new one, contained
  within the Roman Civil Law, did exist in America prior to the Civil War and Congressional Walk-Out of the Southern
  States there from and said Congress' reconvening under martial law by President LiAcoln in his capacity as
                                                                                            1
  Commander-In-Chief.
                                                                                                  I
  442. PROOF OF CLAIM, this principle of "novation" is not accomplished by the re$istration, recording, and
  enrollment of the birth document/instrument (however termed/styled) of a new born chil:d when the "interest" in
  biological property/goods is transferred and recorded, originally at the County Recorder's Office, sent to the Secretary
  of State, exported to the Department of Commerce through the Bureau of the Census therein; and thereof, thereby
  effectuating the process of "conversion" of a man or woman's life, labor, and property to a "capital asset" of the
  UNIIBD STATES and said process of"novation" being complete and ratified when said child/, a Private Citizen,
                                                                                                  1
  assents to being a debtor by submitting an application for a benefit, privilege, immunity, or opportunity from any
  branch, agency, or instrumentality of the parent municipal for-profit corporate Government ~.b.a. UNIIBD STAIBS,
  therein creating the obligation of a debtor to repay or perform for which the "privilege" of"limited liability" for debts
  is extended to the new debtor.                                                                 j

  443. PROOF OF CLAIM, the concept and principle of"limited liability" was not and is not fuken from and developed
  from the Roman Church's practice of peddling ••indulgences."                             ~
  444. PROOF OF CLAIM, "conveyances" whether effectuated by pledge, hypothecation, or otherwise which will
  thereby render, a Private Citizen, insolvent, without "fair consideration" is not fra dulent. [See: Uniform
  Fraudulent Conveyances Act (Principal Provisions) (IRM 822), 392 2-87 Legal Reference tjuide, p. 8051, § 4, which
  States: "Sec. 4. Conveyances By Insolvent - Every conveyance made and every obligation i;ncurred by a person who
  is or will be thereby insolvent is fraudulent as to creditors without regard to his actual intentr· f conveyance is made or
  the obligation is incurred without fair consideration."]

  445. PROOF OF CLAIM, all modern federal and State law; and specifically the so-~alled laf as contained withi~ the
  United States Code and specifically THE ACT OF MARCH 9TH, 1933 Proclamat:Ion 2038; 2039, 2040 AND Titles
  4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; C.F.R., THE FEDERAL REGISTRY, thereof, does not appear in the form
  of codes patterned after the Code of Justinian, and often following it in places exactly.

· ; 446. PROOF OF CLAIM, Roman Civil Law is not a perversion of"private law."
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 60 of 69

                            C..onditional Acceptance for the Value/Agreement/Contract no'.
                     031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©
                                                                                                I
                                                                                                I

  447. PROOF OF CLAIM, Roman Civil Law is not also known as "Black Letter Law" a t~rm which does not refer to
  the laws of "servitude" to the church or king; for which, use/employment of the ~oloi/word/term "Black" is not
  symbolic of the unquestionable (ex cathedra) authority of the priest Gudgesnegislators) dictates (private conscience)
  when clothed in his morning robe.                                                         :                           '

  448. PROOF OF CLAJM, this "Black Letter Law" does not form the basis of all law, both State and federal; and
  specifically that of the United States as allegedly promulgated within the United States Code and/or specifically
 THE ACT OF MARCH 9TH, 1933 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC;
 CF.R., THE FEDERAL REGISTRY, thereof, and does not represent the most insidious form of slavery of
 mind; which, is not effectuated by entrapment through one-sided (unilateral); or implied, contracts which, a Private
 Citizen, is never aware ofuntil he is hammered with compelled performance.

 449. PROOF OF CLAIM, "private law" is not the "conscience law" of one being or entity acting as an alleged "source
 of authority"; and, there is liberty of conscience, of choice of contract as to its terms· and the "offeror" of ALL Roman
 Civil Law Governments is not based upon the personal beliefs of the Emperor (Cklve~or/.President/Chief-Executive
 Officer); and, acceptance is not signified by "tacit procuration" wherein; and whereby, silence equates to "consent."
                                                                                                    I
                                                                                                  I
 450. PROOF OF CLAIM, "Public Policy" is not "private law." [See: Hartford Fire Ins. C_o. v. Chicago, etc. R.Co.,
 1_75 U.S. 91, ~hich States: "The term 'policy' as applied to statute, regulation, rule of la'Y, course of action, or the
 like, refers to its probable effect, tendency, or object considered with reference to the social or political well being of
 the State. Thus, certain classes of acts are said to be against 'public policy' when the law refuses to enforce or recognize
 them, on the grounds that they have a mischievous tendency, so as to be injurious to the interests of the State, apart
 from illegality or immorality."; Brown v. Brown, 88 Conn. 42; "Public Policy is a variable quantity; it must and does
 vary, with the habits, capacities, and opportunities of the public.", 36 CH.Div. 539; Chaffee v. Farmer's Co-Op
 Elevator Co., 39 N.D. 585]                                                                         I
 45 J, PROOF OF CLAIM, the "conscience'' of"private Jaw" was meant to operate in forming or influencing "public
 law" or "policy."                                                                                  I
452. PROOF OF CLAIM, the "conscience" of"private law" can operate without bilateral cJntracts; i.e., a contract in
which both contracting parties are bound to fulfill obligations reciprocally towards each other containing mutual
                                                                                         1
promises between the parties (each party being both promisor and promisee) and one whicli includes both rights and
duties on each side, unless it was through a "trust," or "confidence" reposed.                      I
453. PROOF OF CLAIM, "private law" has not always been concerned with "bilateral con1:J'.act"; and, cannot only be
used in or by Lawful Government for establishing private commercial relations called "licenses." [See: Aden v.
Dalton, 341 Mo. 454, 107 S.W.2d 1070, 1073; Aust. Jur., § 308; Black's Law Dictionary; Rev. 4th Ed., p. 394, at
"CONTRACT'']                                                                                        I
454. PROOF OF CLA1M, ''Public Law"' for "private use" does not protect the identity of the People apart from civil
Government; and, Roman Civil Law does allow for this. [See: Hale v. Henkel, 201 U.S. 43 (1905), which States:
"The individual may stand upon his constitutionally secured rights as a citizen. He is entitl~d to carry on his private
business in his own way. His power to contract is unlimited. He owes no duty to the State or t~ his neighbor to divulge
his business, or to open his doors to an investigation, as far as it may tend to incriminate him.I He owes no duty to the
State, since he receives nothing there from, beyond the protection of his life and property/ His rights are such as
exh,1ed by the law of the land long antecedent to the organization of the State. He owes nothing to the public so long
as he does not trespass upon their rights."                                                       l

455. PROOF OF CLAIM, the court's decision in Hale v. Henkel as cited supra, does not Lark the beginning of a
"collective entity rule"; and, does not establish the line of demarcation between "privatJ law" to secure private
unalienable Rights; as distinguished from "public law" for public commercial use; whichl operating therein; and
thereby, binds, a Private Citizen, to all obligations ensuing or arising therefrom. [See: B?sswell v. United States,
487 U.S. 99 (1988), which States: "But individuals, when acting as representatives of a col,ective group, cannot be
said to be exercising their personal rights and duties, not to be entitled to their purely personal privileges. Rather they
assume the rights, duties, and privileges of the artificial entity or association of which they afe agents or officers and
                                                                                                   1
they are bound by its own obligations."; United States v. White, 322 U.S. 694 (1944); Wilso~       n v. U.S., 221 U.S. 361
(1911); Wheeler v. U.S., 226 U.S. 478,489,490; Grant v. U.S., 227 U.S. 74, 80 (1913)]

456. PROOF OF CLAlM, the 1"1 Amendment to the Constitution for the United States of America, now adopted
Charter of the federal municipal for-profit corporate juridical construct d.b.a. UNI• D STATES, in its
                                                                                                    ·'   c· .
use/employment of the word/term "religion" does not refer to "conscience"; i.e., what, a Private 1t1zen, believes
in his conscience is his religion; and, is not therefore a prohibition upon the agents of said Goyernment to prevent one
man or woman's; or a group of men's, personal conscience from being legislated into law as '(public policy," thereby
enjoining Government from interfering with a man or woman's right to express his conscienc~ by making any 'public
policy' based upon it. [See: Davis v. Beason, 133 U.S. 333, 10 S.Ct. 229, 32 L.Ed. 637, which States: " ... the term
'religion' in this Amendment refers exclusively to a person's views of his relations to hiJ Creator, though often
confused with some particular form of worship, from which it must be distinguished; Thoma~ v. Collins (1945), 323
U.S. 516, 65 S.Ct. 315, 89 L.Ed. 430, which States: "First Amendment gives freedom oflmind same security as
freedom of conscience."]                                                                  I
457. PROOF OF CLAIM, a legislature; and specifically the Congress of the UNITED STATES, does have any
authority o, right to obstruct   through "Public Law'' o, "Public Policy" the obedience oft man o, woman; and
            Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 61 of 69
                               C.ooditional Acceptance for the Value/Agreement/Contract no.     l
                      031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8'°

   specifically the Undersigned, which would cause such, a Private Citizen, to transgress the Law of his Creator.
   (See: Robm v. Hardaway (1772). 1 Jefferson 109; 1 Am.Jur.2d, § 14]

   458. PROOF OF CLAIM, whereas the Undersigned serves .the Supreme Heavenly Jehovah the Living God
   YHWH/JHVH ~d whereas, a Private Citizen, cannot serve two masters or he will tend:to the one and despise the
   other, th_e Unders1gne~ does hav~ and or owe ~he UNITED STATES and any and all sub-franchise compact territorial
   State umts ANY obedience, service, duty, obhgation, or the like based upon lawful principals and or contract(s) real
   or presumed, expressed or implied, revealed or unrevealed.                               ·                     '

  459. PROOF OF CLAIM, prior to the Reconstruction Acts and the XIVth Amendment of the federal corporate
  juridical construct's Charter, courts did have jurisdiction of non-XIVth Amendment Trust "res"· and a want of a
  privity contract, or contract itself, did not act to deprive it of said jurisdiction over and within said ~atte~s.

  460. PROOF OF CLAIM, that "privity of contract," or "contract" itself is not the dividing line between a court having
  "subject-matter jurisdiction," and "jurisdiction of the subject-matter."                     ,

  461. PROOF OF CLAIM, a man or woman; and specifically the Undersigned, does not hJve to "contract" into the
  jurisdiction of the UNITED STATES, or any and all "STATE OF" sub-franchise compact territorial State units; and,

                                                                                                 l
  at the heart of every "contract" does not lie a mystery involving the "transfer of the interest in property," which every
  "contract" embraces.

  462. PROOF OF CLAIM, the ruling decision in Hanson v. Deckla does not sustain the prpposition that the XIVth
  AMENDMENT to the federal municipal for-profit corporate juridical construct's Charter d.b.a. UNITED STATES
  cannot and does not work in favor of non-XIVth Amendment men; and specifically the Undersigned; and, it does not
  establish a dividing line between public (municipal) law and private law; i.e., jus gentium publicum v. jus gentium
  privatum, which are both international in character. (See: Hanson v. Deckla, 357 U.S. 235 (1958)]

  463. PROOF OF CLAIM, House Joint Resolution - 192 (HJR-192) is not mutable by will; and, a man or woman; and
  specifically the Undersigned, can be compelied to act as a bankrupt or insolvent under private law for public charitable
  purposes. [See: Funk v. United States, 290 U.S. 371; Hanson v. Deckla, 357 U.S. 235 (1958)]
                                                                                                 I
  464. PROOF OF CLAIM, the General Assembly (legislature) of the United States of America is a body, which sits
  according to law of"Positive Act"; and, does not rather sit by "resolution"; i.e., expressing a:n "opinion," the subject
  matter of which would not and does not constitute a statute/law. [See: Baker v. City ofMilwa~kee, 271 Ore. 500, 552
  P.Jrd 772J

 465. PROOF OF CLAIM, the "Reconstruction Acts" and the XIVth Amendment to the corporate parent's
 Constitution/Charter d.b.a. UNITED STATES has not allowed one man or woman's religious conscience in the
 Executive Branch thereof, in his capacity as Commander-In-Chief, to dictate "public policf' based solely upon his
 claim that "I am the State" in the eyes of International Law; and, said "public policy" does not become the religious
 conscience of every member of the XTVth Amendment eleemosynary corporate ch\lrch State "public tnJst" whom
 have rewritten their Constitutions to conform to it.

 466. PROOF OF CLAIM, that a man or woman's participation within this "public trust" scheme was not, and is, not
 ~~-                                                                                                II
 467. PROOF OF CLAIM, the Vth Amendment to the Constitution for the United States of American, and a.s adopted
 by the federal municipal for-profit corporate Government juridical construct d.b.a. UNITED!STATES, does pertain
 to the People of the States. [See: John Barron v. The Mayor and City of Baltimore, 7 Pet. (U.S.) 240; Spies v. Illinois
 (1887), 123 U.S. 131, 31 L.Ed. 80]

 468. PROOF OF CLAIM, the Vth Amendment; unlike the XIVth Amendment to the respective Constitutions for and
 of the United States of America/UNITED STATES, does have an equal protection clause; and, has been incorporated
 into the XIVth Amendment. [See: Charles C. Steward Mach. Co. v. Davis, 301 U.S. 548, 575 S.Ct. 883 (May 24,
 1937)· La Belle Iron Works v. United States 256 U.S. 377, 392, 41 S.Ct. 528, 532; Brushabet v. Union Pacific R.R.
       '                                     '                                               I
 Co., 240 U.S. 1, 24, 36 S.Ct. 236, LR.A. 19170, 414, Ann. Cas. 1917B, 713; Curtiss v. Loethef (1974), 415 U.S. 189,
 192, n. 6, wherein the court ruled that the "common law" (Bill of Rights) is not incorporated into the XIVth
 Amendment; Minneapolis & St. Louis R.R. v. Bomblis (1916), 241 U.S. 211; Chauffers, Tearristers & Helpers, Local
 No. 391 v. Terry (1990), 110 S.Ct. 1339, 1344; Delima v. Bidwell, 182 U.S. 1 (1901)]        I
 469. PROOF OF CLAIM, all contracts, whether express or implied, are not subject to the universal "essentials" of
 "contract law," pertaining to the fundamentals of the interaction betwe~n the parties. .           I          .       .
 470. PROOF OF CLAIM, a "contract" is not an agreement; e.g., as will be set and estabhshetl by the parties to this
 Conditional Acceptance for Value and counter offer/claim For Proof of Claim, between two lor more men/persons,
 which creates an obligation to do or not to do a particular thing.

 471. PROOF OF CLAIM, the "essential" elements of"contract" are not 1) parties capable of contracting; 2) consent;
 3) lawful object; 4) a sufficient cause or consideration; 5) mutuality of agreement; and, 6) m'utuality of obligation.
 [See: H. Liebes & Co. v. Klengenberg, 23 F.2d 6U, 612 (C.C.A,-Cal)]                                I
    472. PROOF OF CLAIM, "agreement" can be vague; i.e. uncertain and not susceptible to being understood. [See: H.
'., Liebes & Co. v. Klengenberg, supra]
                 Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 62 of 69
                                   C'..ooditional Acceptance for the Value/Agreement/Contract no.
                            031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©
                                                                                                       I

        473. PROOF OF CLAIM, the"essentials" of"consent" are not it must be 1) free; 2) mutual· and 3) communicated by
        each to the other. [See: Corbin,, Contracts, I vol. ed., 1952]                      ~ '

        474. PROOF OF CLAIM, "consent" is not an act of reason, accompanied with deliberation wherein the mind is
        weighing in a balance the good (benefit) and evil (duty/obligation) of a proposed/offered "co~tract." [See: 1 Story,
        Eq.Jur., § 222; Lervick v. White Tops Cabs, 10 So.2d 67, 73, (la.App.)]

        475. PROOF OF CLAIM, "consent" does not mean "voluntary" agreement by,                 a Private Citizen         to make an
        intelligent choice to contract or not to contract.                                             i             '
                                                                                                       I




        476. PROOF OF CLAIM, "consent" and "submission" are synonymous; and, a mere "submission" does necessarily
        involve "consent." [See: 9 Car. & P. 722]

        477. PROOF OF CLAIM, "consent" can be obtained, and is free and mutual when obtained, through duress, menace,
        fraud, undue influence, and or mistake.
                                                                                                       I
       478. PROOF OF CLAIM, "fraud" is not an intentional perversion of the truth to induce another; e.g., the Undersigned
       within the above referenced alleged Criminal Case/Cause, in reliance thereon to part with a valuable thing or legal
       right belonging to him; and or, a false representation of a matter of fact, whether by words or by conduct, false or
       misleading allegations, or concealment of that which should have been disclosed, which deceives, and is intended to
       deceive another, so he acts upon it to his injury embracing all multifarious means, a Private Citizen, can devise to

                                                                                                       l
       gain advantage over another; e.g., false suggestion, suppression of the truth, surprise, trick, cunning, dissembling, and
       any unfair way by which another is cheated.

       479. PROOF OF CLAIM, "fraud" does not vitiate - i.e. make void; cause to fail of force or effect; destroy or annul
       the legal efficacy and binding force of an act or instrument every transaction and all contracts; and, does not destroy
       the validity of everything into which it enters, even the most solemn contracts, documents, and even judgments. (See:
       37 Am.Jur.2d, Fraud, § 8]                                                                    '
                                                            •
                                                                                                           I
                                                                                                           I
       480. PROOF OF CLAIM, "fraud" and "bad fatth" (mala fides) are not synonymous; [and, both terms are not
       synonymous with dishonesty, infidelity, faithlessness, perfidy, and unfairness. [See: Joiner jv. Joiner, 87 S.W.2d 903,
       915 (Tex.Civ.App.)]                                                                                 I
       481. PROOF OF CLAIM, "fraud" is not always positive and intentional. [See: Maher v. ~hernia Ins. Co., 67 N.Y.
       292; Alexander v. Church, 53 Conn. 561, 4 A. 103; Studer v. Blcistcin, 115 N.Y. 316, 7 L.R.A. 702; McNair v.
       Southern States Finance Co., 191 N.C. 710, 133 S.E. 85, 88]                                         I
       482. PROOF OF CLAIM, "fraud" does not comprise all acts, omissions, and concealment~ involving a breach of a
       legal or equitable duty and resulting in damage to another. [See: 1 Story, Eq. Jur., § 187; Howard v. West Jersey &
       S.S.R. Co., 102 N.J.Eq. 517, 141 A 755, 757]

       483. PROOF OF CLAIM, the Constitution/Charter; be it State or Federal, is not a contract. [See: Padelford, Fay &
       Co. v. The.Mayor and Alder, a Private Citizen, of the City of Savannah, 14 Ga. 438 (1854), which States: "But
       indeed, no private person has a right to complain, by suit in court, on the grounds of a breach of the Constitution. The
       Constitution, it is true, is a compact (contract), but he is not a party to it. The States are a P8f1Y to it ... "]
                                                                                               I
       484. PROOF OF CLAIM, that rights and duties/obligations contained within and arising from a contract do not only
       effect and bind parties to said contract.                                               '

      485. PROOF OF CLAIM, parties to a contract are not determined by signature.

      486. PROOF OF CLAIM, a Private Citizen, not a signatory to a contract does have any rights; and, does have/owe
      any duties/obligations therein, and or arising there from.                                               l
                                                                                       l
      487. PROOF OF CLAIM, the UNITED STATES' Constitution/Charter does operate over ano upon the Undersigned.
                                                                                                               :

                                                                                                           j
      488. PROOF OF CLAIM, there are clauses in the Federal Constitution/Charter that subjeci the Undersigned to the
      "statutory jurisdiction" of the UNITED STATES.

      489. PROOF OF CLAIM, the UNITED STATES' Constitution does not operate solely ove • and upon only "office"
      holders; i.e., inter alia: officers, employees, agents, residents, citizens, public, and or pe~sons of said corporate
      Government juridical constructs.                                                                         I
      490. PROOF OF CLAIM, the Undersigned as a non-party and non-signatory to the UNITED STATES'
      Constitution/Charter does have any rights therein or arising there from; and, does owe any dJty/obligation thereto.
                                                                                                               I
      491. PROOF OF CLAIM, there were at the time of the alleged violation(s) of statute(s)/1 aw(s) within the above
                                                                                                               1



      referenced alleged Criminal Case/Cause, and are now this present day, any valid, lawful, enfotceable "contracts," real
      or presumed, expressed or implied, revealed or unrevealed, between the Undersigned and ~he UNITED STATES,
      wherein there was "full disclosure," "fair or valuable consideration," free and mutual "consent," of which the alleged
      "court of record" within the above referenced alleged CIVIVCOMMERCIAVCrimi4al Case/Cause took
      tacit (silent); or express, judicial notice ofto bind therein the Undersigned to the "private law", in support of a "private
    · right" of the United States as contained within the United States Code and/or specifically           '.lfHE
                                                                                                              ACT OF MARCH
, , >9,ryi, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and! 42 USC; C.F.R., THE

             ,                                                                                                 I
            Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 63 of 69
                             Conditional Acceptance for the Value/Agreement/Contract no.
                      031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8c
                                                                                              I

   FEDE~ RE~ISTRY, thereof, for a "breach" th_er~f, and acting to confer "subject-~atter jurisdiction" of the
   alleged br~ach upon t~e ~ and thereby allowmg tt to acquire the authority, right, ~d power to decide, make
   orders, and Judgments bmdmg and of legal force and effect over and upon the Undersigned.

   ~92. PR?OF OF CL~ the UNITE~ ST"\TES does have a perfected; or otherwise, superior claim; i.e., lien hold
   mterest, m the Undersigned, the Undersigned s Debtor; i.e., the all-capital-letter "named' defendant within the above
   referenced alleged Criminal Case/Cause, and the Undersigned's property.

   493. PRO?F OF C~~ 1?,e Undersigned is not_ the perfected superior lien hold cl_aimant and principal Creditor of
   the all-capital-letter named defendant (Debtor) m the above referenced alleged Cnminal Case/Cause and property
   held in said "name."                                                                             '

   494. PROOF OF CLAIM, the all-capital-letter "name" of the defendant within the Jbove referenced alleged
  CIVIVCOMMERCIAVCriminal Case/Cause does reference and or identify the Undersigned.
                                                                                               I

  495. PROOF OF CLAIM, the Undersigned did agree to subordinate the Undersigned's "perfected security interest"
  in the Debtor; i.e., the all-capital-letter "named" defendant within the above referenced alleged Criminal Case/Cause,
  and property to the UNITED STATES.                                                             I

  496. PROOF OF CLAIM, the Undersigned is the "accommodation party," "surety," "fidjiary," and the like of the
  all-capital-letter "named" defendant within the above referenced alleged Criminal Case/Catise; and, is not rather the
  attorney-in-fact/Authorized Repres~ntative for s~e.                                   .         I
  497. PROOF OF CLAIM, the Umted States dtd not become a "cooperator"; and, dtd not thereby lay down its
  sovereignty and take on the character of private citizens as a whole; and, can exercise no potver which is not derived

  Wheat. 244]                                                                .                    I
  from the corporate Charter/Constitution. [See: The Bank of the United States v. Planters Bank of Georgia, 6 L.Ed., 9


  498. PROOF OF CLAIM, within the above referenced alleged CIVIVCOMMERCIAVCriminal
  Case/Cause the Prosecutor did post any indemnity bond to indemnify his actions to any injury to the Undersigned.
  499. PROOF OF CLAIM, the facts as set, established, and thereby agreed upon by the pahies to this Conditional
  Acceptance for Value and counter offer/claim For Proof of Claim; i.e., Respondent(s) and ihe Undersigned, do not
  apply and operate within and upon any and all previous alleged Criminal Case(s)/Cause(s) irrespective and regardless
  of what sub-franchise eompal,i territorial State unit said were alleged within.             j
  500. PROOF OF CLAIM, the Undersigned is and was a party to the above referenced allegei:l Criminal Case/Cause;
  and, was not rather a non-party thereto; and, said matter/dispute was not solely between ficti~nal entities.
                                                                                                   I
 501. PROOF OF CLAIM, the all-capital-letter "named" defendant within the aboye referenced alleged
 CIVIVC01WMERCIAL/Criminal Case/Cause did appear in court; and; did enter al plea; and, did waive or
 consent to the court's jurisdiction; and, was not absent from court.                              !
                                                                                               i
 502. PROOF OF CLAIM, any of the parties to and within the above referenced alleged
 CIVIVCOMMERCIAVCriminal Case/Cause are solvent; and, do possess the capacity to sue and be sued,
 or sue or be sued in "Representative Capacity"; and, can and did appear in court in said Criminal Case/Cause.
                                                                                                   I
 503. PROOF OF CLAIM, offenses created by statute(s) as contained within the United States Code and specifically
 THE ACT OF MARCH 9TH, 1933 Proclamation 2038, 2039, 2040 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42
 USC; C.F.R., THE FEDERAL REGISTRY, thereof are created by common-law; and, are not offenses "malum
 prohibitum"; i.e., crimes only because prohibited by statute(s) (statutory offense(s)). I
 504. PROOF OF CLAIM, the statutes as contained within the United States Code and specijically THE ACT
 OF MARCH 9TH, 1933 AND Titles 4, 7, 11, 12, 15, 16, 18, 28, 31 and 42 USC; CF.R.., THE
 FEDERAL REGISTRY, thereof do operate over and upon the Undersigned.                               I
 505. PROOF OF CLAIM, "statutory jurisdiction" is a lawful jurisdiction, lawfully created bJ the "fundamental law
 of the land" or common-law; and, that the Undersigned is subject thereto; and is bound thereto in any form or manner,
 contractually or otherwise.                                                                       I
 506. PROOF OF CLAIM, the Uniform Commercial Code as codified within the United States Code and Code of
 Federal Regulations is not the controlling/governing law of; and within, the alleged "court ofreJord." within the above
 referenced alleged Criminal Case/Cause.                                                               I    . _
 507. PROOF OF CLAIM, a "negotiable instrument" is not a promise or order to pay and or perform; and, mter alt, a
 warrant of arrest, charging document (Indictment), orders, and judgment; and specifically such within the above


                                                                                                   j
 referenced alleged Criminal Case/Cause, are not "negotiable instruments"; and, are not ther¢fore governed by the
 Negotiable Instrument Law as made uniform within Article 3 of the Uniform Commercial Cod~ codified in the United
 States Code and Code of Federal Regulations.

    508. PROOF OF CLAIM, any lawful and or legal relationship (nexus), through contract or otherwise, does exist
'_, between the Undersigned and the "source of authority" for the United States Code and/or spe ijically THE A CT
              Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 64 of 69
                             Conditional Acceptance for the Value/Agreement/Contract no.
                      031849-TOALPHABETAGENCIESEVERYWBERE-4MYRIGHtSN0:8©
                                                                                       II
  OF MARCH 9TH, 1933 AND Titles 4, 7, 11, 11, 15, 16, 18, 28, 31 and 42 USC; CF.R., THE
  FEDERAL REGISTRY, thereof; and, are therefore binding and of legal force or effect over and upon the
  Undersigned.

 509. PROOF OF CLAJM, there was not fraud perpetrated within and against the Undersigned within the above
 referenced alleged CIVIVCOMMERCIAVCriminal Case/Cause by any and all parties involved therein;
 and, should the Respondent(s) agree; expressly or otherwise, to the facts contained within this Conditional Acceptance
 for Value and coun!er offer/claim For Proof Of Claim as said facts operate in favor of the Undersigned, such facts do
 not demonstrate, evidence, establish, and affirm fraud within said Criminal Case/Cause; and, said fraud does not vitiate
 alt decisions, orders, the judgment, and the iike within said•CIVJL/COMMERCIAVCriminal Case!ICtiUj't!
 ab initio.
                                                                                                I

 510. PROOF OF CLAJM, there does still remain any arguable basis for the court's "subjectJmatter jurisdiction" within
 the above referenced alleged Criminal Case/Cause; and, the judgment of said court in said
 CIVIVCOMMERCIAVCriminal Case/Cause is not therefore void ab initio. I

 511. PROOF OF CLAIM, that should the Respondent(s) confess the injury(s) to the Undersigned, set, established,
 and agreed upon by the parties hereto within this Conditional Acceptance for Value and counter offer/claim For Proof
 Of Claim, the Undersigned cannot exercise his "exclusive" remedy, being a Tort Claim, for the moral wrongs
 committed by the Respondent(s), including but not limited to, "constitutional misapplication of the statute(s), " breach
 of this contractually binding agreement, conspiracy (two or more involved), denying your own "public policy,"
 trespasses and moral W'foogs ,committed by and through ultra vires acts not authorized/prohibited by tk chart-Or -Of tk
 commercial vessel d.b.a. the United States of American, and other trespasses and moral wrongs known and unknown.

 512. PROOF OF CLAIM, the Office of Risk Management does have any power, authority, and right derived from
 validly enacted statute/law, commercial law, contract law, or other to place or impose a cap/limit upon the amount of
 any Tort Claim submitted by the Undersigned in this matter and relating hereto, in regards to what they, acting for the
 insurer of-said commercial vessel, will pay-outon -said- Tort Claim.

 513. PROOF OF CLAIM, that should the Office of Risk Management refuse or otherwise dishonor a Tort Claim
 submitted by the Undersigned, and as agreed upon by the insured and the Undersigned, the Undersigned cannot take
 other appropriate/remedial action(s) for remedy, which cannot include involuntary bankruptcy in a foreign proceeding
 for a said claim.

 514. PROOF OF CLAIM, Respondent(s) do and will have any right to deny, argue, controvert, or otherwise protest
the facts in the matters set, established, and agreed upon between the parties to this Conditiohal Acceptance for Value
and counter offer/claim For Proof Of Claim within any forum/venue the Undersigned inay choose to bring an
action/proceeding in to obtain redress and remedy in this matter; and all matters relating ',to and arising from said
matter; and, such act(s) upon the part of Respondent(s) will not be deemed and evidenced as act(s) of breach of said
agreement, further attempts to perpetrate acts of fraud upon the Undersigned, bad faith, and the like.

515. PROOF OF CLAJM, the Respondent(s) do not have the "duty" and "obligation" to produce the "Proofs Of
Claim," as requested herein, pursuant to the principles and doctrines of"clean hands" and "good faith" dealings with
the Undersigned, and applicable statute(s) as they operate      upon Respondent(s) as "office holders"; i.e.,
officer(s)/agent(s), of the corporate Government juridical construct commercial vessel d.b.a. by oath of office thereto,
and contract therewith as a voluntary commercial indenture therein; and thereto.                    i
                                                                                                    !
III. CAVEAT                                                                                         I
3.1 Please understand that while the Undersigned wishes and desires to resolve this matter,as promptly as possible,
the Undersigned can only do so upon Respondent (s') 'official response' to this Conditionitl Acceptance for Value
and counter offer/claim for Proof of Claim by Respondent(s) providing the Undersigned with the requested and
necessary Proof of Claims raised herein above.

 3.2 Therefore, as the Undersigned is not a signatory; NOR a party, to your "social compact"! (contract) known as the
 Constitution (Charter) of the UNITED STATES; NOR noticed NOR cognizant, of any agr~ement/contract between
the UNITED STATES, and the Undersigned and specifically any obtained through FULL DISCLOSURE and
 containing any FAIR/VALUABLE CONSIDERATION therein, which would act/operate tb create and establish a
"relationship" (nexus) and therebJ; and therein, bind the Undersigned to the specific "so~ce of authority" for the
creation and existence of the alleged statute(s)/law(s) as contained and allegedly promulgated within the "Code"
known as the United States Code; which, with the privity of contract or contract itself wotild thereby; and therein,
create and establish legal force and or effect of said statute(s)/Iaw(s) over and upon the Unde~signed; and, would also
act/operate to subject the Undersigned to the "statutory jurisdiction" of the UNITED STA-TES, its laws, venue,
jurisdiction, and the like of its commercial courts/administrative tribunals/units and thereby; and therein, bind the
Undersigned to said courts/administrative tribunal's/unit's decisions, orders, judgments, and the like; and specifically
as within the above referenced alleged Criminal Case/Cause; and, which would act/operate:to establish and confer
upon said court/administrative tribunal/unit the necessary requirement/essential of "subject-matter jurisdiction"
without which it is powerless to move in any action other than to dismiss. The Undersignedjonce more respectfully
requests the Respondent(s) provide said necessary Proof of Claims so as to resolve the Undersigned's confusion and
concerns within this/these matter(s). Otherwise, the Undersigned must ask, "What is the Und~rsigned's remedy?"
                                                                                                    I

         a.    This Court having already failed to recognize the violations and the breach          Jt
                                                                                                    oath of office by the
               judicial officials in the lower Court matter, attempted to ignore the constitutiorial questions, violations,
        Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 65 of 69
                          Conditional Acceptance for the Value/Agreement/Contract no.,
                   031849-TOALPHABETAGENCJESEVERYWHERE-4MYRIGHTSNO:8©

              and the statutory challenges presented before it. ·Acting as if they were all powerful, acting as if they
              are not bound by their very same laws, claiming that they somehow are immune, that their oath of
              office is meaningless. I present and never submit, that the oath of office is a contract, a binding
              agreement, and while in office, they are bocmd by that contract and can be held liabte for damages while
              acting under that contract! This Court in conjunction with the other aforementioned bodies have acted
              as the keepers of the gate, have gate kept, has committed the illegal act of gatekeeping and are liable to
              the presenter/petitioner for the amounts claimed in the complaint at treble damages

3.3. THEREFORE, as Respondent(s) have superior knowledge of the law, access to tJe requested and necessary
Proof of Claims, and otherwise being in a 'catbird's seat' to provide the requested and hecessary Proof of Claims
raised herein above, Respondent(s) is able, capable, and most qualified to inform the Undersigned on those matters
relating to and bearing upon the above referenced alleged CIVIUCOMMERCIAIJiCriminal Case/Cause
and thereby; and therein, clear-up all confusion and concerns in said matter(s) for the Undersigned as to the nature
and cause of said process(s), proceeding(s), "offer to contract" and the like as well as th~ lawfulness and validity of

                                                                                             j
such to include; inter ali, all decisions, orders, ju~~ent, imprisonment, arrest, and the li~e within; and arisi~~ from,
all such within said Civil/ Commercial/ Criminal Case/ Cause.

3.4 The Undersigned herein; and hereby, provides the Respondent(s) ten (10) calendar ,ays; to commence the day
after receipt of this Conditional Acceptance for Value and counter offer/claim for Proof of Claim, in which to gather
and provide the Undersigned with the requested and necessary Proof of Claims raisJd herein above, with the
instruction, to transmit said Proof of Claims to the Undersigned and the below named Notµy/Third Party for the sole
purpose of certifying RESPONSE or want thereoffrom Respondent(s). Further, the Undetsigned herein; and hereby,
extends to the Respondent(s) the offer for an additional ten (10) calendar days in which td provide the requested and
necessary Proof of Claims raised herein above. If Respondent(s) desires the addition~ ten (10) calendar days,
Respondent must cause to be transmitted to the Undersigned and the below named Notary/third Party a signed written
REQUEST. Upon receipt thereof, the extension is automatic; however, the Undersigned' strongly recommends the
Respondent(s) make request for the additional ten (10) calendar days well before the inifial ten (10) calendar days
have elapse to allow for mailing time. NOTICE: Shouid Respondent(s) make request for the additional ten (1-0)
calendar days, said request will be deemed "good faith" on the part of Respondent(s) td perform to this offer and
provide the requested and necessary Proof of Claims. Should Respondent(s) upon making request for the additional
ten (10) calendar days then fail or otherwise refuse to provide the requested and necessary Proof of Claims, said act(s)
on the part ofRespondent(s) shall be deemed and evidenced as fraud, deception, bad faith, 1unclean hands and the like
upon Respondent(s') part and further attempts to cause an inflict injury upon the Undersigned. Further, the
Undemi~ herein strongly ~mend~.to lle&powdent.('11} that any Proof of Claims- and reque&t for the additional
ten (10) calendar days be transmitted "Delivery Confirmation Mail, Return Receipt Requested", and the contents
therein under Proof of Mailing for the good of all concerned.                                 I
3.5 Should the Respondent(s) fail and/or not respond directly .to each Proof of Claim with specific specificity or
otherwise refuse to provide the requested and necessary Proof of Claims raised herein above within the expressed
perio!i of tim~ ~tiwlish~d ~4 s~~ h~ein ~ove, R~p911d~t(' ~) will h_iive fail¢ ~9 $t_ilie   any    cl/Um upon which relief
can be granted. Further, Respondent('s) will have agreed and consented through "tacit acqufescence" to ALL the facts
in relation to the above referenced alleged Criminal Case/Cause, as raised herein above as Proof of Claims herein; and
ALL facts necessarily and of consequence arising there from, are true as they operate in favbr of the Undersigned, and
that said facts shall stand as prima facie and ultimate (un-refutable) between the parties to this Conditional Acceptance
for Value and counter offer/claim for Proof of Claim, the corporate Government juridical cdnstruct(' s) Respondent(' s)
represents/serves, and ALL officers, agents, employees, assigns, and the like in service td Respondent('s), as being
undisputed. Further, failure and/or refusal by Respondent('s) to provide the requested and hecessary Proof of Claims
raised herein above shall act/operate as ratification by Respondent('s) that ALL facts as set, established, and agreed
upon between the parties to this Conditional Acceptance for Value and counter offer/claiin for Proof of Claim, are
true, correct, complete, and NOT misleading.                                                    I
                                                                                              I
3.6 Actions of Respondents in .Case No. 19 CR 90 WMC are in clear and deliberate contempt of FINAL
A.ru3rntA:TiON AWAKr1 Contract No. :SAAfiK-A8 i A-b6 l9i9-'M'EM (Exhibit iz herein) wherein Respondents have
already admitted to lack of jurisdiction and are in clear and deliberate contempt of U.S. Supreme Court ruling on the
matter of Arbitration (Case site supra at very first paragraph herein).                     j
IV. ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW


     I 0000.
                                                                                              I
                   ADDITIONALLY it is exigent and of consequence for the Undersigned to inform Respondent(s). in
         accordance with and pursuant to the principles and doctrines of "clean hands" iand "good faith," that by
         Respondents(s) failure and or refusal to respond and provide the requested and rnecessary Proof of Claims
         raised herein above and thereby; and it shall be held and noted and agreed to bf: all parties, that a general
         response, a nonspecific response, or a failure to respond with specificities andl facts and conclusions of
         common law, and or to provide the requested information and documentation that is necessary and in
         support of the agreement shall constitute a failure and a deliberate and intentiorial refusal to respond and
         as a result thereby and or therein, expressing the defaulting party's consent and agreement to said facts and
         as a result of the self-executing agreement, the following is contingent upon their failure to respond in good
         faith, with specificity, with facts and conclusions of common-law to each and e~ery averment, condition,
         and/or claim raised; as they operate in favor of the Undersigned, through "tacit acquiescence,"
         Respondent(s) NOT ONLY expressly affirm the truth and validity of said facts sel established, and agreed
         upon between the parties to this Conditional Acceptance for Value and counte~ offer/claim for Proof of
   Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 66 of 69
                                                                                        I
                      Conditional Acceptance for the Value/Agreement/Contract no.:
              031849-TOALPBABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©

    Claim, but Respondent(s); having agreed and consented to Respondent(s) having a duty and obligation to
    provide· the requested and necessary Proof of Claims raised herein above, will create and establish for
    Respondent(s) an estoppel in this matter(s), and ALL matters relating hereto; and arising necessarily
    therefrom;

          and,
                                                                                         '
                                                                                         !
I 000 I.      In accordance with and pursuant to this agreement; a contractually (consensual) binding agreement
    between the parties to this Conditional Acceptance for Value and counter offer/flaim for Proof of Claim to
    include the corporate Government Agency/Department construct(s)[ whom Respondent(s)
    represents/serves; as well as, ALL officers, agents, employees, assigns, and the like in service to
    Respondent(s) will not argue, controvert, oppose, or otherwise protest ANY 6f the facts already agreed
    upon by the parties set and established herein; and necessarily and of conseqJence arising therefrom, in
                                                                                        I

    ANY future remedial proceeding(s)/action(s), including binding arbitration and cc;,nfirmation of the award in
    the Court of the United States of America at any competent court under original jurisdiction, in accordance
                                                                                         I
    with the general principles of non-statutory Arbitration, wherein this Conditional Acceptance for the
    Value/Agreement/Contract             no.          03 I 849-TOALPHABETAGE~CIESEVERYWHERE-
    4MYRIGHTSN0:8® constitutes an agreement of all interested parties in the event of a default and
                                                                                         I
    acceptance through silence/failure to respond when a request for summary disposition of any claims or
    particular issue may be requested and decided by the arbitrator, whereas a deJignated arbitrator shall be
    chosen at random, who is duly authorized, and in the event of any physical or ~entaHm:apadty to act as
    arbitrator, the Undersigned shall retain the authority to select any neutral(J)/arbitrator(s) that qualify
    pursuant to the common law right to arbitration, as the arbitration process isl a private remedy decided
    upon between the parties, and with respects this agreement, the defaulting party waives any and all rights,
    services, notices, and consents to the undersigned and or the undersigned's repfesentative selection of the
    arbitrator thereby constituting agreement, and any controversy or claim arisink out of or relating in any
    way to this Agreement or with regard to its formation, interpretation or breach, and any issues of
    substantive or procedural arbitrability shall be settled by arbitration, and the arbitrator may hear and decide
    the controversy upon evidence produced although a party who was duly ~otified of the arbitration
    proceeding did not appear; that the Undersigned deems necessary to enforce the !"good faith" of ALL parties
    hereto within without respect to venue, jurisdiction, law, and forum the Undersigned deems appropriate.

I 0002.       Further, Respondent(s) agrees the Undersigned can secure damages la financial lien on assets,
     properties held by them or on their behalf for ALL injuries sustained and inflicted upon the Undersigned
    for the moral wrongs committed against the Undersigned as set, established, jagreed and consented to
     herein by the parties hereto, to include but not limited to: constitutional impermissible misapplication of
    statute(s)/law(s) in the above referenced alleged Commercial/Civil/Criminal Cause; fraud, conspiracy (two
    .or more involved}; tr:espass of title, property, and the like, at 5,000.QQ per day ftom !NDlCTME.NT to. day
    of DISMISSAL; and, ALL other known and unknown trespasses and moral wrongi; committed through ultra
    vires act(s) of ALL involved herein; whether by commission or omission. Final :amount of damages to be
    calculated prior to submission of Tort Claim and/or the filing of lien and the perfection of a security interest
                                                                                         I
    via a Uniform Commercial Code financing I Statement; estimated in excess of TEN ( I0) Million dollars
    (USD- or other lawful money or currency generally accepted with or by the fin~ncial markets in America,
    as the value of this· claim established at 25,0GO dollars per twenty-three (23) ~utes, I ,600,ueQ miilion
    dollars per day in the event of resulting incarceration; and, punitive damages within the above referenced
    alleged Criminal Case/Cause. [See: Trezevant v. City of Tampa, 741 F.2d 3361(1984), wherein damages
    were set as 25,000 dollars per twenty-three 23 minutes in a false imprisonment case.]), and notice to
    Respondent('s) by invoice. Per Respondent('s) failure and or refusal to provide thb requested and necessary
    Proof of Claims and thereby; and therein consenting and agreeing to ALL the \facts set, established, and
    agreed upon between the parties hereto, shall constitute a self-executing binding irrevocable durable general
    power of attorney coupled with interests; this Conditional Acceptance for Value and counter offer/claim
    for Proof of Claim becomes the security agreement under commercial law wherJby only the non-defaulting
                                                                                       it
    party becomes the secured party, the holder in due course, the creditor in and commerce. It is deemed
                                                                                         I
    and shall always and forever be held that the undersigned and any and all property, interest, assets, estates,
    trusts commercial or otherwise shall be deemed consumer and household goods Inot-for-profit and or gain,
    private property, and exempt, not for commercial use, nontaxable as defined byl the Uniform Comme~cial
    Code article 9 section I02 and article 9 section I09 and shall not in any point and/or manner, past, present
                                                                                          I
    and/or future be construed otherwise- see the Uniform Commercial Code article 3, 8, and 9.

I 0003.
                                                                                        !
             Should Respondent(s) allow the ten ( I0) Calendar days or twenty (20) Calendar days total if
    request was made by signed written application for the additional ten ( I0) Calendar days to elapse without
    providing the requested and necessary Proof of Claims, Respondent(s) will go intd fault and the Undersigned
    will cause to be transmitted a Notice of Fault and Opportunity to Cure and cbntest Acceptance to the
    Respondent(s); wherein, Respondent(s) will be given an additional three (3) jdays (72 hours) to cure
    Respondent's (s') fault. Should Respondent(s) fail or otherwise refuse to cure Respondent's(s') fault,
    Respondent will be found in default and thereby; and therein, RespondJnt will have established
    Respondent's(s') consent and agreement to the facts contained within this Conditir nal Acceptance for Value
    and counter offer/claim for Proof of Claim as said facts operate in favor of the I ndersigned; e.g., that the
           Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 67 of 69

                                   f",Ofl(fitional Acceptance for the Value/Agreement/Contract no.
                            031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©

         judgment               of          alleged       "court           of       record"            within           the        above                      referenced   alleged
         Commercial/Civil/Criminal Cause             is VOID AB INITIO for want of subject-matter jurisdiction of
         said venue; insufficient document (lnfonnation) and affidavits in support thereof for want of establishing a
         claim of debt; want of Relationship with the ''source of authority'' for said statute(s)/faw(s) for want of
         privity of contract, or contract itself; improperly identified parties to said judgment, as well as said
         dispute/matter; and, Respondent(s) agrees and consents that Respondent(s) does have a duty and obligation
         to Undersigned; as well as the corporate Government Department/agency construct(s) Respondent(s)
         represents/serves, to correct the record in the above referenced alleged                                             Commercial/Civil/Criminal
         Cause and the.re.by; and therei~ reJease the indenture (however termed/styled) upon the Undersigned
         and cause the Undersigned to be restored to liberty, and releasing the Undersigned's property rights, as
         well as ALL property held under a storage contract in the "name" of the all-capital-letter "named" defendant
        within the above referenced alleged Commercial/Civil/Criminal caise within the alleged
        commercially "bonded" warehousing agency d.b.a., for the commercial corporate Government construct
        d.b.a. the United States. That this presentment is to be construed contextually and not otherwise, and that
        if any portion and/or provision contained within this presentment, this self-executing binding irrevocabfe
        contractual agreement coupled with interests, is deemed or held as inapplicable and or invalid, it shall in no
        way affect any other portion of this presentment. That the arbitrator is permitted ~nd allowed to adjust the
        arbitration award to no less than two times the original value of the properties associated with this
        agreement, plus the addition of fines, penalties, and other assessments that are deemed reasonable to the
        arbitrator upon presentment of such claim, supported by prima facie evidence of the claim.
                                                                                                                                              I
                                                                                                                                              I
    I 0004.            The defaulting party will be estopped from maintaining or enforcing the original offer/presentment;
        i.e., the above referenced alleged Commercial/Civil/Criminal Cause as ~ell as ALL commercial
        paper (negotiable instruments) therein, within any court or administrative tribunal/unit within any venue,
        jurisdiction, and forum the Undersigned may deem appropriate to proceed within i~ the event of ANY and
        ALL breach(s) of this agreement by Respondent(s) to compel specific performance and or damages arising
        from injuries there from. The defaulting party will be foreclosed by laches and or estoppel from maintaining
        or enforcing the original offer/presentment in any mode or manner whatsoever, at any time, within any
        proceeding/action. Furthermore, the respondents are foreclosed against the enforcement, retaliation,
        assault, infringement, imprisonment, trespass upon the rights, properties, estate,. person whether legal,
        natural or otherwise of the presenter/petitioner and/or his interest and/or his estate retroactively, at
        present, post-actively, forever under any circumstances, guise, and or presumption!1


                       I.             NOTICE OF COMMON-LAW ARBITRATION:
                                                                                                                                                  l
                                                                                                                                                  r




    f 0005.     Prease be advised that in-as-much as the Undersigned has "secured" the "interest" in the •·name"
       of the all-capital-letter "named" defendant as employed/used upon the face; and within, ALL
       documents/instruments/records within the above referenced alleged Commercial/Civil/Cause, to include
       any and all derivatives and variations in the spelling of said "name" except the "true name" of the
       Undersigned as appearing within the Undersigned's signature block herein below, through a Common-Law
       Copyright, filed for record within the Office of the Secretary of State, Las Vegas State of Nevada, and, having
       "perfected said interest" in same through incorporation within a Financing (and all amendments and
       transcending filings thereto), by reference therein, the Undersigned hereby; and herein, waives the
       Undersigned's rights as set, established, and the like therein, and as "perfected". within said Financing
       Statement acting/operating to "register" said Copyright, to allow for the Respondent(s) to enter the record
       of the alleged "court of record" within the above referenced alleged Commercial/Civil/Cause for the
       SOLE purpose to correct said record and comply with Respondent's(s') agreed upon duty/obfigation to
       write the "order" and cause same to be transmitted to restore and release ~he Undersigned, the
       Undersigned's corpus, and ALL property currently under a "storage contract" und,er the Undersigned's
       Common-Law Copyrighted trade-name; i.e., the all-capital-letter "named" defend~nt within the above
       referenced alleged Commercial/Civil/Cause, within the alleged commercially "bonded;' warehousing agency



                                                                                                                                                      l
       d.b.a. the commercial corporate Government juridical construct d.b.a. the United States. Please take special
       note, that the copyright is with reference to the name and its direct association andior correlation to the
       presenter.

I 0006.      NOTICE: That the arbitrators "must not necessarily judge according to t e strict law but as a
    general rule ought chiefly to consider the principles of practical business" No,.ke Atlas Insure• Co. London General (nsuronce
       Co ( 1927) 28 Lloyds List Rep I 04                                                                                                             I
                                                                                                                                                      '
•      "internationally accepted principles oflaw governing contractual relations"[DeutscheSchach~bauvR'.Asal-KhaimahNational
       Oil Co [1990] I AC 295]                                                                                                                        I
                                                                                                                                                      I
•      If the contract (valid or otherwise) contains an arbitration clause, then the proper forum to determine whether
       the contract is void or not, is the arbitration tribunaf.IForexample,seeHeymanvDanvlnsLtd. [!942]A(r356J
•      That any detennination by the amitrator is binding upon all parties, and that all parties agree to abide by the decision of the amitratori that the arbitrator is to render a
       decision based upon the facts and conclusions as presented within the tenns and conditions of the contract. Any default by any pany !nust be supported by proof and
       evidence of said default, that default shall serve as tacit acquiescence on behalf ofthe party who defaulted as having agreed to the terms and conditions associated with
                                                                                                                                                          I
                  Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 68 of 69

                                         Conditional Acceptance for the Value/Agreement/Contract no. I
                                  031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSN0:8©
                                                                                                                                                      I
                the self-executing binding irrevocable contract coupled with interests. That 1he arbitrator is prohibited from considering and/~r relying on statutory law, as it has been
                held that any time any party relies on or enforces a statute, they possess no judicial power                                           i


                "A judge ceases to set as a judicial officer because the governing principals of administrative law provides that courts are p~ibited from substituting their evidence,
                testimony, record, rugwnents and rationale for that ofthe agency. Additionally, courts are prohibited from their substituting their judgments for that ofthe agency." A/SI
                • us, 568 F2d 284.

        •      "...judges who become involved in enforcement of mere statutes (civil or criminal in nature and otherwise), act as mere "clerks" of the involved agency... " K.C. Davis,
               ADMIN. LAW, Ch. 1 (CTI'. West's 1965 Ed.)


               •...their supposed 'court' becoming thus a court oflirnited jurisdiction' as a mere extension of the involved agency for mere suj,erior reviewing pwposes. • K.C. Davis,
               ADMIN. LAW, P. 95, (CTP, 6 Ed. West's 1977) FRC • G.E. 281 US 464; Keller v PE, 261 US 428.                                     1


        •      "When acting to enforce a statute, the judge of the municipal court is acting an adrninistrntive officer and not as a judicial capacity; courts in administrating or enforcing
               statutes do not act judicially. but, merely adrninisterially." Thompson v Smith. 155 Va 376. 154 SE 583, 71 ALR 604.                        '


               "It is basic in our law that an administrative agency may act only within 1he area of jurisdiction marl<ed out for it by law. If an individual does not come within the
               coverage of the particular agency's enabling legislation the agency is without power to take any action which affects him." Endlcott v Perl<ins, 3 I 7 US 50 I


               "It is not every act, legislative in fonn, that is law. Law is something more than mere will exerted as an act of power... Arbitrary power, enforcing its edicts to the injury
               of the person and property of its subjects is not law." Hurtado•· California (1884) IIO US 515 (1984).


               Some ofthe aforementioned cases are not published, however, these are stiff fundamental principles oflaw, and one of1he fund.irnenta1 principles of arbitration is 1hat
                                                                                                                                                           I
               the atbitrator sits as judge over the facts, and as sud, to preserve the sanctity of the process an al'bltrator receives the same immunity as a judge and ls exempt from
               prosecution and or review, IDlless it can be proved that the arbitrator intentionally ignored the evidence and acted in conspiracy~ defraud the parties.
                                                                                                                                                               I
                        As indicated by this agreement all parties associated hereto directly and/or indirectly agree 1D1der penalty of imprison,,;ent for no less than five years to hold
the arbitrator and the arbitration Association associated with this matter totally and completely immune from all consequences resulting from his or her carrying out their duties
associated with this instant matter. That to protect the sanctity and the honor of the arbitration system the parties agree that the arbitrator's decision shall be final and binding upon
all parties, and that no party shall attempt to retaliate, challenge, appea~ dispute, charge, allege, complain, and/or otherwise cause bann, stress, burden, conflict to the arbitrator and/or
llu: aibih-.&tioo Aiioodalion will, ilRy ....UC,, aowciil&:d he<dt>, di=lly or indiR:clly oodofure, hen<,efurth, and any such aUtmp&; ,;hall be belt.I Null and ...,id. Thal. ad»l...iioo i,; lhe
exclusive remedy for the parties, and that only the original arbitrator and/or that person's designee shall have the right to reconsider and/or amend the arbitration award, but only
under the tenns as specified within this agreement, and not otherwise. No other party except the arbitrator shall have the right of detennining the validity of this contract, as the
parties agree that this contract is a sufficient agreement documenting and detailing the consensus and 1D1derstanding of the parties as of the institution of this agreement, which shall
take full effect IO calendar days after receipt and/or upon default



       10007.        As the Undersigned has no desire NOR wish to tie the hands of Reslent(s) in performing
                                                                                                 1
          Respondent's(s') agreed upon duty/obligation as set, established, and agreed upon within this Conditional
          Acceptance for Value and counter offer/claim for Proof of Claim and thereby create/cause a "breach" of
          said contractually binding agreement on the part of the Respondent(s), Respondent(s) is hereby; and herein,
          NOTICED that if this waiver of said Copyright is not liberal, NOR extensive enough, to allow for the
          Respondent(s) to specifically perform all duties/obligations as set, established, and agreed upon within the
          Conditiona1 Acceptance for Value and counter offer/claim for Proof of Cfa1m: Respondent(s) may; in "good
          faith" and NOT in fraud of the Undersigned, take all needed and required liberties with said Copyright and
          this waiver in order to fulfill and accomplish Respondent's(s') duties/obligations set, 1established, and agreed
          upon between the parties to this agreement It shall be noted that no typo, misspelled word, and/or
          grammatical defect and/or error shall have any effect on the overall context of this contract and/or its
                                                                                                  1
          validity. That as stated, this instrument shall be and forever shall remain contextual ly construed and never
          otherwise, and all parties agree hereinto/onto the same.                                                                                                 I
      I 0008.       If Respondent(s) has any questions and or concerns regarding said Copyright and or the waiver,
          Respondent(s) is invited to address such questions and or concerns to the Undersigned in writing, and
          causing said communiques to be transmitted to the Undersigned and below named Notary/Third Party. The
          respondents have art~d as if t.'1e .ccnt.-:?ct quasi-or otherwise does not place a bindltjg obligation upon th.el!'
          persons, upon their organizations, upon their institutions, upon their job qualificati~>ns, and breaching that
          obligation breaches the contract, for which they cannot address due to the direct ]lonflict of interest It is
          as a result of that conflict ofinterest that binding arbitration shall be instituted


      I 0009.      Your failure to respond, and this would include each of the respondents lly their representative,
          and if represented by the Atty. Gen., such representation must be responsive for ~ach State and/or State
          organization/department/agency, separately and severally to each of the points o,f averment, failure to
          respond to a single point of averment will constitute acquiescence, forfeiture, and a waiver of all rights with
          respects all of the points raised in this presentment                                                                                                    I
                                                                                                                                                                   I
                            11.            NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND VICE VERSA

      I 00 IO.      NOTICE: In this Conditional Acceptance for Value and counter offer/claJ for Proof of Claim(a)
                                                                                                  I
           the words "include," "includes," and "including," are not limiting; (b) the word "all" includes "any" and the
           word "any" includes "all"; (c) the word "or" is not exclusive except when used in\ conjunction with the
           word "and"; as in, "and/or"; and (d) words and terms (i) in the singular number include the plural, and in
           the plural, the singular; (ii) in the masculine gender include both feminine and neuteJ. That due to the fact
             that this pn,senbnent/document/contract can only be construed contextUally and nr otheowise, It is not




                                                                                                                                                                   I
                                                                                                                                                                   I
              Case: 3:19-cr-00090-wmc Document #: 21 Filed: 08/19/19 Page 69 of 69

                             Conditional Acceptance for- the Value/Agreement/Contract no.
                      031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©
                                                                                                       I
             necessary for a question to contain a"?", And whether or not a"?" Is followed by a specific question such
             instances does not excuse a party from having an obligation of responding with specificity and facts and
             conclusions of common-law.

        I 00 I I.     This presentment shall constitute a CLAIM against the assets of your institution and is valid upon
                                                                                            I
             your failure to comply with the requirement of this agreement and to VALIDATE NOT VERIFY THE
             COMPREHENSIVE ACCOUNTING!                                                      \
                                                                                                        '
                                                                                                       I
        JD.012.       NOTJC.E: AH tit!es/na.rnes/.app.ellations of ..corporate Gover.nm.entj juridical .construct..~ and
             branches, departments, agencies, bureaus, offices, sub-whatever's, and the like thereof, include any and all
             derivatives and variations in the spelling of said titles/names/appellations.


        I 0013.     NOTICE: Any and all attempts at providing the requested and necessary Proof of Claims raised
            herein above; and, requesting the additional ten { I0) Calendar days in which to provide same; and, to
                                                                                                        f
            address any and all questions and concerns to the Undersigned in regards to he Stated Copyright and
            waiver herein expressed, in any manner other than that provided for herein will be deemed non-responsive.

The Undersigned extends to the Respondent(s) the Undersigned's appreciations and Janks for Respondent's(s)
prompt attention, response, production of above Proof(s) of Claim and assistance in this/these matter(s). This
presentment is not to be construed as an acceptance and/or application and/or subscription land/or request for license,
admittance to any jurisdiction quasi-or otherwise, but shall remain as a direct objection td any and all claims to the
contrary.




                                                                                          eW/s V;lo/ CJ
                                                                                  Date:
                                                                                             '7        1
                          ato,y hereto, duly identified to me, did autograph this instant documr on this                     ~~

4
    ~
         4
             ~'-A~~~...-r~;,LJ,""4-<..µ.1.~:c::..:._~ Notary Public My Commission Ex~ires:                            63/(.I/~3
              -tL1-4!-----'~~!.L_..L.'Vt.{:mSY--l.                                                                                 ,

~ : : e d hereby Certifies secvice of thi: instant document upon all Respondents by                             . S. Priority Mail

~~~ /                                                                                                       I                    _ . .-~?
                                                                                                                                      . . . .~~-. . . , , , ,. ,. ,.,
                                                                             ~
F.edericl: Gwrge         emelm                                   (/
                                                                                                               .:-. ). .
                                                                                                            1             /'~\:,




or allowed under common law restncllons and proh1b1tions.
                                                                                                            l l°;!'~s
031849-TOALPHBETAGENCIE~~VERYWHE~:"4MYRIGHTSN0:8© is secured and reserved with all rights retained, Priv le Property
                                                                                                                       =Q    :    Q
                                                                                                                                   ll'.:.~d
                                                                                                                                              'f
                                                                                                                                              •/ .!;!
                                                                                                                                                           ·-~,.,
                                                                                                                                                            •\   ~\
                                                                                                                                                                 :0     :
                                                                                                                                                                            .




                                                                                                    BLT) -;. ·.
                                                                                                                       ;;(X'.·            /         -..J         .U:
                                                                                                                        ::&.'·   z             .,&>
                                                                                                                                                  :CIJi
                                                                                                                           ~           ~v        .·~ i
                        (THE REM,\JNDER OF           nns PAGE INTENTIONALLy LEFT                            ·-           \,, ul .............. -~ . /
                                                                                                                            '•,,,,,, .s,ATE. ~••,,,....
                                                                                                                                   ,,,,,,.,.....,,,,
                                                                                                            !
